 



Exhibit 10.1
THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
COLONIAL REALTY LIMITED PARTNERSHIP
          THIS THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
COLONIAL REALTY LIMITED PARTNERSHIP (“Agreement”), dated as of October 19, 1999,
is entered into by and among Colonial Properties Trust, an Alabama real estate
investment trust, as the General Partner (“Colonial Properties” or the “General
Partner”), and the Persons whose names are set forth on Exhibit A as attached
hereto who were admitted as limited partners in accordance with the provisions
of the Second Amended and Restated Agreement of Limited Partnership, dated as of
October 27, 1994, and the First Amended and Restated Agreement of Limited
Partnership, dated as of September 29, 1993 (collectively, the “Prior
Agreements”), as the Limited Partners, together with any other Persons who
become Partners in the Partnership as provided herein, for certain limited
purposes set forth in this Agreement.
          In consideration of the mutual covenants set forth herein, and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree to continue the Partnership
as a limited partnership under the Delaware Revised Uniform Limited Partnership
Act (6 Del. C. ss. 17-101, et seq.), as amended from time to time (the “Act”),
as follows:
ARTICLE 1
DEFINED TERMS
          The following definitions shall be for all purposes, unless otherwise
clearly indicated to the contrary, applied to the terms used in this Agreement.
          “Act” means the Delaware Revised Uniform Limited Partnership Act, as
it may be amended from time to time, and any successor to such statute.
          “Additional Limited Partner” means a Person admitted to the
Partnership as a Limited Partner pursuant to Section 4.2 hereof and who is shown
as such on the books and records of the Partnership.
          “Adjusted Capital Account” means the Capital Account maintained for
each Partner as of the end of each Partnership Year (i) increased by any amounts
which such Partner is obligated to restore pursuant to any provision of this
Agreement or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and
(ii) decreased by the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6). The foregoing definition of Adjusted Capital Account is
intended to comply with the provisions of Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
          “Adjusted Capital Account Deficit” means, with respect to any Partner,
the deficit balance, if any, in such Partner’s Adjusted Capital Account as of
the end of the relevant Partnership Year.
          “Adjusted Property” means any property the Carrying Value of which has
been adjusted pursuant to Exhibit B hereof. Once an Adjusted Property is deemed
distributed by, and recontributed to, the Partnership for federal income tax
purposes upon a termination thereof pursuant to Section 708 of the Code, such
property shall thereafter constitute a Contributed Property until the Carrying
Value of such property is further adjusted pursuant to Exhibit B hereof.

 



--------------------------------------------------------------------------------



 



          “Affiliate” means, with respect to any Person, (i) any Person directly
or indirectly controlling, controlled by or under common control with such
Person, (ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests, or
(iv) any officer, director, general partner or trustee of such Person or of any
Person referred to in clauses (i), (ii), and (iii) above.
          “Agreed Value” means (i) in the case of any Contributed Property set
forth in Exhibit D and as of the time of its contribution to the Partnership,
the Agreed Value of such property as set forth in Exhibit D; (ii) in the case of
any Contributed Property not set forth in Exhibit D and as of the time of its
contribution to the Partnership, the 704(c) Value of such property, reduced by
any liabilities either assumed by the Partnership upon such contribution or to
which such property is subject when contributed, and (iii) in the case of any
property distributed to a Partner by the Partnership, the Partnership’s Carrying
Value of such property at the time such property is distributed, reduced by any
indebtedness either assumed by such Partner upon such distribution or to which
such property is subject at the time of distribution as determined under
Section 752 of the Code and the Regulations thereunder.
          “Agreement” means this Third Amended and Restated Agreement of Limited
Partnership, as it may be amended, supplemented or restated from time to time.
          “Assignee” means a Person to whom one or more Partnership Units have
been transferred in a manner permitted under this Agreement, but who has not
become a Substituted Limited Partner, and who has the rights set forth in
Section 11.5.
          “Available Cash” means, with respect to any period for which such
calculation is being made, (i) the sum of:
     (a) the Partnership’s Net Income or Net Loss (as the case may be) for such
period (without regard to adjustments resulting from allocations described in
Sections 1.A through 1.E of Exhibit C);
     (b) Depreciation and all other noncash charges deducted in determining Net
Income or Net Loss for such period;
     (c) the amount of any reduction in the reserves of the Partnership referred
to in clause (ii) (f) below (including, without limitation, reductions resulting
because the General Partner determines such amounts are no longer necessary);
     (d) the excess of proceeds from the sale, exchange, disposition, or
refinancing of Partnership property for such period over the gain recognized
from such sale, exchange, disposition, or refinancing during such period
(excluding Terminating Capital Transactions); and
     (e) all other cash received by the Partnership for such period that was not
included in determining Net Income or Net Loss for such period;

 



--------------------------------------------------------------------------------



 



(ii) less the sum of:
     (a) all principal debt payments made by the Partnership during such period
;
     (b) capital expenditures made by the Partnership during such period;
     (c) investments made by the Partnership during such period in any entity
(including loans made thereto) to the extent that such investments are not
otherwise described in clause (ii) (a) or (ii)(b);
     (d) all other expenditures and payments not deducted in determining Net
Income or Net Loss for such period;
     (e) any amount included in determining Net Income or Net Loss for such
period that was not received by the Partnership during such period;
     (f) the amount of any increase in reserves during such period which the
General Partner determines to be necessary or appropriate in its sole and
absolute discretion; and
     (g) the amount of any working capital accounts and other cash or similar
balances which the General Partner determines to be necessary or appropriate, in
its sole and absolute discretion.
          Notwithstanding the foregoing, Available Cash shall not include any
cash received or reductions in reserves, or take into account any disbursements
made or reserves established, after commencement of the dissolution and
liquidation of the Partnership.
          “Book-Tax Disparities” means, with respect to any item of Contributed
Property or Adjusted Property, as of the date of any determination, the
difference between the Carrying Value of such Contributed Property or Adjusted
Property and the adjusted basis thereof for federal income tax purposes as of
such date. A Partner’s share of the Partnership’s Book-Tax Disparities in all of
its Contributed Property and Adjusted Property will be reflected by the
difference between such Partner’s Capital Account balance as maintained pursuant
to Exhibit B and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.
          “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.
          “Capital Account” means the Capital Account maintained for a Partner
pursuant to Exhibit B hereof.
          “Capital Contribution” means, with respect to any Partner, any cash,
cash equivalents or the Agreed Value of Contributed Property which such Partner
contributes or is deemed to contribute to the Partnership pursuant to
Section 4.1, 4.2, or 4.3 hereof.
          “Carrying Value” means (i) with respect to a Contributed Property or
Adjusted Property, the 704(c) Value of such property, reduced (but

 



--------------------------------------------------------------------------------



 



not below zero) by all Depreciation with respect to such Property charged to the
Partners’ Capital Accounts following the contribution of or adjustment with
respect to such Property, and (ii) with respect to any other Partnership
property, the adjusted basis of such property for federal income tax purposes,
all as of the time of determination. The Carrying Value of any property shall be
adjusted from time to time in accordance with Exhibit B hereof, and to reflect
changes, additions or other adjustments to the Carrying Value for dispositions
and acquisitions of Partnership properties, as deemed appropriate by the General
Partner.
          “Cash Amount” means an amount of cash equal to the Value on the
Valuation Date of the REIT Shares Amount.
          “Certificate” means the Certificate of Limited Partnership relating to
the Partnership filed in the office of the Delaware Secretary of State, as
amended from time to time in accordance with the terms hereof and the Act.
          “Class A” means the Partners who are holders of Class A Units.
          “Class A Share” means that portion of Available Cash for a
Distribution Period to be distributed with respect to Class A as determined by
multiplying the amount of Available Cash for such Distribution Period by the
fraction set forth in Section 5.1.B.1 hereof.
          “Class A Unit” means any Partnership Unit other than a Class B Unit, a
Preferred Unit, or any other Partnership Unit that is specifically designated by
the General Partner pursuant to Section 4.2 as being another class of
Partnership Units.
          “Class B” means the Partners who are holders of Class B Units.
          “Class B Share” means that portion of Available Cash for a
Distribution Period to be distributed with respect to Class B as determined by
multiplying the amount of Available Cash for such Distribution Period by the
fraction set forth in Section 5.1.B.2 hereof (as such fraction may be adjusted
in accordance with Section 5.1.B hereof).
          “Class B Unit” means a Partnership Unit with such designations,
preferences, rights, powers and duties as are described in or pursuant to
Section 4.2.C.
          “Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time, as interpreted by the applicable regulations
thereunder. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of future
law.
          “Common Unit” means a Partnership Unit that is not a Preferred Unit.
The Class A Units and Class B Units, and any other Partnership Units that may be
issued from time to time by the General Partner as set forth in Section 4.2 and
designated as Common Units, are Common Units.
          “Common Unit Available Cash” has the meaning set forth in
Section 5.1.B.
          “Consent” means the consent or approval of a proposed action by a
Partner given in accordance with Section 14.2 hereof.
          “Contributed Property” means each property or other asset, in

 



--------------------------------------------------------------------------------



 



such form as may be permitted by the Act, but excluding cash, contributed or
deemed contributed to the Partnership (including deemed contributions to the
Partnership on termination and reconstitution thereof pursuant to Section 708 of
the Code). Once the Carrying Value of a Contributed Property is adjusted
pursuant to Exhibit B hereof, such property shall no longer constitute a
Contributed Property for purposes of Exhibit B hereof, but shall be deemed an
Adjusted Property for such purposes.
          “Conversion Factor” means 1.0, provided that in the event that the
General Partner (i) declares or pays a dividend on its outstanding REIT Shares
in REIT Shares or makes a distribution to all holders of its outstanding REIT
Shares in REIT Shares; (ii) subdivides its outstanding REIT Shares; or
(iii) combines its outstanding REIT Shares into a smaller number of REIT Shares,
the Conversion Factor shall be adjusted by multiplying the Conversion Factor by
a fraction, the numerator of which shall be the number of REIT Shares issued and
outstanding on the record date for such dividend, distribution, subdivision or
combination assuming for such purpose that such dividend, distribution,
subdivision or combination has occurred as of such time, and the denominator of
which shall be the actual number of REIT Shares (determined without the above
assumption) issued and outstanding on the record date for such dividend,
distribution, subdivision or combination. Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event.
          “Debt” means, as to any Person, as of any date of determination,
(i) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services; (ii) all amounts owed by such Person to
banks or other Persons in respect of reimbursement obligations under letters of
credit, surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
which, in accordance with generally accepted accounting principles, should be
capitalized.
          “Declaration of Trust” means the Declaration of Trust of the General
Partner filed in the State of Alabama on August 21, 1995, as amended or restated
from time to time.
          “Depreciation” means, for each fiscal year an amount equal to the
federal income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.
          “Distribution Period” means any calendar quarter or shorter period
with respect to which a distribution of Available Cash is to be made to the
Partners by the Partnership.
          “Effective Date” means the date of closing of the initial public
offering of shares of the General Partner pursuant to that certain agreement

 



--------------------------------------------------------------------------------



 



among the Former General Partner, the Partnership, the General Partner, and
Lehman Brothers Inc., Bear, Stearns & Co. Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and The Robinson-Humphrey Company, Inc. as agents for the
underwriters.
          “Exercise Percentage” has the meaning set forth in Section 4.4.
          “Former General Partner” means Colonial Properties Holding Company,
Inc., an Alabama corporation formed by Colonial Properties as a wholly owned
subsidiary of Colonial Properties to serve as the general partner of the
Partnership. The separate existence of the Former General Partner terminated on
December 31, 1998, when the Former General Partner merged with and into Colonial
Properties, whereupon Colonial Properties became the General Partner.
          “General Partner” means Colonial Properties Trust, an Alabama real
estate investment trust, in its capacity as the general partner of the
Partnership, or its successors as general partner of the Partnership, and shall
also be deemed to refer to, where the context so requires, the Former General
Partner, in its capacity as the predecessor to Colonial Properties.
          “General Partner Interest” means a Partnership Interest held by the
General Partner that is a general partnership interest. A General Partner
Interest may be expressed as a number of Partnership Units.
          “IRS” means the Internal Revenue Service, which administers the
internal revenue laws of the United States.
          “Immediate Family” means, with respect to any natural Person, such
natural Person’s spouse and such natural Person’s natural or adoptive parents,
descendants, nephews, nieces, brothers, and sisters.
          “Incapacity” or “Incapacitated” means, (i) as to any individual
Partner, death, total physical disability or entry by a court of competent
jurisdiction adjudicating him incompetent to manage his Person or his estate;
(ii) as to any corporation which is a Partner, the filing of a certificate of
dissolution, or its equivalent, for the corporation or the revocation of its
charter; (iii) as to any partnership which is a Partner, the dissolution and
commencement of winding up of the partnership; (iv) as to any estate which is a
Partner, the distribution by the fiduciary of the estate’s entire interest in
the Partnership; (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not the substitution of a new trustee); or (vi) as
to any Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner’s
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described in clause (b) above, (e) the
Partner seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Partner or for all or any substantial part of the
Partner’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief of or against such Partner under any bankruptcy, insolvency or
other similar law now or hereafter in effect has not been dismissed within one
hundred twenty (120) days after the commencement thereof, (g) the appointment
without the Partner’s

 



--------------------------------------------------------------------------------



 



consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within ninety (90) days of such appointment, or (h) an
appointment referred to in clause (g) which has been stayed is not vacated
within ninety (90) days after the expiration of any such stay.
          “Indemnitee” means (i) any Person made a party to a proceeding by
reason of his status as (A) the General Partner, (B) a director or officer of
the Partnership or the General Partner, or (C) a guarantor, pursuant to a loan
guarantee or any other guarantee given to a third party in connection with any
partnership property or loan (other than in connection with the transfer of
properties to the Partnership in connection with the initial public offering of
REIT Shares), including without limitation, environmental indemnities,
reimbursements agreements or guaranties to credit enhancers under bond issues,
undertakings or indemnities to title companies, or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including,
without limitation, any indebtedness which the Partnership or any Subsidiary of
the Partnership has assumed or taken assets subject to), and (ii) such other
Persons (including Affiliates of the General Partner or the Partnership) as the
General Partner may designate from time to time (whether before or after the
event giving rise to potential liability), in its sole and absolute discretion.
          “Limited Partner” means any Person named as a Limited Partner in
Exhibit A attached hereto, as such Exhibit may be amended from time to time, or
any Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.
          “Limited Partner Interest” means a Partnership Interest of a Limited
Partner in the Partnership representing a fractional part of the Partnership
Interests of all Partners and includes any and all benefits to which the holder
of such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of Partnership Units.
          “Liquidation Preference Amount” means, with respect to any Preferred
Unit as of any date of determination, the amount (including accrued and unpaid
distributions to the date of determination) payable with respect to such
Preferred Unit (as established by the instrument designating such Preferred
Unit) upon the voluntary or involuntary dissolution or winding up of the
Partnership as a preference over distributions to Partnership Units ranking
junior to such Preferred Unit.
          “Liquidator” has the meaning set forth in Section 13.2.
          “Management Corporation” means Colonial Properties Services, Inc.
          “Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
federal income tax accounting principles, subject to the specific adjustments
provided for in Exhibit B.
          “Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
federal income tax accounting principles, subject to the specific adjustments
provided for in Exhibit B.

 



--------------------------------------------------------------------------------



 



          “Nonrecourse Built-in Gain” means, with respect to any Contributed
Properties or Adjusted Properties that are subject to a mortgage or negative
pledge securing a Nonrecourse Liability, the amount of any taxable gain that
would be allocated to the Partners pursuant to Section 2.B of Exhibit C if such
properties were disposed of in a taxable transaction in full satisfaction of
such liabilities and for no other consideration.
          “Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).
          “Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).
          “Notice of Redemption” means the Notice of Redemption substantially in
the form of Exhibit E to this Agreement.
          “Original Limited Partner” means a Limited Partner who is a Partner on
the date of this Agreement and who owns one or more Original Limited Partnership
Units on the date action is called for under Section 13.1.
          “Original Limited Partnership Unit” means a Partnership Unit held by
an Original Limited Partner on the date of this Agreement and held by such
Original Limited Partner on the date action is called for under Section 18.3.
          “Partner” means a General Partner or a Limited Partner, and “Partners”
means the General Partner and the Limited Partners.
          “Partner Minimum Gain” means an amount, with respect to each Partner
Nonrecourse Debt, equal to the Partnership Minimum Gain that would result if
such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
          “Partner Nonrecourse Debt” has the meaning set forth Regulations
Section 1.704-2(b)(4).
          “Partner Nonrecourse Deductions” has the meaning set forth in
Regulations Section 1.704-2(i)(2), and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Partnership Year
shall be determined in accordance with the rules of Regulations Section 1.704-2
(i)(2).
          “Partnership” means the limited partnership formed under the Act and
continued by this Agreement, and any successor thereto.
          “Partnership Interest” means an ownership interest in the Partnership
representing a Capital Contribution by either a Limited Partner or the General
Partner and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Partnership Interest may be expressed as a number of
Partnership Units.
          “Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in a Partnership Minimum Gain, for a Partnership
Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 



--------------------------------------------------------------------------------



 



          “Partnership Record Date” means the record date established by the
General Partner for the distribution of Available Cash for a Distribution period
pursuant to Section 5.1 hereof, which record date shall be the same as the
record date established by the General Partner for a distribution to its
shareholders of some of all of its portion of such distribution.
          “Partnership Unit” means a fractional undivided share of a class or
series of Partnership Interests. The ownership of Partnership Units shall be
evidenced by such form of certificate as the General Partner may adopt from time
to time on behalf of the Partnership. Without limitation on the authority of the
General Partner as set forth in Section 4.2 hereof (but subject to the
limitations thereof), the General Partner may designate any Partnership Units,
when issued, as Common Units or as Preferred Units, may establish any other
class of Partnership Units, and may designate one or more series of any class of
Partnership Units.
          “Partnership Year” means the fiscal year of the Partnership, which
shall be the calendar year.
          “Percentage Interest” means, as to a Partner, with respect to any
class or series of Partnership Units held by such Partner, its interest in such
class or series of Partnership Units as determined by dividing the number of
Partnership Units in such class or series owned by such Partner by the total
number of Partnership Units in such class or series then outstanding and as
specified in Exhibit A attached hereto, as such Exhibit may be amended from time
to time. For purposes of determining the rights and relationships among the
various classes and series of Partnership Units, Preferred Units shall not be
considered to have any share of the aggregate Percentage Interest in the
Partnership unless, and only to the extent, provided otherwise in the instrument
creating such class or series of Preferred Units.
          “Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association or other entity.
          “Preferred REIT Share” means a preferred share of beneficial interest
in the General Partner.
          “Preferred Unit” means Series A Preferred Units, Series B Preferred
Units and any other Partnership Unit issued from time to time pursuant to
Section 4.2 hereof that is specifically designated by the General Partner at the
time of its issuance as a Preferred Unit. Each class or series of Preferred
Units shall have such designations, preferences, and relative, participating,
optional, or other special rights, powers, and duties, including rights, powers,
and duties senior to the Common Units, all as determined by the General Partner,
subject to compliance with the requirements of Section 4.2 hereof.
          “Prior Agreements” mean the Second Amended and Restated Agreement of
Limited Partnership, dated October 27, 1994, which is amended and restated in
its entirety by this Agreement and which amended the First Amended and Restated
Agreement of Limited Partnership, dated as of September 29, 1993.
          “Recapture Income” means any gain recognized by the Partnership upon
the disposition of any property or asset of the Partnership, which gain is
characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
          “Redeeming Partner” has the meaning set forth in Section 8.6.A hereof.

 



--------------------------------------------------------------------------------



 



          “Redemption Right” shall have the meaning set forth in Section 8.6.A
hereof.
          “Regulations” means the Income Tax Regulations promulgated under the
Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).
          “REIT” means a real estate investment trust under Section 856 of the
Code.
          “REIT Share” shall mean a common share of beneficial interest in the
General Partner.
          “REIT Shares Amount” means a number of REIT Shares equal to the
product of the number of Common Units offered for redemption by a Redeeming
Partner, multiplied by the Conversion Factor; provided that in the event the
General Partner issues to all holders of REIT Shares rights, options, warrants
or convertible or exchangeable securities entitling the shareholders to
subscribe for or purchase REIT Shares, or any other securities or property
(collectively, the “rights”) and if the Partnership does not issue to all of the
holders of Common Units at such time (other than the General Partner)
corresponding rights to subscribe for or purchase Common Units or other
securities or property corresponding to the securities or property covered by
the rights granted by the General Partner, then the REIT Shares Amount shall
also include such rights that a holder of that number of REIT Shares would be
entitled to receive had it owned such REIT Shares at the time such rights were
issued, provided further that, if the rights issued by the General Partner are
issued pursuant to a shareholder rights plan (or other arrangement having the
same objective and substantially the same effect), then the REIT Shares Amount
shall include such rights only to the extent that (i) the Common Units offered
for redemption were issued other than pursuant to Section 4.4 of this Agreement,
and (ii) such rights have not been exercised by the holders thereof (and have
not otherwise terminated or been redeemed or eliminated).
          “Residual Gain” or “Residual Loss” means any item of gain or loss, as
the case may be, of the Partnership recognized for federal income tax purposes
resulting from a sale, exchange or other disposition of Contributed Property or
Adjusted Property, to the extent such item of gain or loss is not allocated
pursuant to Section 2.B.1(a) or 2.B.2(a) of Exhibit C to eliminate Book-Tax
Disparities.
          “Series A Preferred Unit” has the meaning set forth in Section 4.2.D.
          “Series B Preferred Unit” has the meaning set forth in Section 4.2.E.
          “704(c) Value” of any Contributed Property means the value of such
property as set forth in Exhibit D or if no value is set forth in Exhibit D, the
fair market value of such property or other consideration at the time of
contribution as determined by the General Partner using such reasonable method
of valuation as it may adopt; provided, however, that the 704(c) Value of any
property deemed contributed to the Partnership for federal income tax purposes
upon termination and reconstitution thereof pursuant to Section 708 of the Code
shall be determined in accordance with Exhibit B hereof. Subject to Exhibit B
hereof, the General Partner shall, in its sole and absolute discretion, use such
method as it deems reasonable and appropriate to allocate the aggregate of the
704(c) Values of Contributed Properties in a single or integrated transaction
among the separate properties on a basis proportional to their respective fair
market values.

 



--------------------------------------------------------------------------------



 



          “Specified Redemption Date” means the tenth (10th) Business Day after
receipt by the General Partner of a Notice of Redemption; provided that no
Specified Redemption Date shall occur before one (1) year from the date of this
Agreement, provided further that if the General Partner combines its outstanding
REIT Shares, no Specified Redemption Date shall occur after the record date and
prior to the effective date of such combination.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which a majority of (i) the voting power of the
voting equity securities or (ii) the outstanding equity interests is owned,
directly or indirectly, by such Person.
          “Substituted Limited Partner” means a Person who is admitted as a
Limited Partner to the Partnership Pursuant to Section 11.4.
          “Terminating Capital Transaction” means any sale or other disposition
of all or substantially all of the assets of the Partnership or a related series
of transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.
          “Unrealized Gain” attributable to any item of Partnership property
means, as of any date of determination, the excess, if any, of (i) the fair
market value of such property (as determined under Exhibit B hereof) as of such
date, over (ii) the Carrying Value of such property (prior to any adjustment to
be made pursuant to Exhibit B hereof) as of such date.
          “Unrealized Loss” attributable to any item of Partnership property
means, as of any date of determination, the excess, if any, of (i) the Carrying
Value of such property (prior to any adjustment to be made pursuant to Exhibit B
hereof) as of such date, over (ii) the fair market value of such property (as
determined under Exhibit B hereof) as of such date.
          “Valuation Date” means the date of receipt by the General Partner of a
Notice of Redemption or, if such date is not a Business Day, the first Business
Day thereafter.
          “Value” means, with respect to a REIT Share, the average of the daily
market price for the ten (10) consecutive trading days immediately preceding the
Valuation Date. The market price for each such trading day shall be: (i) if the
REIT Shares are listed or admitted to trading on any securities exchange or the
NASDAQ- National Market System, the closing price, regular way, on such day, or
if not such sale takes place on such day, the average of the closing bid and
asked prices on such day; (ii) if the REIT Shares are not listed or admitted to
trading on any securities exchange or the NASDAQ-National Market System, the
last reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner; or (iii) if the
REIT Shares are not listed or admitted to trading on any securities exchange or
the NASDAQ-National Market System and no such last reported sale price or
closing bid and asked prices are available, the average of the reported high bid
and low asked prices on such day, as reported by a reliable quotation source
designated by the General Partner, or if there shall be no bid and asked prices
on such day, the average of the high bid and low asked prices, as so reported,
on the most recent day (not more than ten (10) days prior to the date in
question) for which prices have been so reported; provided that if there are no
bid and asked prices reported during the ten (10) days prior to the date in
question, the Value of the REIT Shares shall be determined by the General
Partner acting in good faith on the basis of such quotations and other

 



--------------------------------------------------------------------------------



 



information as it considers, in its reasonable judgment, appropriate. In the
event the REIT Shares Amount includes rights that a holder of REIT Shares would
be entitled to receive, then the Value of such rights shall be determined by the
General Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.
ARTICLE 2
ORGANIZATIONAL MATTERS
          Section 2.1 Organization and Continuation
          The Partnership is a limited partnership organized pursuant to the
provisions of the Act and upon the terms and conditions set forth in the Prior
Agreement. The Partners hereby continue the Partnership and amend and restate
the Prior Agreement in its entirety. Except as expressly provided herein to the
contrary, the rights and obligations of the Partners and the administration and
termination of the Partnership shall be governed by the Act. The Partnership
Interest of each Partner shall be personal property for all purposes.
          Section 2.2 Name
          The name of the Partnership shall be Colonial Realty Limited
Partnership. The Partnership’s business may be conducted under any other name or
names deemed advisable by the General Partner, including the name of the General
Partner or any Affiliate thereof. The words “Limited Partnership,” “L.P.,”
“Ltd.” or similar words or letters shall be included in the Partnership’s name
where necessary for the purposes of complying with the laws of any jurisdiction
that so requires. The General Partner in its sole and absolute discretion may
change the name of the Partnership at any time and from time to time and shall
notify the Limited Partners of such change in the next regular communication to
the Limited Partners.
          Section 2.3 Registered Office and Agent; Principal Office
          The address of the registered office of the Partnership in the State
of Delaware shall be located at 1013 Centre Road, County of New Castle,
Wilmington, Delaware 19805, and the registered agent for service of process on
the Partnership in the State of Delaware at such registered office shall be
Corporation Service Company. The principal office of the Partnership shall be
Colonial Plaza, Suite 900, 2101 Sixth Avenue North, Birmingham, Alabama 35203,
or such other place as the General Partner may from time to time designate by
notice to the Limited Partners. The Partnership may maintain offices at such
other place or places within or outside the States of Delaware and Alabama as
the General Partner deems advisable.
          Section 2.4 Power of Attorney
          A. Each Limited Partner and each Assignee hereby constitutes and
appoints the General Partner, any Liquidator, and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead to:

  (1)   execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate and all
amendments or restatements

 



--------------------------------------------------------------------------------



 



      thereof) that the General Partner or the Liquidator deems appropriate or
necessary to form, qualify or continue the existence or qualification of the
Partnership as a limited partnership (or a partnership in which the limited
Partners have limited liability) in the State of Delaware and in all other
jurisdictions in which the Partnership may or plans to conduct business or own
property; (b) all instruments that the General Partner deems appropriate or
necessary to reflect any amendment, change, modification or restatement of this
Agreement in accordance with its terms; (c) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all instruments relating to the
admission, withdrawal, removal or substitution of any Partner pursuant to, or
other events described in, Article 11, 12 or 13 hereof or the Capital
Contribution of any Partner; and (e) all certificates, documents and other
instruments relating to the determination of the rights, preferences and
privileges of Partnership Interests; and     (2)   execute, swear to, seal,
acknowledge and file all ballots, consents, approvals, waivers, certificates and
other instruments appropriate or necessary, in the sole and absolute discretion
of the General Partner or any Liquidator, to make, evidence, give, confirm or
ratify any vote, consent, approval, agreement or other action which is made or
given by the Partners hereunder or is consistent with the terms of this
Agreement or appropriate or necessary, in the sole discretion of the General
Partner or any Liquidator, to effectuate the terms or intent of this Agreement.

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
hereof or as may be otherwise expressly provided for in this Agreement.
          B. The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, in recognition of the fact
that each of the Partners will be relying upon the power of the General Partner
and any Liquidator to act as contemplated by this Agreement in any filing or
other action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney, and each such Limited Partner or Assignee hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner or any Liquidator, taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or the Liquidator, within fifteen (15) days after receipt of the

 



--------------------------------------------------------------------------------



 



General Partner’s or Liquidator’s request therefor, such further designation,
powers of attorney and other instruments as the General Partner or the
Liquidator, as the case may be, deems necessary to effectuate this Agreement and
the purposes of the Partnership.
          Section 2.5 Term
          The term of the Partnership commenced on August 9, 1993, the date the
Certificate was filed in the office of the Secretary of State of Delaware in
accordance with the Act and shall continue until December 31, 2092, unless, the
Partnership is dissolved sooner pursuant to the provisions of Article 13 or as
otherwise provided by law.

 



--------------------------------------------------------------------------------



 



ARTICLE 3
PURPOSE
          Section 3.1 Purpose and Business
          The purpose and nature of the business to be conducted by the
Partnership is (i) to conduct any business that may be lawfully conducted by a
limited partnership organized pursuant to the Act, provided, however, that such
business shall be limited to and conducted in such a manner as to permit the
General Partner at all times to be classified as a REIT, unless the General
Partner ceases to qualify as a REIT for reasons other than the conduct of the
business of the Partnership, (ii) to enter into any partnership, joint venture
or other similar arrangement to engage in any of the foregoing or to own
interests in any entity engaged in any of the foregoing, and (iii) to do
anything necessary or incidental to the foregoing. In connection with the
foregoing, and without limiting the General Partner’s right, in its sole
discretion, to cease qualifying as a REIT, the Partners acknowledge the General
Partner’s current status as a REIT inures to the benefit of all of the Partners
and not solely to the benefit of the General Partner.
          Section 3.2 Powers
          The Partnership is empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to or convenient for the
furtherance and accomplishment of the purposes and business described herein and
for the protection and benefit of the Partnership, provided that the Partnership
shall not take any action which, in the judgment of the General Partner, in its
sole and absolute discretion, (i) could adversely affect the ability of the
General Partner to continue to qualify as a REIT, (ii) could subject the General
Partner to any additional taxes under Section 857 or Section 4981 of the Code,
or (iii) could violate any law or regulation of any governmental body or agency
having jurisdiction over the General Partner or its securities, unless such
action shall have been specifically consented to by the General Partner in
writing.
ARTICLE 4
CAPITAL CONTRIBUTIONS
          Section 4.1 Capital Contributions of the Limited Partners and the
Former General Partner
          On the Effective Date, certain of the Limited Partners and the Former
General Partner made the Capital Contributions described in the section
captioned “Formation of the Company” in the final Prospectus dated September 24,
1993 of the General Partner in connection with the initial public offering of
the REIT Shares. To the extent the Partnership acquires any property by the
merger of any other Person into the Partnership, Persons who receive Partnership
Interests in exchange for their interests in the Person merging into the
Partnership shall become Partners and shall be deemed to have made Capital
Contributions as provided in the applicable merger agreement. The Partners shall
own Partnership Units in the amounts set forth for such Partner in Exhibit A and
shall have a Percentage Interest in the Partnership as set forth Exhibit A,
which Percentage Interest shall be adjusted in Exhibit A from time to time by

 



--------------------------------------------------------------------------------



 



the General Partner to the extent necessary to reflect accurately redemptions,
Capital Contributions, the issuance of additional Partnership Units (pursuant to
any merger or otherwise), or similar events having an effect on a Partner’s
Percentage Interest. The Capital Contributions of the Partners shall be at all
times as shown on the books and records of the General Partner. The number of
Partnership Units held by the General Partner equal to one percent (1%) of all
outstanding Partnership Units from time to time shall be deemed to be the
general partner Partner Units and shall be the General Partnership Interest.
Except as provided in Sections 4.2 and 10.5, the Partners shall have no
obligation to make any additional Capital Contributions or loans to the
Partnership.
          Section 4.2 Issuances of Additional Partnership Interests
          A. The General Partner is hereby authorized to cause the Partnership
from time to time to issue to the Partners (including the General Partner) or
other Persons additional Partnership Units or other Partnership Interests in one
or more classes, or one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to Limited
Partner Interests, all as shall be determined by the General Partner in its sole
and absolute discretion subject to Delaware law, including, without limitation,
(i) the allocations of items of Partnership income, gain, loss, deduction and
credit to each such class or series of Partnership Interests; (ii) the right of
each such class or series of Partnership Interests to share in Partnership
distributions; and (iii) the rights of each such class or series of Partnership
Interests upon dissolution and liquidation of the Partnership; provided that no
such additional Partnership Units or other Partnership Interests shall be issued
to the General Partner unless either (a)(1) the additional Partnership Interests
are issued in connection with an issuance of additional REIT Shares or Preferred
REIT Shares of the General Partner, which shares have designations, preferences
and other rights such that the economic interests attributable to such shares
are substantially similar to the designations, preferences and other rights of
the additional Partnership Interests issued to the General Partner in accordance
with this Section 4.2.A, and (2) the General Partner shall make a Capital
Contribution to the Partnership in an amount equal to the net proceeds raised in
connection with the issuance of such additional REIT Shares or Preferred REIT
Shares of the General Partner, or (b) the additional Partnership Interests in
the applicable class or series are issued to all Partners in proportion to their
respective Percentage Interests in such class or series.
          B. The General Partner shall not issue any additional REIT Shares or
Preferred REIT Shares (other than REIT Shares issued pursuant to Section 8.6),
or rights, options, warrants or convertible or exchangeable securities
containing the right to subscribe for or purchase REIT Shares or Preferred REIT
Shares (collectively “New Securities”) other than to all holders of REIT Shares
unless (i) the General Partner shall cause the Partnership to issue to the
General Partner Partnership Interests or rights, options, warrants or
convertible or exchangeable securities of the Partnership having designations,
preferences and other rights, all such that the economic interests are
substantially similar to those of the New Securities, and (ii) the General
Partner contributes the net proceeds from the issuance of such New Securities
and from the exercise of rights contained in such New Securities to the
Partnership. Without limiting the foregoing, the General Partner is expressly
authorized to issue New Securities for less than fair market value, and the
General Partner is expressly authorized to cause the Partnership to issue to the
General Partner corresponding Partnership Interests, so long as (x) the General
Partner concludes in good faith that such issuance is in the interests of the
General Partner and the Partnership (for example, and not by way of limitation,

 



--------------------------------------------------------------------------------



 



the issuance of REIT Shares and corresponding Partnership Units pursuant to an
employee stock purchase plan providing for employee purchases of REIT Shares at
a discount from fair market value or employee stock options that have an
exercise price that is less than the fair market value of the REIT Shares,
either at the time of issuance or at the time of exercise), and (y) the General
Partner contributes all proceeds from such issuance and exercise to the
Partnership.
          C. Under the authority granted to it by Section 4.2.A, the General
Partner hereby establishes an additional class of Partnership Units entitled
“Class B Units” that is available to be issued in lieu of Class A Units, at the
election of the General Partner, in its sole and absolute discretion, to newly
admitted Partners in exchange for the contribution by such Partners of cash,
real estate partnership interests, stock, notes or other assets or
consideration. Except as otherwise provided below and in Section 5.1.B hereof,
each Class B Unit shall have the same designations, rights, preferences, powers
and duties as each Class A Unit:

  (1)   The amount of Available Cash distributable with respect to Class B Units
shall be determined in accordance with Section 5.1.B hereof.     (2)   Each
Class B Unit shall be converted automatically into a Class A Unit on the day
immediately following the Partnership Record Date for the Distribution Period
(as defined in Section 5.1.B) in which the Class B Unit was issued, without the
requirement for any action by either the Partnership or the Partner holding the
Class B Unit.     (3)   A holder of Class B Units will not have the Redemption
Right under Section 8.6 with respect to its Class B Units. The Redemption Right
for a holder of Class A Units into which Class B Units have been converted
pursuant to clause (2) above shall be the same as set forth in Section 8.6
except that such Redemption Right shall not be exercisable for a period of one
(1) year following the issuance of such Class B Units (or such longer or shorter
period as may be set forth in the contribution agreement or amendment to this
Agreement pursuant to which such Class B Units were issued).     (4)   A holder
of either Class B Units or Class A Units into which Class B Units have been
converted pursuant to clause (2) above shall be subject to the restrictions on
transfer imposed by Sections 11.3.C through 11.3.E of this Agreement (in
addition to any other restrictions on transfer as may be set forth in the
contribution agreement or amendment to this Agreement pursuant to which such
Class B Units were issued).     (5)   The General Partner shall cause Class B
Units to be issued by the Partnership only pursuant to an amendment to this
Agreement under the authority granted to the General Partner by Section 14.1.B.3
hereof, which amendment shall designate that the newly issued Partnership Units
are Class B Units. The General Partner shall have the right, in its sole and
absolute discretion, subject to Section 4.2.A above, to determine whether the
Partnership should issue Class A Units, Class B Units (or one or more series
thereof), or another class of Partnership Interests in connection with a
contribution of property, other assets, or other consideration to the
Partnership.

 



--------------------------------------------------------------------------------



 



          D. Series A Preferred Units. Under the authority granted to it by
Section 4.2.A hereof, the General Partner hereby establishes an additional class
of Partnership Units entitled “Series A Cumulative Redeemable Preferred Units”
(the “Series A Preferred Units”). Series A Preferred Units shall have the
designations, preferences, rights, powers and duties as set forth in Exhibit G
hereto.
          E. Series B Preferred Units. Under the authority granted to it by
Section 4.2.A hereof, the General Partner hereby establishes an additional class
of Partnership Units entitled “Series B Cumulative Redeemable Preferred Units”
(the “Series B Preferred Units”). Series B Preferred Units shall have the
designations, preferences, rights, powers and duties as set forth in Exhibit H
hereto.
          F. Series 1998 Preferred Units. Under the authority granted to it by
Section 4.2.A hereof, the General Partner hereby establishes an additional class
of Partnership Units entitled “Series 1998 Junior Participating Preferred Units”
(the “Series 1998 Preferred Units”). Series 1998 Preferred Units shall have the
designations, preferences, rights, powers and duties as set forth in Exhibit I
hereto.
          Section 4.3 Contribution of Proceeds of Issuance of REIT Shares
          In connection with the issuance of REIT Shares or Preferred REIT
Shares pursuant to Section 4.2, the General Partner shall contribute any net
proceeds raised in connection with such issuance the Partnership; provided that
if the net proceeds actually received by the General Partner are less than the
gross proceeds of such issuance as a result of any underwriter’s discount or
other expenses paid or incurred in connection with such issuance, then the
General Partner shall be deemed to have made a Capital Contribution to the
Partnership in the amount equal to the sum of the net proceeds of such issuance
plus the amount of such underwriter’s discount and other expenses paid by the
General Partner.
          Section 4.4 “Flip-in” Preemptive Rights
          If the General Partner acquires any Class A Units using the proceeds
from any exercise of any rights (as defined in the definition of REIT Shares
Amount) issued under a shareholder rights plan (or other arrangement having the
same objective and substantially the same effect), then (a) the holders of
Common Units at such time (other than the General Partner) as a group shall have
the right to acquire, at the same price per Class A Unit paid by the General
Partner, a total number of additional Class A Units equal to the product of
(i) the total number of Common Units held by such holders, multiplied by (ii) a
fraction, the numerator of which is the number of Class A Units issued to the
General Partner as a result of the exercise of such rights and the denominator
of which is the total number of Class A Units held by the General Partner
immediately prior to such issuance (which fraction is referred to as the
“Exercise Percentage”), and (b) each holder of a Class A Unit or Class B Unit at
such time shall have the right to acquire, at the same price per Class A Unit
paid by the General Partner, a number of Class A Units equal to the product of
(iii) the aggregate number of Common Units that such holder holds at such time,
multiplied by (iv) the Exercise Percentage.
          Thus, for example, if the General Partner were to acquire 2,000,000
Class A Units at $5 per Unit from the proceeds of the exercise of

 



--------------------------------------------------------------------------------



 



outstanding rights issued under a shareholder rights plan at a time when the
General Partner already owned 8,000,000 Class A Units out of a total of
12,000,000 outstanding Common Units (which would represent a 25% increase in the
number of Class A Units held by the General Partner), then the other holders of
Common Units as a group would have the right to purchase a total of 1,000,000
Class A Units at $5 per Class A Unit, and each holder of a Class A Unit or
Class B Unit would be entitled to purchase his proportionate share of such
Class A Units, or .25 Class A Units for each Class A Unit or Class B Unit then
held by such holder.
          In the event Partnership Units or Partnership Interests other than
Class A Units (including, without limitation, Series 1998 Preferred Units) are
issued to the General Partner using proceeds of any exercise of rights issued
under a shareholder rights plan (or other arrangement), the holders of Common
Units shall be granted the right to acquire such other Partnership Units or
Partnership Interests at the same price as paid by the General Partner and in
such amounts as would be comparable to their rights had Class A Units been
issued instead. The General Partner shall provide prompt written notice to the
holders of Common Units of its acquisition of Class A Units (or other
Partnership Units or Partnership Interests) using such proceeds and shall
establish in good faith such procedures as it deems appropriate (including,
without limitation, procedures to eliminate the issuance of fractional
Partnership Units if the General Partner deems appropriate) to effectuate the
rights of the holders of Common Units under the preceding provisions of this
Section 4.4. Except to the extent expressly granted by the Partnership pursuant
to this Section 4.4 or another agreement, no person shall have any preemptive,
preferential or other similar right with respect to (i) additional Capital
Contributions or loans to the Partnership; or (ii) issuance or sale of any
Partnership Units or other Partnership Interests.

 



--------------------------------------------------------------------------------



 



ARTICLE 5
DISTRIBUTIONS
          Section 5.1 Requirement and Characterization of Distributions
          A. The General Partner shall distribute at least quarterly an amount
equal to 100% of Available Cash generated by the Partnership during such quarter
or shorter period to the Partners who are Partners on the Partnership Record
Date with respect to such quarter or shorter period in the following order of
priority:

  (i)   First, to the holders of Preferred Units in such amount as is required
for the Partnership to pay all distributions with respect to such Preferred
Units due or payable in accordance with the instruments designating such
Preferred Units through the last day of such quarter or shorter period; such
distributions shall be made to such Partners in such order of priority and with
such preferences as have been established with respect to such Preferred Units
as of the last day of such calendar quarter or shorter period; and then     (ii)
  To the holders of Common Units in proportion to their respective Percentage
Interests in the Common Units on such Partnership Record Date, subject to the
provisions of Sections 5.1.B and 5.1.C;

provided that in no event may a Partner receive a distribution of Available Cash
with respect to a Partnership Unit if such Partner is entitled to receive a
distribution out of such Available Cash with respect to a REIT Share for which
such Partnership Unit has been redeemed or exchanged. The General Partner shall
take such reasonable efforts, as determined by it in its sole and absolute
discretion and consistent with its qualification as a REIT, to distribute
Available Cash to the Limited Partners so as to preclude any such distribution
or portion thereof from being treated as part of a sale of property to the
Partnership by a Limited Partner under Section 707 of the Code or the
Regulations thereunder; provided that the General Partner and the Partnership
shall not have liability to a Limited Partner under any circumstances as a
result of any distribution to a Limited Partner being so treated.
          B. If for any quarter or shorter period with respect to which a
distribution is to be made (a “Distribution Period”) Class B Units are
outstanding on the Partnership Record Date for such Distribution Period, the
General Partner shall allocate the Available Cash with respect to such
Distribution Period available for distribution pursuant to Section 5.1.A(ii)
above after distributions to all Preferred Units provided for in
Section 5.1.A(i) above have been made (“Common Unit Available Cash”) between the
Partners who are holders of Class A Units (“Class A”) and the Partners who are
holders of Class B Units (“Class B”) as follows:

 



--------------------------------------------------------------------------------



 



     1) Class A shall receive that portion of the Common Unit Available Cash
(the “Class A Share”) determined by multiplying the amount of Common Unit
Available Cash by the following fraction:
(FORMULA) [g08759g0875903.gif]
     2) Class B shall receive that portion of the Common Unit Available Cash
(the “Class B Share”) determined by multiplying the amount of Common Unit
Available Cash by the following fraction:
(FORMULA) [g08759g0875904.gif]
     3) For purposes of the foregoing formulas, (i) “A” equals the number of
Class A Units outstanding on the Partnership Record Date for such Distribution
Period; (ii) “B” equals the number of Class B Units outstanding on the
Partnership Record Date for such Distribution Period; (iii) “Y” equals the
number of days in the Distribution Period; and (iv) “X” equals the number of
days in the Distribution Period for which the Class B Units were issued and
outstanding.
          The Class A Share shall be distributed among Partners holding Class A
Units on the Partnership Record Date for the Distribution Period in accordance
with the number of Class A Units held by each Partner on such Partnership Record
Date; provided that in no event may a Partner receive a distribution of
Available Cash with respect to a Class A Unit if a Partner is entitled to
receive a distribution out of such Available Cash with respect to a REIT Share
for which such Class A Unit has been redeemed or exchanged. The Class B Share
shall be distributed among the Partners holding Class B Units on the Partnership
Record Date for the Distribution Period in accordance with the number of Class B
Units held by each Partner on such Partnership Record Date. In no event shall
any Class B Units be entitled to receive any distribution of Available Cash for
any Distribution Period ending prior to the date on which such Class B Units are
issued.
               C. In the event that Class B Units which have been issued on
different dates are outstanding on the Partnership Record Date for any
Distribution Period, then the Class B Units issued on each particular date shall
be treated as a separate series of Common Units for purposes of making the
allocation of Common Unit Available Cash for such Distribution Period among the
holders of Common Units (and the formula for making such allocation, and the
definitions of variables used therein, shall be modified accordingly). Thus, for
example, if two series of Class B Units are outstanding on the Partnership
Record Date for any Distribution Period, the allocation formula for each series,

 



--------------------------------------------------------------------------------



 



“Series B1” and “Series B2,” would be as follows:
     1) Series B1 shall receive that portion of the Common Unit Available Cash
determined by multiplying the amount of Common Unit Available Cash by the
following fraction:
(FORMULA) [g08759g0875905.gif]

 



--------------------------------------------------------------------------------



 



     2) Series B2 shall receive that portion of the Common Unit Available Cash
determined by multiplying the amount of Common Unit Available Cash by the
following fraction:
(FORMULA) [g08759g0875906.gif]
     3) For purposes of the foregoing formulas the definitions set forth in
Section 5.1.B.3 remain the same except that (i) “B1” equals the number of Common
Units in Series B1 outstanding on the Partnership Record Date for such
Distribution Period; (ii) “B2” equals the number of Common Units in Series B2
outstanding on the Partnership Record Date for such Distribution Period; (iii)
“X1” equals the number of days in the Distribution Period for which the
Partnership Units in Series B1 were issued and outstanding; and (iv) “X2” equals
the number of days in the Distribution Period for which the Common Units in
Series B2 were issued and outstanding.
     D. Notwithstanding anything to the contrary contained herein, in no event
shall a Partner receive a distribution of Available Cash with respect to any
Common Unit with respect to any quarter or shorter period until such time as the
Partnership has distributed to the holders of Preferred Units an amount
sufficient to pay all distributions payable with respect to such Preferred Units
through the last day of such quarter or shorter period, in accordance with the
instruments designating such Preferred Units.
          Section 5.2 Amounts Withheld
          All amounts withheld pursuant to the Code or any provisions of any
state or local tax law and Section 10.5 hereof with respect to any allocation,
payment or distribution to the General Partner, the Limited Partners or
Assignees shall be treated as amounts distributed to the General Partner,
Limited Partners, or Assignees pursuant to Section 5.1 for all purposes under
this Agreement.
          Section 5.3 Distributions Upon Liquidation
          Proceeds from a Terminating Capital Transaction and any other cash
received or reductions in reserves made after commencement of the liquidation of
the Partnership shall be distributed to the Partners in accordance with
Section 13.2.
ARTICLE 6
ALLOCATIONS
          Section 6.1 Allocations for Capital Account Purposes
     For purposes of maintaining the Capital Accounts and in determining the
rights of the Partners among themselves, the Partnership’s items of income,

 



--------------------------------------------------------------------------------



 



gain, loss and deduction (computed in accordance with Exhibit B hereof); shall
be allocated among the Partners in each taxable year (or portion thereof) as
provided herein below.
          A. Net Income. After giving effect to the special allocations set
forth in Section 1 of Exhibit C (including Section 1.F thereof), Net Income
shall be allocated:
               (i) first, to the General Partner to the extent that Net Losses
previously allocated to the General Partner pursuant to Section 6.1B(iii) below
exceed Net Income previously allocated to the General Partner pursuant to this
Section 6.1A(i);
               (ii) second, to Partners holding Preferred Units (and if there
are Preferred Units with different priorities in preference in distribution,
then in the order of their preference in distribution) to the extent that Net
Losses previously allocated to such Partners pursuant to Section 6.1B(ii) below
exceed Net Income previously allocated to such Partners pursuant to this
Section 6.1A(ii);
               (iii) third, to Partners holding Common Units to the extent that
Net Losses previously allocated to such Partners pursuant to Section 6.1.B(i)
below exceed Net Income previously allocated to such Partners pursuant to this
Section 6.1A(iii);
               (iv) fourth, to Partners holding Series B Preferred Units until
each such Partner has been allocated Net Income equal to the excess of (x) the
amount of the cumulative Priority Return such Partner is entitled to the last
day of the current taxable year or to the date of redemption, to the extent such
Series B Preferred Units are redeemed during such taxable year, over (y) the
cumulative Net Income allocated to such Partners pursuant to this
Section 6.1A(iv) for all prior taxable years; and
               (v) fifth, to the Partners in accordance with their respective
Percentage Interests in Common Units.

  B.   Net Losses. After giving effect to the special allocations set forth in
Section 1 of Exhibit C (including Section 1.F thereof), Net Losses shall be
allocated:

               (i) first, to the Partners holding Common Units in accordance
with their respective Percentage Interests in Common Units, until the Adjusted
Capital Account (ignoring for this purpose any amounts a Partner is obligated to
contribute to the capital of the Partnership or is deemed obligated to
contribute pursuant to Regulations Section 1.704-1(b)(2)(ii)(c)(2)) of each
Partner is reduced to zero;

 



--------------------------------------------------------------------------------



 



          (ii) second, to Partners holding Preferred Units in accordance with
each such Partner’s respective percentage interests in the Preferred Units
determined under the respective terms of the Preferred Units (and if there are
Preferred Units with different priorities in preference in distribution, then in
the reverse order of their preference in distribution), until the Adjusted
Capital Account (modified in the same manner as in clause (i)) of each such
holder is reduced to zero; and
               (iii) third, to the General Partner.
          To the extent permitted under Sections 704(b) and 704(c) of the Code
and the Regulations thereunder, solely for purposes of allocating Net Income or
Net Losses in any taxable year (or a portion thereof) to the Partners holding
Series B Preferred Units with respect to such Units pursuant to Section 6.1
hereof, items of Net Income or Net Losses, as the case may be, shall not include
Depreciation with respect to properties that are “ceiling limited” in respect of
holders of Series B Preferred Units. For purposes of the preceding sentence,
Partnership property shall be considered “ceiling limited” in respect of a
holder of Series B Preferred Units if Depreciation attributable to such
Partnership property which would otherwise be allocable to such holder, without
regard to this paragraph, exceeds depreciation determined for federal income tax
purposes attributable to such Partnership property which would otherwise be
allocable to such holder by more than 5%. Notwithstanding the foregoing
sentences in this paragraph, in applying this paragraph, the General Partner
may, in its discretion for administrative ease and convenience, calculate Net
Income or Net Loss in any taxable year (or a portion thereof) allocable to the
Partners holding Series B Preferred Units by excluding Depreciation with respect
to all properties of the Partnership.
ARTICLE 7
MANAGEMENT AND OPERATIONS OF BUSINESS
          Section 7.1 Management
          A. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership. The General Partner may not be removed
by the Limited Partners with or without cause. In addition to the powers now or
hereafter granted a general partner of a limited partnership under applicable
law or which are granted to the General Partner under any other provision of
this Agreement, the General Partner, subject to Section 7.3 hereof, shall have
full power and authority to do all things deemed necessary or desirable by it to
conduct the business of the Partnership, to exercise all powers set forth in
Section 3.2 hereof and to effectuate the purposes set forth in Section 3.1
hereof, including, without limitation:

  (1)   the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as will permit the General Partner (so long as the General Partner qualifies as
a REIT) to avoid the payment of any federal income tax (including, for this
purpose, any excise tax

 



--------------------------------------------------------------------------------



 



      pursuant to Section 4981 of the Code) and to make distributions to the
General Partner such that the General Partner can distribute to its shareholders
amounts sufficient to permit the General Partner to maintain REIT status), the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness (including the securing
of same by deed to secure debt, mortgage, deed of trust or other lien or
encumbrance on the Partnership’s assets) and the incurring of any obligations it
deems necessary for the conduct of the activities of the Partnership;     (2)  
the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;     (3)   the acquisition, disposition,
mortgage, pledge, encumbrance, hypothecation or exchange of any assets of the
Partnership (including the exercise or grant of any conversion, option,
privilege, or subscription right or other right available in connection with any
assets at any time held by the Partnership) or the merger or other combination
of the Partnership with or into another entity (all of the foregoing subject to
any prior approval only to the extent required by Section 7.3 hereof);     (4)  
the use of the assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with the terms of this Agreement and on any
terms it sees fit, including, without limitation, the financing of the conduct
of the operations of the General Partner, the Partnership or any of the
Partnership’s Subsidiaries, the lending of funds to other Persons (including,
without limitation, the Subsidiaries of the Partnership and/or the General
Partner) and the repayment of obligations of the Partnership and its
Subsidiaries and any other Person in which it has an equity investment, and the
making of capital contributions to its Subsidiaries;     (5)   the management,
operation, leasing, landscaping, repair, alteration, demolition or improvement
of any real property or improvements owned by the Partnership or any Subsidiary
of the Partnership;     (6)   the negotiation, execution, and performance of any
contracts, conveyances or other instruments that the General Partner considers
useful or necessary to the conduct of the Partnership’s operations or the
implementation of the General Partner’s powers under this Agreement, including
contracting with contractors, developers, consultants, accountants, legal
counsel, other professional advisors and other agents and the payment of their
expenses and compensation out of the Partnership’s assets;     (7)   the
distribution of Partnership cash or other Partnership assets in accordance with
this Agreement;     (8)   holding, managing, investing and reinvesting cash and
other assets of the Partnership;

 



--------------------------------------------------------------------------------



 



  (9)   the collection and receipt of revenues and income of the Partnership;  
  (10)   the establishment of one or more divisions of the Partnership, the
selection and dismissal of employees of the Partnership, any division of the
Partnership, or the General Partner (including, without limitation, employees
having titles such as “president,” “vice president,” “secretary” and “treasurer”
of the Partnership, any division of the Partnership, or the General Partner),
and agents, outside attorneys, accountants, consultants and contractors of the
General Partner or the Partnership or any division of the Partnership, and the
determination of their compensation and other terms of employment or hiring;    
(11)   the maintenance of such insurance for the benefit of the Partnership and
the Partners as it deems necessary or appropriate;     (12)   the formation of,
or acquisition of an interest in, and the contribution of property to, any
further limited or general partnerships, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to, its Subsidiaries and any
other Person in which it has an equity investment from time to time);     (13)  
the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment of, any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitration or other forms of dispute, resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;     (14)   the undertaking of any
action in connection with the Partnership’s direct or indirect investment in its
Subsidiaries or any other Person (including, without limitation, the
contribution or loan of funds by the Partnership to such Persons);     (15)  
the determination of the fair market value of any Partnership property
distributed in kind using such reasonable method of valuation as it may adopt;  
  (16)   the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power of attorney, any right, including the
right to vote, appurtenant to any asset or investment held by the Partnership;  
  (17)   the exercise of any of the powers of the General Partner

 



--------------------------------------------------------------------------------



 



      enumerated in this Agreement on behalf of or in connection with any
Subsidiary of the Partnership or any other Person in which the Partnership has a
direct or indirect interest, or jointly with any such Subsidiary or other
Person;

  (18)   the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of any Person in which the Partnership does not have an
interest pursuant to contractual or other arrangements with such Person; and    
(19)   the making, execution and delivery of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement.

          B. Each of the Limited Partners agrees that the General Partner is
authorized to execute, deliver and perform the above-mentioned agreements and
transactions on behalf of the Partnership without any further act, approval or
vote of the Partners, notwithstanding any other provision of this Agreement
(except as provided in Section 7.3), the Act or any applicable law, rule or
regulation, to the fullest extent permitted under the Act or other applicable
law. The execution, delivery or performance by the General Partner or the
Partnership of any agreement authorized or permitted under this Agreement shall
not constitute a breach by the General Partner of any duty that the General
Partner may owe the Partnership or the Limited Partners or any other Persons
under this Agreement or of any duty stated or implied by law or equity.
          C. At all times from and after the date hereof, the General Partner
may cause the Partnership to obtain and maintain (i) casualty, liability and
other insurance on the properties of the Partnership and (ii) liability
insurance for the Indemnitees hereunder.
          D. At all times from and after the date hereof, the General Partner
may cause the Partnership to establish and maintain at any and all times working
capital accounts and other cash or similar balances in such amounts as the
General Partner, in its sole and absolute discretion, deems appropriate and
reasonable from time to time.
          E. In exercising its authority under this Agreement, the General
Partner may, but shall be under no obligation to, take into account the tax
consequences to any Partner of any action taken by it; provided that, if the
General Partner decides to refinance (directly or indirectly) any outstanding
indebtedness of the Partnership, the General Partner shall use reasonable
efforts to structure such refinancing in a manner that minimizes any adverse tax
consequences therefrom to the Limited Partners, and provided further that, in
deciding whether or not to dispose of any property that represents more than one
percent of the Partnership’s total assets, the General Partner shall consider in
good faith the income tax consequences of such disposition for both the General
Partners and the Limited Partners. The General Partner and the Partnership shall
not have liability to a Limited Partner under any circumstances as a result of
an income tax liability incurred by such Limited Partner as a result of an
action (or inaction) by the General Partner pursuant to its authority under this
Agreement.

 



--------------------------------------------------------------------------------



 



          Section 7.2 Certificate of Limited Partnership
          The General Partner has previously filed the Certificate with the
Secretary of State of Delaware as required by the Act. The General Partner shall
use all reasonable efforts to cause to be filed such other certificates or
documents as may be reasonable and necessary or appropriate for the formation,
continuation, qualification and operation of a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware and any other state, or the District of Columbia, in which the
Partnership may elect to do business or own property. To the extent that such
action is determined by the General Partner to be reasonable and necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate and do all the things to maintain the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) under the laws of the State of Delaware and each other state or the
District of Columbia in which the Partnership may elect to do business or own
property. Subject to the terms of Section 8.5.A(4) hereof, the General Partner
shall not be required, before or after filing, to deliver or mail a copy of the
Certificate or any amendment thereto to any Limited Partner.
          Section 7.3 Restrictions on General Partner’s Authority
          A. The General Partner may not take any action in contravention of an
express prohibition or limitation of this Agreement without the written Consent
of all of the Limited Partners (including Limited Partner Interests held by the
General Partner) (or such lower percentage of the Limited Partners as may be
specifically provided for under a provision of this Agreement or the Act).
          B. Except as provided in Article 13 hereof, the General Partner may
not sell, exchange, transfer or otherwise dispose of all or substantially all of
the Partnership’s assets in a single transaction or a series of related
transactions (including by way of merger, consolidation or other combination
with any other Person) without the Consent of holders of three-fourths (3/4) of
the outstanding Common Units held by Limited Partners (including Common Units
held by the General Partner as Limited Partner Interests).
          Section 7.4 Reimbursement of the General Partner
          A. Except as provided in this Section 7.4 and elsewhere in this
Agreement (including the provisions of Articles 5 and 6 regarding distributions,
payments, and allocations to which it may be entitled), the General Partner
shall not be compensated for its services as general partner of the Partnership.
          B. The General Partner shall be reimbursed on a monthly basis, or such
other basis as the General Partner may determine in its sole and absolute
discretion, for all expenses that it incurs relating to the ownership and
operation of, or for the benefit of, the Partnership; provided that the amount
of any such reimbursement shall be reduced by any interest earned by the General
Partner with respect to bank accounts or other instruments or accounts held by
it on behalf of the Partnership as permitted in Section 7.5.A. The Limited
Partners acknowledge that, for purposes of this Section 7.4.B, all expenses of
the General Partner are deemed incurred for the benefit of the Partnership. Such
reimbursements shall be in addition to any reimbursement to the General Partner
as a result of indemnification pursuant to Section 7.7 hereof.
          C. As set forth in Section 4.3, the General Partner shall be treated
as having made a Capital Contribution in the amount of all expenses that it
incurs relating to any issuance of additional Partnership Interests or REIT
Shares pursuant to Section 4.2 hereof.

 



--------------------------------------------------------------------------------



 



          D. In the event that the General Partner shall elect to purchase REIT
Shares from its shareholders for the purpose of delivering such REIT Shares to
satisfy an obligation under any dividend reinvestment program adopted by the
General Partner, any employee stock purchase plan adopted by the General
Partner, or any similar obligation or arrangement undertaken by the General
Partner in the future, the purchase price paid by the General Partner for such
REIT Shares and any other expenses incurred by the General Partner in connection
with such purchase shall be considered expenses of the Partnership and shall be
reimbursed to the General Partner, as the case may be, subject to the condition
that: (i) if such REIT Shares subsequently are to be sold by the General
Partner, the General Partner shall pay to the Partnership any proceeds received
by the General Partner for such REIT Shares (provided that a transfer of REIT
Shares for Units pursuant to Section 8.6 would not be considered a sale for such
purposes); and (ii) if such REIT Shares are not retransferred by the General
Partner within 30 days after the purchase thereof, the General Partner shall
cause the Partnership to cancel a number of Class A Units held by the General
Partner equal to the product obtained by multiplying the Conversion Factor by
the number of such REIT Shares.
          Section 7.5 Outside Activities of the General Partner
     A. The General Partner shall not directly or indirectly enter into or
conduct any business other than in connection with the ownership, acquisition
and disposition of Partnership Interests as a General Partner or Limited Partner
and the management of the business of the Partnership, the ownership of the
stock of the Management Corporation and such activities as are incidental
thereto. The General Partner shall not incur any debts other than that for which
the General Partner may be liable in its capacity as General Partner of the
Partnership and other than a debt incurred by the General Partner pursuant to
Article III of the Declaration of Trust. The assets of the General Partner shall
be limited to Partnership Interests and stock of the Management Corporation. The
General Partner shall not hold any assets other than (i) Partnership Interests
as a General Partner or Limited Partner, (ii) stock of the Management
Corporation, and (iii) other than such bank accounts or similar instruments or
accounts as it deems necessary to carry out its responsibilities contemplated
under this Agreement and its organizational documents. The General Partner and
any Affiliates of the General Partner may acquire Limited Partner Interests and
shall be entitled to exercise all rights of a Limited Partner relating to such
Limited Partner Interests.
     B. Except as provided in Section 7.4.D, in the event the General Partner
exercises its rights under Article VI of the Declaration of Trust to purchase
REIT Shares, then the General Partner shall cause the Partnership to purchase
from it that number of Class A Units equal to the product obtained by
multiplying the number of REIT Shares to be purchased by the General Partner
times the Conversion Factor on the same terms and for the same aggregate price
that the General Partner purchased such REIT Shares.
          Section 7.6 Contracts with Affiliates
          A. The Partnership may lend or contribute funds or other assets to its
Subsidiaries, other Persons in which it has an equity investment, or the
Management Corporation and such Persons may borrow funds from the Partnership,
on terms and conditions established in the sole and absolute discretion of the
General Partner. The foregoing authority shall not create any right or benefit
in favor of any Subsidiary or any other Person.

 



--------------------------------------------------------------------------------



 



          B. Except as provided in Section 7.5.A, the Partnership may transfer
assets to joint ventures, other partnerships, corporations or other business
entities in which it is or thereby becomes a participant upon such terms and
subject to such conditions consistent with this Agreement and applicable law as
the General Partner, in its sole and absolute discretion, believes are
advisable.
          C. Except as expressly permitted by this Agreement, neither the
General Partner nor any of its Affiliates shall sell, transfer or convey any
property to, or purchase any property from, the Partnership, directly or
indirectly, except pursuant to transactions that are determined by the General
Partner in good faith to be fair and reasonable and no less favorable to the
Partnership than would be obtained from an unaffiliated third party.
          D. The General Partner, in its sole and absolute discretion and
without the approval of the Limited Partners, may propose and adopt on behalf of
the Partnership employee benefit plans, stock option plans, and similar plans
funded by the Partnership for the benefit of employees of the General Partner,
the Partnership, Subsidiaries of the Partnership or any Affiliate of any of them
in respect of services performed, directly or indirectly, for the benefit of the
Partnership, the General Partner, or any of the Partnership’s Subsidiaries.
          E. The General Partner is expressly authorized to enter into, in the
name and on behalf of the Partnership, a right of first opportunity arrangement
and other conflict avoidance agreements with various Affiliates of the
Partnership and the General Partner, on such terms as the General Partner, in
its sole and absolute discretion, believes are advisable.
          Section 7.7 Indemnification
          A. The Partnership shall indemnify each Indemnitee from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, attorneys fees and other legal fees and
expenses), judgments, fines, settlements, and other amounts arising from any and
all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that relate to the operations of the
Partnership as set forth in this Agreement in which such Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. Without limitation, the
foregoing indemnity shall extend to any liability of any Indemnitee, pursuant to
a loan guaranty or otherwise, for any indebtedness of the Partnership or any
Subsidiary of the Partnership (including without limitation, any indebtedness
which the Partnership or any Subsidiary of the Partnership has assumed or taken
subject to) except as set forth in Exhibit F, and the General Partner is hereby
authorized and empowered, on behalf of the Partnership, to enter into one or
more indemnity agreements consistent with the provisions of this Section 7.7 in
favor of any Indemnitee having or potentially having liability for any such
indebtedness. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 7.7.A with respect to the subject
matter of such proceeding. The termination of any proceeding by conviction of an
Indemnitee or upon a plea of nolo contendere or its equivalent by an Indemnitee,
or an entry of an order of probation against an Indemnitee prior to judgment,
creates a rebuttable presumption that such Indemnitee acted in a manner contrary
to that specified in this Section 7.7.A. Any indemnification pursuant to this

 



--------------------------------------------------------------------------------



 



Section 7.7 shall be made only out of the assets of the Partnership, and neither
the General Partner nor any Limited Partner shall have any obligation to
contribute to the capital of the Partnership or otherwise provide funds, to
enable the Partnership to fund its obligations under this Section 7.7.
          B. Reasonable expenses incurred by an Indemnitee who is a party to a
proceeding may be paid or reimbursed by the Partnership in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 7.7.A has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.
          C. The indemnification provided by this Section 7.7 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity unless otherwise provided in a written agreement pursuant
to which such Indemnities is indemnified.
          D. The Partnership may, but shall not be obligated to, purchase and
maintain insurance, on behalf of the Indemnitees and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.
          E. For purposes of this Section 7.7, the Partnership shall be deemed
to have requested an Indemnitee to serve as fiduciary of an employee benefit
plan whenever the performance by it of its duties to the Partnership also
imposes duties on, or otherwise involves services by, it to the plan or
participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute fines within the meaning of Section 7.7; and actions taken or
omitted by the Indemnitee with respect to an employee benefit plan in the
performance of its duties for a purpose reasonably believed by it to be in the
interest of the participants and beneficiaries of the plan shall be deemed to be
for a purpose which is not opposed to the best interests of the Partnership.
          F. In no event may an Indemnitee subject any of the Partners to
personal liability by reason of the indemnification provisions set forth in this
Agreement.
          G. An Indemnitee shall not be denied indemnification in whole or in
part under this Section 7.7 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.
          H. The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 7.7 or any provision hereof
shall be prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification, or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 



--------------------------------------------------------------------------------



 



          Section 7.8 Liability of the General Partner
          A. Notwithstanding anything to the contrary set forth in this
Agreement, the General Partner shall not be liable for monetary damages to the
Partnership, any Partners or any Assignees for losses sustained or liabilities
incurred as a result of errors in judgment or of any act or omission if the
General Partner acted in good faith.
          B. The Limited Partners expressly acknowledge that the General Partner
is acting on behalf of the Partnership, and its shareholders collectively, that
the General Partner is under no obligation to consider the separate interests of
the Limited Partners (including, without limitation, the tax consequences to
Limited Partners or Assignees) in deciding whether to cause the Partnership to
take (or decline to take) any actions, and that the General Partner shall not be
liable for monetary damages for losses sustained, liabilities incurred, or
benefits not derived by Limited Partners in connection with such decisions,
provided that the General Partner has acted in good faith.
          C. Subject to its obligations and duties as General Partner set forth
in Section 7.1.A hereof, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by the General Partner in good faith.
          D. Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s liability to the Partnership and the
Limited Partners under this Section 7.8 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.
          Section 7.9 Other Matters Concerning the General Partner
          A. The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture, or other
paper or document believed by it in good faith to be genuine and to have been
signed or presented by the proper party or parties.
          B. The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers, architects, engineers,
environmental consultants and other consultants and advisers selected by it, and
any act taken or omitted to be taken in reliance upon the opinion of such
Persons as to matters which such General Partner reasonably believes to be
within such Person’s professional or expert competence shall be conclusively
presumed to have been done or omitted in good faith and in accordance with such
opinion.
          C. The General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers and a duly appointed attorney or attorneys-in-fact. Each such attorney
shall, to the extent provided by the General Partner in the power of attorney,
have full power and authority to do and perform all and every act and duty which
is permitted or required to be done by the General Partner hereunder.

 



--------------------------------------------------------------------------------



 



          D. Notwithstanding any other provisions of this Agreement or the Act,
any action of the General Partner on behalf of the Partnership or any decision
of the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order to (i) protect the ability of the General Partner to continue
to qualify as a REIT or (ii) avoid the General Partner’s incurring any taxes
under Section 857 or Section 4981 of the Code, is expressly authorized under
this Agreement and is deemed approved by all of the Limited Partners.
          Section 7.10 Title to Partnership Assets
          Title to Partnership assets, whether real, personal or mixed and
whether tangible or intangible, shall be deemed to be owned by the Partnership
as an entity, and no Partner, individually or collectively, shall have any
ownership interest in such Partnership assets or any portion thereof. Title to
any or all of the Partnership assets may be held in the name of the Partnership,
the General Partner or one or more nominees, as the General Partner may
determine, including Affiliates of the General Partner. The General Partner
hereby declares and warrants that any Partnership assets for which legal title
is held in the name of the General Partner or any nominee or Affiliate of the
General Partner shall be held by the General Partner for the use and benefit of
the Partnership in accordance with the provisions of this Agreement; provided,
however, that the General Partner shall use its best efforts to cause beneficial
and record title to such assets to be vested in the Partnership as soon as
reasonably practicable. All Partnership assets shall be recorded as the property
of the Partnership in its books and records, irrespective of the name in which
legal title to such Partnership assets is held.
          Section 7.11 Reliance by Third Parties
          Notwithstanding anything to the contrary in this Agreement, any Person
dealing with the Partnership shall be entitled to assume that the General
Partner has full power and authority, without consent or approval of any other
Partner or Person to encumber, sell or otherwise use in any manner any and all
assets of the Partnership and to enter into any contracts on behalf of the
Partnership, and take any and all actions on behalf of the Partnership and such
Person shall be entitled to deal with the General Partner as if the General
Partner were the Partnership’s sole party in interest, both legally and
beneficially. Each Limited Partner hereby waives any and all defenses or other
remedies which may be available against such Person to contest, negate or
disaffirm any action of the General Partner in connection with any such dealing.
In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

 



--------------------------------------------------------------------------------



 



ARTICLE 8
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
          Section 8.1 Limitation of Liability
          The Limited Partners shall have no liability under this Agreement
except as expressly provided in this Agreement, including Section 10.5 hereof,
or under the Act.
          Section 8.2 Management of Business
          No Limited Partner or Assignee (other than the General Partner, any of
its Affiliates or any officer, director, employee, partner, agent or trustee of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such) shall take part in the operation, management or control
(within the meaning of the Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. The transaction of any such business by the
General Partner, any of its Affiliates or any officer, director, employee,
partner, agent or trustee of the General Partner, the Partnership or any of
their Affiliates, in their capacity as such, shall not affect, impair or
eliminate the limitations on the liability of the Limited Partners or Assignees
under this Agreement.
          Section 8.3 Outside Activities of Limited Partners
          Subject to any agreements entered into pursuant to Section 7.6.E
hereof and any other agreements entered into by a Limited Partner or its
Affiliates with the Partnership or a Subsidiary, any Limited Partner (other than
the General Partner) and any officer, director, employee, agent, trustee,
Affiliate or shareholder of any Limited Partner (other than the General Partner)
shall be entitled to and may have business interests and engage in business
activities in addition to those relating to the Partnership, including business
interests and activities that are in direct competition with the Partnership or
that are enhanced by the activities of the Partnership. Neither the Partnership
nor any Partners shall have any rights by virtue of this Agreement in any
business ventures of any Limited Partner or Assignee. None of the Limited
Partners (other than the General Partner) nor any other Person shall have any
rights by virtue of this Agreement or the Partnership relationship established
hereby in any business ventures of any other Person (other than the General
Partner to the extent expressly provided herein) and such Person shall have no
obligation pursuant to this Agreement to offer any interest in any such business
ventures to the Partnership, any Limited Partner or any such other Person, even
if such opportunity is of a character which, if presented to the Partnership,
any Limited Partner or such other Person, could be taken by such Person.
          Section 8.4 Return of Capital
          Except pursuant to the right of redemption set forth in Section 8.6,
no Limited Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. Except to
the extent provided by Exhibit C hereof or as permitted by Section 4.2.B, or
otherwise expressly provided in this Agreement, no Limited Partner or Assignee
shall have priority over any other Limited Partner or Assignee either as to the
return of Capital Contributions or as to profits, losses or distributions.

 



--------------------------------------------------------------------------------



 



          Section 8.5 Rights of Limited Partners Relating to the Partnership
          A. In addition to other rights provided by this Agreement or by the
Act, and except as limited by Section 8.5.C hereof, each Limited Partner shall
have the right, for a purpose reasonably related to such Limited Partner’s
interest as a limited partner in the Partnership, upon written demand with a
statement of the purpose of such demand and at such Limited Partner’s own
expense (including such copying and administrative charges as the General
Partner may establish from time to time):

  (1)   to obtain a copy of the most recent annual and quarterly reports filed
with the Securities and Exchange Commission by the General Partner pursuant to
the Securities Exchange Act of 1934;     (2)   to obtain a copy of the
Partnership’s federal, state and local income tax returns for each Partnership
Year;     (3)   to obtain a current list of the name and last known business,
residence or mailing address of each Partner;     (4)   to obtain a copy of this
Agreement and the Certificate and all amendments thereto, together with executed
copies of all powers of attorney pursuant to which this Agreement, the
Certificate and all amendments thereto have been executed; and     (5)   to
obtain true and full information regarding the amount of cash and a description
and statement of any other property or services contributed by each Partner and
which each Partner has agreed to contribute in the future, and the date on which
each became a Partner.

          B. The Partnership shall notify each Limited Partner upon request of
the then current Conversion Factor.
          C. Notwithstanding any other provision of this Section 8.5, the
General Partner may keep confidential from the Limited Partners, for such period
of time as the General Partner determines in its sole and absolute discretion to
be reasonable, any information that (i) the General Partner reasonably believes
to be in the nature of trade secrets or other information the disclosure of
which the General Partner in good faith believes is not in the best interests of
the Partnership or could damage the Partnership or its business or (ii) the
Partnership is required by law or by agreements with an unaffiliated third party
to keep confidential.
          Section 8.6 Redemption Right
          A. Subject to Sections 4.2.C.3 and 8.6.C, on or after the date one
(1) year after the closing of the initial public offering of REIT Shares by the
General Partner, each Limited Partner, other than the General Partner, shall
have the right (the “Redemption Right”) to require the Partnership to redeem on
a Specified Redemption Date all or a portion of the Class A Units held by such
Limited Partner at a redemption price equal to and in the form of the Cash
Amount to be paid by the Partnership. The Redemption Right shall be exercised
pursuant to a Notice of Redemption delivered to the Partnership (with a copy to
the General Partner) by the Limited Partner who is exercising the redemption
right (the “Redeeming Partner”). A Limited Partner may not exercise the
Redemption Right for less than one thousand (1,000) Class A Units or, if such

 



--------------------------------------------------------------------------------



 



Limited Partner holds less than one thousand (1,000) Class A Units, all of the
Class A Units held by such Limited Partner. The Redeeming Partner shall have no
right, with respect to any Partnership Units so redeemed, to receive any
distributions paid after the Specified Redemption Date. The Assignee of any
Limited Partner may exercise the rights of such Limited Partner pursuant to this
Section 8.6, and such Limited Partner shall be deemed to have assigned such
rights to such Assignee and shall be bound by the exercise of such rights by
such Limited Partner’s Assignee. In connection with any exercise of such rights
by such Assignee on behalf of such Limited Partner, the Cash Amount shall be
paid by the Partnership directly to such Assignee and not to such Limited
Partner.
          B. Notwithstanding the provisions of Section 8.6.A, the General
Partner may, in its sole and absolute discretion, elect to assume directly and
satisfy a Redemption Right by either paying to the Redeeming Partner the Cash
Amount or issuing to the Redeeming Partner the REIT Shares Amount, as elected by
the General Partner (in its sole and absolute discretion) on the Specified
Redemption Date, whereupon the General Partner shall acquire the Partnership
Units offered for redemption by the Redeeming Partner and shall be treated for
all purposes of this Agreement as the owner of such Class A Units. Unless the
General Partner (in its sole and absolute discretion) shall exercise its right
to assume directly and satisfy the Redemption Right, the General Partner shall
not have any obligation to the Redeeming Partner or the Partnership with respect
to the Redeeming Partner’s exercise of the Redemption Right. In the event the
General Partner shall exercise its right to satisfy the Redemption Right in the
manner described in the first sentence of this Section 8.6.B, the Partnership
shall have no obligation to pay any amount to the Redeeming Partner with respect
to such Redeeming Partner’s exercise of the Redemption Right, and each of the
Redeeming Partner, the Partnership, and the General Partner shall treat the
transaction between the General Partner, and the Redeeming Partner for federal
income tax purposes as a sale of the Redeeming Partner’s Class A Units to the
General Partner. Each Redeeming Partner agrees to execute such documents as the
General Partner may reasonably require in connection with the issuance of REIT
Shares upon exercise of the Redemption Right.
          C. Notwithstanding the provisions of Section 8.6.A and Section 8.6.B,
a Partner shall not be entitled to exercise the Redemption Right pursuant to
Section 8.6.A if the delivery of REIT Shares to such Partner on the Specified
Redemption Date by the General Partner pursuant to Section 8.6.B (regardless of
whether or not the General Partner or would in fact exercise its rights under
Section 8.6.B) would be prohibited under the Declaration of Trust. Without
limitation on the preceding sentence, the following restrictions shall apply to
the exercise of a Redemption Right by a Partner: (i) neither a Person who is an
“Excluded Holder” as defined in the Declaration of Trust, nor any Person related
to an “Excluded Holder” by either blood or marriage, nor any Person whose
ownership of REIT Shares would be attributed to an “Excluded Holder” under
Section 318 of the Code, nor any Person who would be considered by reason of the
application of Section 318 of the Code to own REIT Shares actually or
constructively owned by an “Excluded Holder” shall be permitted to exercise the
Redemption Right if (A) after giving effect to such exercise, The Colonial
Company or any direct or indirect Subsidiary of The Colonial Company would be
regarded as a “related party tenant” of the General Partner for purposes of
Section 856(d)(2)(B) of the Code and (B) the total rental income considered
derived by the General Partner from all “related party tenants” could reasonably
be expected to exceed one percent (1%) of the gross income of the General
Partner (as determined for the purposes of Section 856(c)(2) of the Code); and
(ii) neither an “Excluded Holder”, nor any Person related to an “Excluded
Holder” by either blood or marriage, nor any Person whose ownership of REIT
Shares would be attributed to an “Excluded Holder” under Section 544(a) of the

 



--------------------------------------------------------------------------------



 



Code, nor any Person who would be considered by reason of the application of
Section 544(a) of the Code to own REIT Shares actually or constructively owned
by an “Excluded Holder” shall be permitted to exercise the Redemption Right if,
after giving effect to such exercise (A) any single Person described above would
be considered to own more than 29 percent of the outstanding REIT Shares (as
determined for purposes of Sections 542(a)(2) and 856(a)(6) of the Code);
(B) any two Persons described above would be considered to own more than
34 percent of the outstanding REIT Shares (as determined for purposes of
Sections 542(a)(2) and 856(a)(6) of the Code); (C) any three Persons described
above would be considered to own more than 39 percent of the outstanding REIT
Shares (as determined for purposes of Sections 542(a)(2) and 856(a)(6) of the
Code); or (D) any four Persons described above would be considered to own more
than 44 percent of the outstanding REIT Shares (as determined for purposes of
Sections 542(a)(2) and 856(a)(6) of the Code).
          D. Notwithstanding anything contained in Sections 8.6.A, 8.6.B, or
8.6.C, no Partner shall be entitled to exercise the Redemption Right pursuant to
Section 8.6.A with respect to any Preferred Unit unless (i) such Preferred Unit
has been issued to and is held by a Partner other than the General Partner, and
(ii) the General Partner has expressly granted to such Partner the right to
redeem such Preferred Units pursuant to Section 8.6.A.
          E. Preferred Units shall be redeemed, if at all, only in accordance
with such redemption rights or options as are set forth with respect to such
Preferred Units (or class or series thereof) in the instruments designating such
Preferred Units (or class or series thereof).
ARTICLE 9
BOOKS, RECORDS, ACCOUNTING AND REPORTS
          Section 9.1 Records and Accounting
          The General Partner shall keep or cause to be kept at the principal
office of the Partnership those records and documents required to be maintained
by the Act and other books and records deemed by the General Partner to be
appropriate with respect to the Partnership’s business, including, without
limitation, all books and records necessary to provide to the Limited Partners
any information, lists and copies of documents required to be provided pursuant
to Section 9.3 hereof. Any records maintained by or on behalf of the Partnership
in the regular course of its business may be kept on, or be in the form of,
punch cards, magnetic tape, photographs, micrographics or any other information
storage device, provided that the records so maintained are convertible into
clearly legible written form within a reasonable period of time. The books of
the Partnership shall be maintained, for financial and tax reporting purposes,
on an accrual basis in accordance with generally accepted accounting principles,
or such other basis as the General Partner determines to be necessary or
appropriate.
          Section 9.2 Fiscal Year
          The fiscal year of the Partnership shall be the calendar year.
          Section 9.3 Reports
          A. As soon as practicable, but in no event later than one hundred five
(105) days after the close of each Partnership Year, the General Partner shall
cause to be mailed to each Limited Partner as of the close of the Partnership
Year, an annual report containing financial statements of the Partnership, or of
the General Partner if such statements are prepared solely on

 



--------------------------------------------------------------------------------



 



a consolidated basis with the General Partner, for such Partnership Year,
presented in accordance with generally accepted accounting principles, such
statements to be audited by a nationally recognized firm of independent public
accountants selected by the General Partner.
          B. As soon as practicable, but in no event later than one hundred five
(105) days after the close of each calendar quarter (except the last calendar
quarter of each year), the General Partner shall cause to be mailed to each
Limited Partner as of the last day of the calendar quarter, a report containing
unaudited financial statements of the Partnership, or of the General Partner, if
such statements are prepared solely on a consolidated basis with the General
Partner, and such other information as may be required by applicable law or
regulation, or as the General Partner determines to be appropriate.
ARTICLE 10
TAX MATTERS
          Section 10.1 Preparation of Tax Returns
          The General Partner shall arrange for the preparation and timely
filing of all returns of Partnership income, gains, deductions, losses and other
items required of the Partnership for federal and state income tax purposes and
shall use all reasonable efforts to furnish, within ninety (90) days of the
close of each taxable year, the tax information reasonably required by Limited
Partners for federal and state income tax reporting purposes.
          Section 10.2 Tax Elections
          Except as otherwise provided herein, the General Partner shall, in its
sole and absolute discretion, determine whether to make any available election
pursuant to the Code; provided, however, that the General Partner shall make the
election under Section 754 of the Code in accordance with applicable regulations
thereunder. The General Partner shall have the right to seek to revoke any such
election (including, without limitation, the election under Section 754 of the
Code) upon the General Partner’s determination in its sole and absolute
discretion that such revocation is in the best interests of the Partners.
          Section 10.3 Tax Matters Partner
          A. The General Partner shall be the “tax matters partner” of the
Partnership for federal income tax purposes. Pursuant to Section 6230(e) of the
Code, upon receipt of notice from the IRS of the beginning of an administrative
proceeding with respect to the Partnership, the tax matters partner shall
furnish the IRS with the name, address, taxpayer identification number, and
profit interest of each of the Limited Partners and the Assignees; provided,
however, that such information is provided to the Partnership by the Limited
Partners and the Assignees.
          B. The tax matters partner is authorized, but not required:

  (1)   to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such

 



--------------------------------------------------------------------------------



 



      administrative proceedings being referred to as a “tax audit” and such
judicial proceedings being referred to as “judicial review”), and in the
settlement agreement the tax matters partner may expressly state that such
agreement shall bind all Partners, except that such settlement agreement shall
not bind any Partner (i) who (within the time prescribed pursuant to the Code
and Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a “notice partner” (as defined in
Section 6231(a)(8) of the Code) or a member of a “notice group” (as defined in
Section 6223(b)(2) of the Code);

  (2)   in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the filing of a complaint for
refund with the United States Claims Court or the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;     (3)   to intervene in any action brought by any other Partner
for judicial review of a final adjustment;     (4)   to file a request for an
administrative adjustment with the IRS and, if any part of such request is not
allowed by the IRS, to file an appropriate pleading (petition or complaint) for
judicial review with respect to such request;     (5)   to enter into an
agreement with the IRS to extend the period for assessing any tax which is
attributable to any item required to be taken account by a Partner for tax
purposes, or an item affected by such item; and     (6)   to take any other
action on behalf of the Partners of the Partnership in connection with any tax
audit or judicial review proceeding to the extent permitted by applicable law or
regulations.

          The taking of any action and the incurring of any expense by the tax
matters partner in connection with any such proceeding, except to the extent
required by law, is a matter in the sole and absolute discretion of the tax
matters partner and the provisions relating to indemnification of the General
Partner set forth in Section 7.7 of this Agreement shall be fully applicable to
the tax matters partner in its capacity as such.
          C. The tax matters partner shall receive no compensation for its
services. All third party costs and expenses incurred by the tax matters partner
in performing its duties as such (including legal and accounting fees and
expenses) shall be borne by the Partnership. Nothing herein shall be construed
to restrict the Partnership from engaging an accounting firm to assist the tax
matters partner in discharging its duties hereunder, so long as the compensation
paid by the Partnership for such services is reasonable.

 



--------------------------------------------------------------------------------



 



          Section 10.4 Organizational Expenses
          The Partnership shall elect to deduct expenses, if any, incurred by it
in organizing the Partnership ratably over a sixty (60) month period as provided
in Section 709 of the Code.
          Section 10.5 Withholding
          Each Limited Partner hereby authorizes the Partnership to withhold
from or pay on behalf of or with respect to such Limited Partner any amount of
federal, state, local, or foreign taxes that the General Partner determines that
the Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Sections 1441, 1442, 1445, or 1446 of the Code. Any
amount paid on behalf of or with respect to a Limited Partner shall constitute a
loan by the Partnership to such Limited Partner, which loan shall be repaid by
such Limited Partner within fifteen (15) days after notice from the General
Partner that such payment must be made unless (i) the Partnership withholds such
payment from a distribution which would otherwise be made to the Limited Partner
or (ii) the General Partner determines, in its sole and absolute discretion,
that such payment may be satisfied out of the available funds of the Partnership
which would, but for such payment, be distributed to the Limited Partner. Any
amounts withheld pursuant to the foregoing clauses (i) or (ii) shall be treated
as having been distributed to such Limited Partner. Each Limited Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Limited Partner’s Partnership Interest to secure such Limited Partner’s
obligation to pay to the Partnership any amounts required to be paid pursuant to
this Section 10.5. In the event that a Limited Partner fails to pay any amounts
owed to the Partnership pursuant to this Section 10.5 when due, the General
Partner may, in its sole and absolute discretion, elect to make the payment to
the Partnership on behalf of such defaulting Limited Partner, and in such event
shall be deemed to have loaned such amount to such defaulting Limited Partner
and shall succeed to all rights and remedies of the Partnership as against such
defaulting Limited Partner. Without limitation, in such event the General
Partner shall have the right to receive distributions that would otherwise be
distributable to such defaulting Limited Partner until such time as such loan,
together with all interest thereon, has been paid in full, and any such
distributions so received by the General Partner shall be treated as having been
distributed to the defaulting Limited Partner and immediately paid by the
defaulting Limited Partner to the General Partner in repayment of such loan. Any
amounts payable by a Limited Partner hereunder shall bear interest at the lesser
of (A) the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in the Wall Street Journal,
plus four (4) percentage points, or (B) the maximum lawful rate of interest on
such obligation, such interest to accrue from the date such amount is due (i.e.,
fifteen (15) days after demand) until such amount is paid in full. Each Limited
Partner shall take such actions as the Partnership or the General Partner shall
request in order to perfect or enforce the security interest created hereunder.

 



--------------------------------------------------------------------------------



 



ARTICLE 11
TRANSFERS AND WITHDRAWALS
          Section 11.1 Transfer
          A. The term “transfer,” when used in this Article 11 with respect to a
Partnership Unit, shall be deemed to refer to a transaction by which the General
Partner purports to assign all or any part of its General Partner Interest to
another Person or by which a Limited Partner purports to assign all or any part
of its Limited Partner Interest to another Person, and includes a sale,
assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange or any
other disposition by law or otherwise. The term “transfer” when used in this
Article 11 does not include any redemption of Partnership Units by a Limited
Partner or acquisition of Partnership Units from a Limited Partner by the
General Partner pursuant to Section 8.6.
          B. No Partnership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article 11.
Any transfer or purported transfer of a Partnership Interest not made in
accordance with this Article 11 shall be null and void.
          Section 11.2 Transfer of General Partner’s Partnership Interest
          A. The General Partner may not transfer any of its General Partner
Interest or Limited Partnership Interests or withdraw as General Partner except
as provided in Section 11.2.B or in connection with a transaction described in
Section 11.2.C.
          B. The General Partner may transfer Limited Partner Interests held by
it either to the Partnership in accordance with Section 7.5.B hereof or to a
purported holder of REIT Shares in accordance with the provisions of Section 6.6
of the Declaration of Trust.
          C. Except as otherwise provided in Section 11.2.D, the General Partner
shall not engage in any merger, consolidation or other combination with or into
another Person or sale of all or substantially all of its assets, or any
reclassification, or recapitalization or change of outstanding REIT Shares
(other than a change in par value, or from par value to no par value, or as a
result of a subdivision or combination as described in the definition of
“Conversion Factor”) (“Transaction”), unless (i) the Transaction also includes a
merger of the Partnership or sale of substantially all of the assets of the
Partnership which has been approved by the requisite Consent of the Partners
pursuant to Section 7.3 and as a result of which all Limited Partners will
receive for each Common Unit an amount of cash, securities, or other property
equal to the product of the Conversion Factor and the greatest amount of cash,
securities or other property paid to a holder of one REIT Share in consideration
of one REIT Share at any time during the period from and after the date on which
the Transaction is consummated, provided that if, in connection with the
Transaction, a purchase, tender or exchange offer shall have been made to and
accepted by the holders of more than fifty percent (50%) of the outstanding REIT
Shares, each holder of Common Units shall receive the greatest amount of cash,
securities, or other property which such holder would have received had it
exercised the Redemption Right and received REIT Shares in exchange for its

 



--------------------------------------------------------------------------------



 



Common Units immediately prior to the expiration of such purchase, tender or
exchange offer and had thereupon accepted such purchase, tender or exchange
offer; and (ii) no more than forty-nine percent (49%) of the equity securities
of the acquiring Person in such transaction shall be owned, after consummation
of such Transaction, by the General Partner or Persons who are Affiliates of the
Partnership or the General Partner immediately prior to the date on which the
Transaction is consummated.
          D. Notwithstanding Section 11.2.C, the General Partner may merge with
another entity if immediately after such merger substantially all of the assets
of the surviving entity, other than Partnership Units held by the General
Partner (whether such Partnership Units constitute the General Partner Interest
or a Limited Partner Interest), are contributed to the Partnership as a Capital
Contribution in exchange for Partnership Units with a fair market value, as
reasonably determined by the General Partner, equal to the 704(c) Value of the
assets so contributed.
          Section 11.3 Limited Partners’ Rights to Transfer
          A. Subject to the provisions of Sections 11.3.C, 11.3.D, 11.3.E, and
11.4, a Limited Partner may transfer, with or without the consent of the General
Partner, all or any portion of its Partnership Interest, or any of such Limited
Partner’s economic rights as a Limited Partner.
          B. If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner’s estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate and such power as the Incapacitated Limited
Partner possessed to transfer all or any part of his or its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.
          C. The General Partner may prohibit any transfer by a Limited Partner
of its Partnership Units if, in the opinion of legal counsel to the Partnership,
such transfer would require filing of a registration statement under the
Securities Act of 1933 or would otherwise violate any federal or state
securities laws or regulations applicable to the Partnership or the Partnership
Unit.
          D. No transfer by a Limited Partner of its Partnership Units may be
made to any Person if (i) in the opinion of legal counsel for the Partnership,
it would result in the Partnership being treated as an association taxable as a
corporation, or (ii) such transfer is effectuated through an “established
securities market” or a “secondary market (or the substantial equivalent
thereof)” within the meaning of Section 7704 of the Code.
          E. No transfer of any Partnership Units may be made to a lender to the
Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, without the consent of the General
Partner, in its sole and absolute discretion, provided that as a condition to
such consent the lender will be required to enter into an arrangement with the
Partnership and the General Partner to exchange or redeem for the Cash Amount or
REIT Shares Amount, at the election of the Partnership, any Partnership Units in
which a security interest is held simultaneously with the time at which such
lender would be deemed to be a partner in the Partnership for purposes of
allocating liabilities to such lender under Section 752 of the Code.

 



--------------------------------------------------------------------------------



 



          Section 11.4 Substituted Limited Partners
          A. The General Partner’s failure or refusal to permit a transferee of
any such interests to become a Substituted Limited Partner shall not give rise
to any cause of action against the Partnership or any Partner.
          B. A transferee who has been admitted as a Substituted Limited Partner
in accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.
          C. Upon the admission of a Substituted Limited Partner, the General
Partner shall amend Exhibit A to reflect the name, address, number of
Partnership Units, and Percentage Interest of such Substituted Limited Partner
and to eliminate or adjust, if necessary, the name, address and interest of the
predecessor of such Substituted Limited Partner.
          Section 11.5 Assignees
          If the General Partner, in its sole and absolute discretion, does not
consent to the admission of any permitted transferee under Section 11.3 as a
Substituted Limited Partner, as described in Section 11.4, such transferee shall
be considered an Assignee for purposes of this Agreement. An Assignee shall be
deemed to have had assigned to it, and shall be entitled to receive
distributions from the Partnership and the share of Net Income, Net Losses,
Recapture Income, and any other items, gain, loss deduction and credit of the
Partnership attributable to the Partnership Units assigned to such transferee,
but shall not be deemed to be a holder of Partnership Units for any other
purpose under this Agreement, and shall not be entitled to vote such Partnership
Units in any matter presented to the Limited Partners for a vote (such
Partnership Units being deemed to have been voted on such matter in the same
proportion as all other Partnership Units of the same class or series held by
Limited Partners are voted, to the extent such Partnership Units are entitled to
vote on such matter). In the event any such transferee desires to make a further
assignment of any such Partnership Units, such transferee shall be subject to
all the provisions of this Article 11 to the same extent and in the same manner
as any Limited Partner desiring to make an assignment of Partnership Units.
          Section 11.6 General Provisions
          A. No Limited Partner may withdraw from the Partnership other than as
a result of a permitted transfer of all of such Limited Partner’s Partnership
Units in accordance with this Article 11 or pursuant to redemption of all of its
Partnership Units under Section 8.6.
          B. Any Limited Partner who shall transfer all of its Partnership Units
in a transfer permitted pursuant to this Article 11 shall cease to be a Limited
Partner upon the admission of all Assignees of such Partnership Units as
Substitute Limited Partners. Similarly, any Limited Partner who shall transfer
all of its Partnership Units pursuant to a redemption of all of its Partnership
Units under Section 8.6 of this Agreement, Section 4 of Exhibit I and Section 4
of Exhibit J shall cease to be a Limited Partner.
          C. Transfers pursuant to this Article 11 may only be made on the first
day of a month, unless the General Partner otherwise agrees; provided, however,
that a transfer of Partnership Units pursuant to exercise of rights by a secured
party in connection with a pledge of such Partnership Units may occur at any
time.

 



--------------------------------------------------------------------------------



 



          D. If any Partnership Interest is transferred or assigned during any
quarterly segment of the Partnership’s fiscal year in compliance with the
provisions of this Article 11 or redeemed or transferred pursuant to Section 8.6
of this Agreement, Section 4 of Exhibit G or Section 4 of Exhibit H, or any day
other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items attributable to such interest for such
Partnership Year shall be divided and allocated between the transferor Partner
and the transferee Partner by taking into account their varying interests during
the Partnerships year in accordance with Section 706(d) of the Code, using the
interim closing of the books method. Solely for purposes of making such
allocations, each of such items for the calendar month in which the transfer or
assignment occurs shall be allocated to the transferee Partner, and none of such
items for the calendar month in which a redemption occurs shall be allocated to
the Redeeming Partner. All distributions of Available Cash attributable to such
Partnership Unit with respect to which the Partnership Record Date or the
Series B Preferred Unit Partnership Record Date, as the case may be, is before
the date of such transfer, assignment, or redemption shall be made to the
transferor Partner or the Redeeming Partner, as the case may be, and in the case
of a transfer or assignment other than a redemption, all distributions of
Available Cash thereafter attributable to such Partnership Unit shall be made to
the transferee Partner.
ARTICLE 12
ADMISSION OF PARTNERS
          Section 12.1 Admission of Successor General Partner
          A successor to all of the General Partner Interest pursuant to
Section 11.2 hereof who is proposed to be admitted as a successor General
Partner shall be admitted to the Partnership as the General Partner, effective
upon such transfer. Any such transferee shall carry on the business of the
Partnership without dissolution. In each case, the admission shall be subject to
the successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission. In the case
of such admission on any day other than the first day of a Partnership Year, all
items attributable to the General Partner Interest for such Partnership year
shall be allocated between the transferring General Partner and such successor
as provided in Section 11.6.D hereof.
          Section 12.2 Admission of Additional Limited Partners
          A. A Person who makes a Capital Contribution to the Partnership in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner
(i) evidence of acceptance in form satisfactory to the General Partner of all of
the terms and conditions of this Agreement, including, without limitation, the
power of attorney granted in Section 2.4 hereof and (ii) such other documents or
instruments as may be required in the discretion of the General Partner in order
to effect such Person’s admission as an Additional Limited Partner.
          B. Notwithstanding anything to the contrary in this Section 12.2, no
Person shall be admitted as an Additional Limited Partner without the consent of
the General Partner, which consent may be given or withheld in the General
Partner’s sole and absolute discretion. The admission of any Person as an
Additional Limited Partner shall become effective on the date upon which the
name of such Person is recorded on the books and records of the Partnership,
following the consent of the General Partner to such admission.

 



--------------------------------------------------------------------------------



 



          C. If any Additional Limited Partner is admitted to the Partnership on
any day other than the first day of a Partnership Year, then Net Income, Net
Losses, each item thereof and all other items allocable among Partners and
Assignees for such Partnership Year shall be allocated among such Additional
Limited Partner and all other Partners and Assignees by taking into account
their varying interests during the Partnership Year in accordance with Section
706(d) of the Code, using the interim closing of the books method. Solely for
purposes of making such allocations, each of such item for the calendar month in
which an admission of any Additional Limited Partner occurs shall be allocated
among all the Partners and Assignees including such Additional Limited Partner.
All distributions of Available Cash with respect to which the Partnership Record
Date is before the date of such admission shall be made solely to Partners and
Assignees other than the Additional Limited Partner, and all distributions of
Available Cash thereafter shall be made to all of the Partners and Assignees
including such Additional Limited Partner.
          Section 12.3 Amendment of Agreement and Certificate of Limited
Partnership
          For the admission to the Partnership of any Partner, the General
Partner shall take all steps necessary and appropriate under the Act to amend
the records of the Partnership and, if necessary, to prepare as soon as
practical an amendment of this Agreement (including an amendment of Exhibit A)
and, if required by law, shall prepare and file an amendment to the Certificate
and may for this purpose exercise the power of attorney granted pursuant to
Section 2.4 hereof.
ARTICLE 13
DISSOLUTION, LIQUIDATION AND TERMINATION
          Section 13.1 Dissolution
          The Partnership shall not be dissolved by the admission of Substituted
Limited Partners or Additional Limited Partners or by the admission of a
successor General Partner in accordance with the terms of this Agreement. Upon
the withdrawal of the General Partner, any successor General Partner shall
continue the business of the Partnership. The Partnership shall dissolve, and
its affairs shall be wound up, upon the first to occur of any of the following
(“Liquidating Events”):
          A. the expiration of its term as provided in Section 2.5 hereof;
          B. an event of withdrawal of the General Partner, as defined in the
Act (other than an event of bankruptcy), unless, within ninety (90) days after
such event of withdrawal all the remaining Partners agree in writing to continue
the business of the Partnership and to the appointment, effective as of the date
of withdrawal, of a successor General Partner;
          C. from and after the Effective Date through December 31, 2013, an
election to dissolve the Partnership made by the General Partner, unless any
Original Limited Partner who holds one or more Original Limited Partnership
Units objects in writing to such dissolution within thirty (30) days of
receiving written notice of such election from the General Partner;
          D. from and after January 1, 2014 through December 31, 2043, an
election to dissolve the Partnership made by the General Partner, unless
Original Limited Partners holding at least five percent (5%) of the Original
Limited Partnership Units object in writing to such dissolution within thirty
(30) days of receiving written notice of such election from the General Partner;

 



--------------------------------------------------------------------------------



 



          E. on or after January 1, 2043 an election to dissolve the Partnership
made by the General Partner, in its sole and absolute discretion;
          F. entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Act;
          G. the sale of all or substantially all of the assets and properties
of the Partnership; or
          H. a final and non-appealable judgment is entered by a court of
competent jurisdiction ruling that the General Partner is bankrupt or insolvent,
or a final and non-appealable order for relief is entered by a court with
appropriate jurisdiction against the General Partner, in each case under any
federal or state bankruptcy or insolvency laws as now or hereafter in effect,
unless prior to the entry of such order or judgment all of the remaining
Partners agree in writing to continue the business of the Partnership and to the
appointment, effective as of a date prior to the date of such order or judgment,
of a substitute General Partner.
          Section 13.2 Winding Up
          A. Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership’s business and affairs.
The General Partner, or, in the event there is no remaining General Partner, any
Person elected by a majority in interest of the Limited Partners (the General
Partner or such other Person being referred to herein as the “Liquidator”),
shall be responsible for overseeing the winding up and dissolution of the
Partnership and shall take full account of the Partnership’s liabilities and
property and the Partnership property shall be liquidated as promptly as is
consistent with obtaining the fair value thereof, and the proceeds therefrom
(which may, to the extent determined by the General Partner, include shares of
stock in the General Partner) shall be applied and distributed in the following
order:

  (1)   First, to the payment and discharge of all of the Partnership’s debts
and liabilities to creditors other than the Partners;     (2)   Second, to the
payment and discharge of all of the Partnership’s debts and liabilities to the
General Partner;     (3)   Third, to the payment and discharge of all of the
Partnership’s debts and liabilities to the other Partners; and     (4)   The
balance, if any, to the General Partner and Limited Partners in accordance with
their Capital Accounts, after giving effect to all contributions, distributions,
adjustments, and allocations for all periods, and subject to the rights of the
holders of Preferred Units to receive a liquidation preference, with an
appropriate adjustment to the Capital Accounts of such holders entitled to
receive a liquidation preference to reflect the payment of any such liquidation
preference.

 



--------------------------------------------------------------------------------



 



Prior to the foregoing distributions, the General Partner shall have made
adjustments to Capital Accounts of the Partners to reflect the fair market value
of the Partnership assets as of the date of the Partnership’s liquidation in a
manner consistent with Regulations Section 1.704-1(b)(2)(iv)(f).
          The General Partner shall not receive any additional compensation for
any services performed pursuant to this Article 13.
          B. Notwithstanding the provisions of Section 13.2.A hereof which
require liquidation of the assets of the Partnership, but subject to the order
of priorities set forth therein, if prior to or upon dissolution of the
Partnership the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in kind shall be made only if, in the good faith judgment
of the Liquidator, such distributions in kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.
          C. In the discretion of the Liquidator, a pro rata portion of the
distributions that would otherwise be made to the General Partner and Limited
Partners pursuant to this Article 13 may be:

  (1)   distributed to a trust established for the benefit of the General
Partner and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership. The assets of any
such trust shall be distributed to the General Partner and Limited Partners from
time to time, in the reasonable discretion of Liquidator, in the same
proportions as the amount distributed to such trust by the Partnership would
otherwise have been distributed to the General Partner and Limited Partners
Pursuant to this Agreement; or

  (2)   withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
or escrowed amounts shall be distributed to the General Partner and Limited
Partners in the manner and order of priority set forth in Section 13.2.A as soon
as practicable.

          Section 13.3 Compliance with Timing Requirements of Regulations
          In the event the Partnership is “liquidated” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made

 



--------------------------------------------------------------------------------



 



pursuant to this Article 13 to the General Partner and Limited Partners who have
positive Capital Accounts in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2). If any Partner has a deficit balance in his
Capital Account (after giving effect to all contributions, distributions and
allocations for all taxable years, including the year during which such
liquidation occurs), such Partner shall have no obligation to make any
contribution to the capital of the Partnership with respect to such deficit, and
such deficit shall not be considered a debt owed to the Partnership or to any
other Person for any purpose whatsoever.
          Section 13.4. Deemed Distribution and Recontribution
          Notwithstanding any other provision of this Article 13, in the event
the Partnership is considered liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the
Partnership’s property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged, and the Partnership’s affairs shall not be
wound up. Instead, for federal income tax purposes and for purposes of
maintaining Capital Accounts pursuant to Exhibit B hereto, the Partnership shall
be deemed to have distributed the property in kind to the General Partner and
Limited Partners, who shall be deemed to have assumed and taken such property
subject to all Partnership liabilities, all in accordance with their respective
Capital Accounts. Immediately thereafter, the General Partner and Limited
Partners shall be deemed to have recontributed the Partnership property in kind
to the Partnership, which shall be deemed to have assumed and taken such
property subject to all such liabilities.
          Section 13.5 Rights of Limited Partners
          Except as otherwise provided in this Agreement, each Limited Partner
shall look solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership. Except as otherwise provided in this
Agreement, no Limited Partner shall have priority over any other Partner as to
the return of its Capital Contributions, distributions, or allocations.
          Section 13.6 Notice of Dissolution
          In the event a Liquidating Event occurs or an event occurs that would,
but provisions of an election or objection by one or more Partners pursuant to
Section 13.1, result in a dissolution of the Partnership, the General Partner
shall, within thirty (30) days thereafter, provide written notice thereof to
each of the Partners.
          Section 13.7 Termination of Partnership and Cancellation of
Certificate of Limited Partnership
          Upon the completion of the liquidation of the Partnership cash and
property as provided in Section 13.2 hereof, the Partnership shall be
terminated, a certificate of cancellation shall be filed, and all qualifications
of the Partnership as a foreign limited partnership in jurisdictions other than
the State of Delaware shall be canceled and such other actions as may be
necessary to terminate the Partnership shall be taken.
          Section 13.8 Reasonable Time for Winding-Up
          A reasonable time shall be allowed for the orderly winding-up of the
business and affairs of the Partnership and the liquidation of its assets
pursuant to Section 13.2 hereof, in order to minimize any losses otherwise
attendant upon such winding-up, and the provisions of this Agreement shall
remain in effect between the Partners during the period of liquidation.

 



--------------------------------------------------------------------------------



 



          Section 13.9 Waiver of Partition
          Each Partner hereby waives any right to partition of the Partnership
property.
ARTICLE 14
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS
          Section 14.1 Amendments
          A. Amendments to this Agreement may be proposed by the General Partner
or by any Limited Partners holding twenty percent (20%) or more of the
outstanding Common Units. Following such proposal, the General Partner shall
submit any proposed amendment to the Limited Partners. The General Partner shall
seek the written vote of the Partners on the proposed amendment or shall call a
meeting to vote thereon and to transact any other business that it may deem
appropriate. For purposes of obtaining a written vote, the General Partner may
require a response within a reasonable specified time, but not less than fifteen
(15) days, and failure to respond in such time period shall constitute a vote
which is consistent with the General Partner’s recommendation with respect to
the proposal. Except as provided in Section 14.1.B, 14.1.C or 14.1.D, a proposed
amendment shall be adopted and be effective as an amendment hereto if it is
approved by the General Partner and it receives the Consent of Partners holding
a majority of the outstanding Common Units (including Common Units held by the
General Partner).
          B. Notwithstanding Section 14.1.A, the General Partner shall have the
power, without the consent of the Limited Partners, to amend this Agreement as
may be required to facilitate or implement any of the following purposes:

  (1)   to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;     (2)   to reflect the admission,
substitution, termination, or withdrawal of Partners in accordance with this
Agreement;     (3)   to set forth the designations, rights, powers, duties, and
preferences of the holders of any additional Partnership Interests issued
pursuant to Section 4.2.A hereof;     (4)   to reflect a change that is of an
inconsequential nature and does not adversely affect the Limited Partners in any
material respect, or to cure any ambiguity, correct or supplement any provision
in this Agreement not inconsistent with law or with other provisions, or make
other changes with respect to matters arising under this Agreement that will not
be inconsistent with law or with the provisions of this Agreement; and     (5)  
to satisfy any requirements, conditions, or guidelines contained in any order,
directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law.

 



--------------------------------------------------------------------------------



 



The General Partner shall provide notice to the Limited Partners when any action
under this Section 14.1.B is taken.
          C. Notwithstanding Section 14.1.A and 14.1.B hereof, this Agreement
shall not be amended without the Consent of each Partner adversely affected if
such amendment would (i) convert a Limited Partner’s interest in the Partnership
into a general partner interest, (ii) modify the limited liability of a Limited
Partner in a manner adverse to such Limited Partner, (iii) alter rights of the
Partner to receive distributions pursuant to Article 5, or the allocations
specified in Article 6 (except as permitted pursuant to Section 4.2 and
Section 14.1.B(3) hereof), (iv) alter or modify the Redemption Right and REIT
Shares Amount as set forth in Sections 8.6 and 11.2.B, and the related
definitions, in a manner adverse to such Partner, (v) cause the termination of
the Partnership prior to the time set forth in Sections 2.5 or 13.1, or
(vi) amend this Section 14.1.C. Further, no amendment may alter the restrictions
on the General Partner’s authority set forth in Section 7.3 without the Consent
specified in that section.
          D. Notwithstanding Section 14.1.A or Section 14.1.B hereof, the
General Partner shall not amend Sections 4.2.A, 7.5, 7.6, 11.2 or 14.2 without
the Consent of a majority of the Percentage Interests in Common Units held by
the Limited Partners, excluding Limited Partner Interests held by the General
Partner in Common Units.
          Section 14.2 Meetings of the Partners
          A. Meetings of the Partners may be called by the General Partner and
shall be called upon the receipt by the General Partner of a written request by
Limited Partners holding twenty percent (20%) or more of the outstanding Common
Units. The call shall state the nature of the business to be transacted. Notice
of any such meeting shall be given to all Partners not less than seven (7) days
nor more than thirty (30) days prior to the date of such meeting. Partners may
vote in person or by proxy at such meeting. Whenever the vote or Consent of the
Partners is permitted or required under this Agreement, such vote or Consent may
be given at a meeting of the Partners or may be given in accordance with the
procedure prescribed in Section 14.1.A hereof. Except as otherwise expressly
provided in this Agreement, the Consent of holders of a majority of the
Percentage Interests in Common Units held by Limited Partners (including Limited
Partnership Interests held by the General Partner) shall control.
          B. Any action required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by a majority of the Percentage Interests of the
Partners (or such other percentage as is expressly required by this Agreement).
Such consent may be in one instrument or in several instruments, and shall have
the same force and effect as a vote of a majority of the Percentage Interests of
the Partners (or such other percentage as is expressly required by this
Agreement). Such consent shall be filed with the General Partner. An action so
taken shall be deemed to have been taken at a meeting held on the effective date
so certified.
          C. Each Limited Partner may authorize any Person or Persons to act for
him by proxy on all matters in which a Limited Partner is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. Every proxy must be signed by the Limited Partner or his
attorney-in-fact. No proxy shall be valid after the expiration of eleven
(11) months from the date thereof unless otherwise provided in the proxy. Every
proxy

 



--------------------------------------------------------------------------------



 



shall be revocable at the pleasure of the Limited Partner executing it, such
revocation to be effective upon the Partnership’s receipt of or written notice
such revocation from the Limited Partner executing such proxy.
          D. Each meeting of Partners shall be conducted by the General Partner
or such other Person as the General Partner may appoint pursuant to such rules
for the conduct of the meeting as the General Partner or such other Person deems
appropriate. Without limitation, meetings of Partners may be conducted in the
same manner as meetings of the shareholders of the General Partner and may be
held at the same time, and as part of, meetings of the shareholders of the
General Partner.
ARTICLE 15
GENERAL PROVISIONS
          Section 15.1 Addresses and Notice
          Any notice, demand, request or report required or permitted to be
given or made to a Partner or Assignee under this Agreement shall be in writing
and shall be deemed given or made when delivered in person or when sent by first
class United States mail or by other means of written communication to the
Partner or Assignee at the address set forth in Exhibit A or such other address
of which the Partner shall notify the General Partner in writing.
          Section 15.2 Titles and Captions
          All article or section titles or captions in this Agreement are for
convenience only. They shall not be deemed part of this Agreement and in no way
define, limit, extend or describe the scope or intent of any provisions hereof.
Except as specifically provided otherwise, references to “Articles” and
“Sections” are to Articles and Sections of this Agreement.
          Section 15.3 Pronouns and Plurals
          Whenever the context may require, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.
          Section 15.4 Further Action
          The parties shall execute and deliver all documents, provide all
information and take or refrain from taking action as may be necessary or
appropriate to achieve the purposes of this Agreement.
          Section 15.5 Binding Effect
          This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
          Section 15.6 Creditors
          Other than as expressly set forth herein with respect to the
Indemnitees, none of the provisions of this Agreement shall be for the benefit
of, or shall be enforceable by, any creditor of the Partnership.

 



--------------------------------------------------------------------------------



 



          Section 15.7 Waiver
          No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.
          Section 15.8 Counterparts
          This Agreement may be executed in counterparts, all of which together
shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart. Each party shall become bound by this Agreement immediately
upon affixing its signature hereto.
          Section 15.9 Applicable Law
          This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law.
          Section 15.10 Invalidity of Provisions
          If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
          Section 15.11 Entire Agreement
          This Agreement contains the entire understanding and agreement among
the Partners with respect to the subject matter hereof and supersedes the Prior
Agreement and any other prior written or oral understandings or agreements among
them with respect thereto.
          Section 15.12 HUD Limitations
          As long as the Secretary of Housing and Urban Development, or his
successors or assigns (“HUD”), is the insurer or holder of the mortgage loans
(the “HUD Mortgages”) relating to the real property consisting of the two
apartment projects known as Pointe West Apartments and Ashford Place Apartments
located at 1601 Hillcrest Road, Mobile, Alabama and 6075 Grelot Road, Mobile,
Alabama, respectively (the “Mitchell Properties”), that are encumbered by the
two Regulatory Agreements for Multi-Family Housing Projects that are recorded in
Book 2179, Page 760 and Book 2617, Page 207 in the Probate Office of Mobile
County, Alabama (the “Regulatory Agreements”), no amendment to the Partnership
Agreement which results in any of the following shall be of force and effect,
without the prior written consent of HUD: (i) any amendment which modifies the
duration of the Partnership Agreement; (ii) any amendment which results in the
requirement that a Form 92530 HUD Prior Participation Certificate be obtained
for any additional party; and (iii) any amendment which in any way impacts or
affects the HUD Mortgages or the

 



--------------------------------------------------------------------------------



 



Regulatory Agreements. In addition, as long as HUD is the insurer or holder of
the HUD Mortgages relating to the Mitchell Properties, upon any dissolution of
the Partnership, no title or right to possession and control of the Mitchell
Properties, and no right to collect the rents therefrom, shall pass to any
person who is not bound by the terms of the HUD Mortgages or the Regulatory
Agreements in a manner satisfactory to HUD.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

            GENERAL PARTNER:
Colonial Properties Trust,
an Alabama real estate investment trust
        /s/ Howard B. Nelson, Jr.       By: Howard B. Nelson, Jr.      Title:  
Chief Financial Officer and Secretary     

            LIMITED PARTNERS:       By:   Colonial Properties Trust         as
Attorney-in-Fact for the        Limited Partners     

                    /s/ Howard B. Nelson, Jr.       By: Howard B. Nelson, Jr.   
  Title:   Chief Financial Officer and Secretary     

 



--------------------------------------------------------------------------------



 



FIFTH AMENDMENT TO
THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
COLONIAL REALTY LIMITED PARTNERSHIP
          THIS FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF COLONIAL REALTY LIMITED PARTNERSHIP (this “Fifth
Amendment” to the “Partnership Agreement”), dated as of June 4, 2001, is entered
into by Colonial Properties Trust, as general partner (the “General Partner”) of
Colonial Realty Limited Partnership (the “Partnership”), for itself and on
behalf of the limited partners of the Partnership (the “Limited Partners”).
          WHEREAS, Section 4.2.A of the Partnership Agreement authorizes the
General Partner to cause the Partnership to issue additional Partnership Units
in one or more classes or series, with such designations, preferences and
relative, participating, optional or other special rights, powers and duties as
shall be determined by the General Partner in its sole and absolute discretion,
subject to the condition that no such additional Partnership Units shall be
issued to the General Partner unless (i) the additional Partnership Units are
issued in connection with an issuance of shares by the General Partner, which
shares have designations, preferences and other rights, substantially similar to
the designations, preferences and other rights of the additional Partnership
Units issued to the General Partner and (ii) the General Partner makes a capital
contribution of an amount equal to the net proceeds raised in connection with
the issuance of such shares.
          WHEREAS, General Partner has entered into an Underwriting Agreement
dated as of June 4, 2001, and a Terms Agreement dated as of June 4, 2001,
pursuant to which Colonial Properties has agreed to issue up to 2,300,000 9.25%
Series C Cumulative Redeemable Preferred Shares of Beneficial Interest, par
value $0.01 per share (the “Series C Preferred Shares”), of Colonial Properties;
          WHEREAS, General Partner will make will make a capital contribution to
the Partnership of the proceeds from the issuance of the Series C Preferred
Shares in exchange for up to 2,300,000 Series C Preferred Units (as defined
below); and
          WHEREAS, in connection with the issuance of the Series C Preferred
Shares and pursuant to the authority granted to the General Partner pursuant to
Section 4.2.A of the Partnership Agreement, the General Partner desires to amend
the Partnership Agreement (i) to establish a new class of Units, to be entitled
Series C Cumulative Redeemable Preferred Units (the “Series C Preferred Units”),
and to set forth the designations, rights, powers, preferences and duties of
such Series C Preferred Units, which are substantially the same as those of the
Series C Preferred Shares, and (ii) to make certain other changes to the
Partnership Agreement.
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the General Partner hereby amends the Partnership Agreement, as
follows:
          1. Section 4.2 of the Partnership Agreement is hereby amended by
adding after Section 4.2.F the following section:
     G. Series C Preferred Units. Under the authority granted to it by
Section 4.2.A hereof, the General Partner hereby establishes and designates as
Preferred Units an additional class of Partnership Units entitled “Series C
Cumulative Redeemable Preferred Units” (the “Series C Preferred Units”).
Series C Preferred Units shall have the designations, preferences, rights,
powers and duties as set forth in Exhibit J hereto.

 



--------------------------------------------------------------------------------



 



          2. Exhibits to Partnership Agreement.
          The Partnership Agreement is hereby amended by attaching thereto as
Exhibit J the Exhibit J attached hereto.
          3. Certain Capitalized Terms. All capitalized terms used in this Fifth
Amendment and not otherwise defined shall have the meanings assigned in the
Partnership Agreement. Except as modified herein, all terms and conditions of
the Partnership Agreement shall remain in full force and effect, which terms and
conditions the General Partner hereby ratifies and affirms.
          IN WITNESS WHEREOF, the undersigned has executed this Fifth Amendment
as of the date first set forth above.

                  COLONIAL PROPERTIES TRUST,
as General Partner
of Colonial Realty Limited Partnership
And on behalf of existing Limited Partners    
 
           
 
  By:
Name:   /s/ Howard B. Nelson, Jr.
 
Howard B. Nelson, Jr.    
 
  Title:   Chief Financial Officer and Secretary    

 



--------------------------------------------------------------------------------



 



Exhibit J
DESIGNATION OF THE PREFERENCES, RIGHTS, VOTING POWERS,
RESTRICTIONS, QUALIFICATIONS AND LIMITATIONS
OF THE
SERIES C PREFERRED UNITS
     The Series C Preferred Units shall have the following designations,
preferences, rights, powers and duties:
     (1) Certain Defined Terms. The following capitalized terms used in this
Exhibit I shall have the respective meanings set forth below:
     “Distribution Period” means quarterly periods commencing on or about the
first day of June, April, July and October of each year and ending on and
including the day preceding the first day of the next succeeding Distribution
Period (other than the initial Distribution Period, which shall commence on
June 19, 2001 and end on September 30, 2001, and other than the Distribution
Period during which any Series C Preferred Units shall be redeemed pursuant to
Section 4, which shall end on and include the date of such redemption).
     “Fully Junior Units” shall mean the Common Units and any other class or
series of Partnership Units now or hereafter issued and outstanding over which
the Series C Preferred Units have a preference or priority in both (i) the
payment of distributions and (ii) the distribution of assets on any liquidation,
dissolution or winding up of the Partnership.
     “Junior Units” shall mean the Common Units and any other class or series of
Partnership Units now or hereafter issued and outstanding over which the
Series C Preferred Units have a preference or priority in the payment of
distributions or in the distribution of assets on any liquidation, dissolution
or winding up of the Partnership.
     “Parity Units” has the meaning ascribed thereto in Section 6(B).
     (2) Distributions.
     (A) The General Partner, in its capacity as the holder of the then
outstanding Series C Preferred Units, shall be entitled to receive out of funds
legally available therefor, distributions payable in cash at the rate of $2.1325
per Series C Preferred Unit per year, payable in equal amounts of $.533125 per
unit quarterly in cash on the last day of each March, June, September, and
December or, if not a Business Day, the next succeeding Business Day beginning
on September 30, 2001 (each such day being hereafter called a “Quarterly
Distribution Date”). Quarterly distributions on each Series C Preferred Unit
shall begin to accrue and shall be fully cumulative from June 19, 2001, whether
or not (i) quarterly distributions on such Series C Preferred Unit are earned or
declared or (ii) on any Quarterly Distribution Date there shall be funds legally
available for the payment of quarterly distributions. Quarterly distributions
paid on the Series C Preferred Units in an amount less than the total amount of
such quarterly distributions at the time accrued and payable on such Partnership
Units shall be allocated pro rata on a per unit basis among all such Series C
Preferred Units. Accrued and unpaid distributions for any past Distribution
Periods may be declared and paid at any time and for such interim periods,
without reference to any regular Quarterly Distribution Date, to the General
Partner, on such date as may be fixed by the General Partner for payment of the
corresponding dividend on the Series C Preferred Shares. Any distribution made
on the Series C Preferred Units shall first be credited against the earliest
accrued but unpaid distribution due with respect to Series C Preferred Units
which remains payable.
     (B) The amount of any quarterly distributions accrued on any Series C
Preferred Units at any Quarterly Distribution Date shall be the amount of any
unpaid quarterly distributions accumulated

I-1



--------------------------------------------------------------------------------



 



thereon, to and including such Quarterly Distribution Date, whether or not
earned or declared. The amount of distribution for the initial Distribution
Period and any other Distribution Period on the Series C Preferred Units that
represents less than a full quarter of a year shall be computed on the basis of
a 360-day year of twelve 30-day months. No interest, or sum of money in lieu of
interest, shall be payable in respect of any distribution payment or payments on
the Series C Preferred Units that may be in arrears.
     (C) So long as any Series C Preferred Units are outstanding, no
distributions, except as described in the immediately following sentence, shall
be declared or paid or set apart for payment on any class or series of Parity
Units for any period unless full cumulative distributions have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof set apart for such payment on the Series C Preferred Units for
all Distribution Periods terminating on or prior to the distribution payment
date for such class or series of Parity Units. When distributions are not paid
in full or a sum sufficient for such payment is not set apart, as aforesaid, all
distributions declared upon Series C Preferred Units and all distributions
declared upon any other class or series of Parity Units shall be declared
ratably in proportion to the respective amounts of distributions accumulated and
unpaid on the Series C Preferred Units and accumulated and unpaid on such Parity
Units.
     (D) So long as any Series C Preferred Units are outstanding, no
distributions (other than distributions paid solely in Fully Junior Units or
options, warrants or rights to subscribe for or purchase Fully Junior Units)
shall be declared or paid or set apart for payment or other distribution shall
be declared or made or set apart for payment upon Junior Units, nor shall any
Junior Units be redeemed, purchased or otherwise acquired (other than a
redemption, purchase or other acquisition of Class A Units made for purposes of
an employee incentive or benefit plan of the General Partner or any subsidiary)
for any consideration (or any moneys be paid to or made available for a sinking
fund for the redemption of any such Junior Units) by the Partnership, directly
or indirectly (except by conversion into or exchange for Fully Junior Units),
unless in each case (i) the full cumulative distributions on all outstanding
Series C Preferred Units and any other Parity Units of the Partnership shall
have been paid or declared and set apart for payment for all past Distribution
Periods with respect to the Series C Preferred Units and all past distribution
periods with respect to such Parity Units and (ii) sufficient funds shall have
been paid or set apart for the payment of the distribution for the current
Distribution Period with respect to the Series C Preferred Units and the current
distribution period with respect to such Parity Units.
     (E) No distributions on the Series C Preferred Units shall be paid or set
apart for payment by the Partnership at such time as the terms and provisions of
any agreement of the General Partner or the Partnership, including any agreement
relating to indebtedness of either of them, prohibits such declaration, payment,
or setting apart for payment or provides that such declaration, payment or
setting apart for payment would constitute a breach thereof or a default
thereunder, or if such declaration or payment shall be restricted or prohibited
by law.
     (F) Except as provided herein, the Series C Preferred Units shall not be
entitled to participate in the earnings or assets of the Partnership, and no
interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution or distributions on the Series C Preferred Units which may be
in arrears.
     (3) Liquidation Preference.
          (A) In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the assets of the Partnership shall be made to or set apart for
the holders of Junior Units, the General Partner, in its capacity as holder of
the Series C Preferred Units, shall be entitled to receive Twenty-Five Dollars
($25.00) (the “Series C Liquidation Preference”) per Series C Preferred Unit
plus an amount equal to all distributions (whether or not earned or declared)
accrued and unpaid thereon to the date of

I-2



--------------------------------------------------------------------------------



 



final distribution to the General Partner, in its capacity as such holder; but
the General Partner, in its capacity as the holder of Series C Preferred Units
shall not be entitled to any further payment with respect to such Series C
Preferred Units. If, upon any such liquidation, dissolution or winding up of the
Partnership, the assets of the Partnership, or proceeds thereof, distributable
to the General Partner, in its capacity as the holder of Series C Preferred
Units, shall be insufficient to pay in full the preferential amount aforesaid
and liquidating payments on any other class or series of Parity Units, then such
assets, or the proceeds thereof, shall be distributed among the General Partner,
in its capacity as the holder of such Series C Preferred Units, and the holders
of such other Parity Units ratably in accordance with the respective amounts
that would be payable on such Series C Preferred Units and such other Parity
Units if all amounts payable thereon were paid in full. For the purposes of this
Section 3, (x) a consolidation or merger of the Partnership or the General
Partner with one or more partnerships, limited liability companies,
corporations, real estate investment trusts or other entities and (y) a sale,
lease or conveyance of all or substantially all of the Partnership’s property or
business shall not be deemed to be a liquidation, dissolution or winding up,
voluntary or involuntary, of the Partnership.
          (B) Subject to the rights of the holders of Partnership Units of any
series or class ranking on a parity with or prior to the Series C Preferred
Units upon any liquidation, dissolution or winding up of the Partnership, after
payment shall have been made in full to the General Partner, in its capacity as
the holder of the Series C Preferred Units, as provided in this Section 3, any
other series or class or classes of Junior Units shall, subject to any
respective terms and provisions applying thereto, be entitled to receive any and
all assets remaining to be paid or distributed, and the General Partner, in its
capacity as the holder of the Series C Preferred Units, shall not be entitled to
share therein.
         4. Redemption Right.
          (A) Except as provided in Section 4(B), the Series C Preferred Units
shall not be redeemable prior to June 19, 2006. On and after June 19, 2006, the
General Partner may cause the Partnership to redeem the Series C Preferred
Units, in whole or in part, for cash in an amount per Series C Preferred Unit
equal to the Series C Liquidation Preference plus accrued and unpaid
distributions (the “Redemption Price”), in each case subject to the conditions
set forth below.

  (i)   The Series C Preferred Units shall be redeemed only if the General
Partner shall concurrently therewith redeem an equivalent number of Series C
Preferred Shares for cash. Such redemption of Series C Preferred Units shall
occur substantially concurrently with the redemption by the General Partner of
such Series C Preferred Shares (such date of redemption the “Redemption Date”).
    (ii)   In the event that the General Partner redeems Series C Preferred
Shares for cash, the Partnership shall redeem a like number of Series C
Preferred Units in exchange for the amount of cash that the General Partner is
required to pay pursuant to the terms of the Series C Preferred Shares in
connection with such redemption.     (iv)   Upon any redemption of Series C
Preferred Units, the Partnership shall pay any accrued and unpaid distributions
with respect to the Series C Preferred Units being redeemed for any Distribution
Period ending on or prior to the Redemption Date. If the Redemption Date falls
after a Partnership Record Date and prior to the corresponding Quarterly
Distribution Date, then the General Partner, in its capacity as the holder of
the Series C Preferred Units being redeemed, shall be entitled to distributions
payable on the corresponding Quarterly Distribution Date notwithstanding the
redemption of such Series C Preferred Units before such Quarterly Distribution
Date. Except as provided above, the Partnership shall make no payment or
allowance for unpaid distributions, whether or not in arrears, on Series C
Preferred Units called for redemption.

I-3



--------------------------------------------------------------------------------



 



          (B) In the event that the General Partner is required to redeem any
Series C Preferred Shares pursuant to the terms thereof, the Partnership shall
redeem an equivalent number of Series C Preferred Units for consideration equal
to the consideration payable by the General Partner upon redemption of such
Series C Preferred Shares.
          (C) The Series C Preferred Units have no stated maturity and will not
be subject to any sinking fund or mandatory redemption provisions.
     5. Conversion. The Series C Preferred Units are not convertible into or
exchangeable for any other property or securities of the Partnership.
     6. Ranking. Any class or series of Partnership Units shall be deemed to
rank:
          (A) prior to the Series C Preferred Units, as to the payment of
distributions and as to distribution of assets upon liquidation, dissolution or
winding up of the Partnership, if the holders of such class or series of
Partnership Units shall be entitled to the receipt of distributions or of
amounts distributable upon liquidation, dissolution or winding up, as the case
may be, in preference or priority to the holders of Series C Preferred Units;
          (B) on a parity with the Series C Preferred Units as to the payment of
distributions and as to the distribution of assets upon liquidation, dissolution
or winding up of the Partnership, whether or not the distribution rates,
distribution payment dates or redemption or liquidation prices per Partnership
Unit be different from those of the Series C Preferred Units, if the holders of
such class or series of Partnership Units and the Series C Preferred Units shall
be entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up in proportion to their respective amounts
of accrued and unpaid distributions per Partnership Unit or liquidation
preferences, without preference or priority one over the other (“Parity Units”);
          (C) junior to the Series C Preferred Units, as to the payment of
distributions or as to the distribution of assets upon liquidation, dissolution
or winding up of the Partnership, if such class or series of Partnership Units
shall be Junior Units; and
          (D) junior to the Series C Preferred Units, as to the payment of
distributions and as to the distribution of assets upon liquidation, dissolution
or winding up of the Partnership, if such class or series of Partnership Units
shall be Fully Junior Units;
     7. Voting. Except as required by law, the General Partner, in its capacity
as the holder of the Series C Preferred Units, shall not be entitled to vote at
any meeting of the Partners or for any other purpose or otherwise to participate
in any action taken by the Partnership or the Partners, or to receive notice of
any meeting of the Partners.
     8. Restriction on Ownership. The Series C Preferred Units shall be owned
and held solely by the General Partner.
     9. General. The rights of the General Partner, in its capacity as the
holder of the Series C Preferred Units, are in addition to and not in limitation
on any other rights or authority of the General Partner, in any other capacity,
under the Agreement. In addition, nothing contained in this Exhibit J shall be
deemed to limit or otherwise restrict any rights or authority of the General
Partner under the Agreement, other than in its capacity as the holder of the
Series C Preferred Units.
* * * * *

I-4



--------------------------------------------------------------------------------



 



SIXTH AMENDMENT TO
THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
COLONIAL REALTY LIMITED PARTNERSHIP
          THIS SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF COLONIAL REALTY LIMITED PARTNERSHIP (this “Sixth
Amendment” to the “Partnership Agreement”), dated as of April 30, 2003, is
entered into by Colonial Properties Trust, as general partner (the “General
Partner”) of Colonial Realty Limited Partnership (the “Partnership”), for itself
and on behalf of the limited partners of the Partnership (the “Limited
Partners”).
          WHEREAS, Section 4.2.A of the Partnership Agreement authorizes the
General Partner to cause the Partnership to issue additional Partnership Units
in one or more classes or series, with such designations, preferences and
relative, participating, optional or other special rights, powers and duties as
shall be determined by the General Partner in its sole and absolute discretion,
subject to the condition that no such additional Partnership Units shall be
issued to the General Partner unless (i) the additional Partnership Units are
issued in connection with an issuance of shares by the General Partner, which
shares have designations, preferences and other rights, substantially similar to
the designations, preferences and other rights of the additional Partnership
Units issued to the General Partner and (ii) the General Partner makes a capital
contribution of an amount equal to the net proceeds raised in connection with
the issuance of such shares.
          WHEREAS, General Partner has entered into an Underwriting Agreement
dated as of April 3, 2003, and a Terms Agreement dated as of April 3, 2003,
pursuant to which Colonial Properties has agreed to issue up to 500,000 Series D
Cumulative Redeemable Preferred Shares of Beneficial Interest, par value $0.01
per share (the “Series D Preferred Shares”), of Colonial Properties;
          WHEREAS, General Partner will make will make a capital contribution to
the Partnership of the proceeds from the issuance of the Series D Preferred
Shares in exchange for up to 500,000 Series D Preferred Units (as defined
below); and
          WHEREAS, in connection with the issuance of the Series D Preferred
Shares and pursuant to the authority granted to the General Partner pursuant to
Section 4.2.A of the Partnership Agreement, the General Partner desires to amend
the Partnership Agreement to establish a new class of Units, to be entitled
Series D Cumulative Redeemable Preferred Units (the “Series D Preferred Units”),
and to set forth the designations, rights, powers, preferences and duties of
such Series D Preferred Units, which are substantially the same as those of the
Series D Preferred Shares.
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the General Partner hereby amends the Partnership Agreement, as
follows:
          1. Section 4.2 of the Partnership Agreement is hereby amended by
adding after Section 4.2.G the following section:
          H. Series D Preferred Units. Under the authority granted to it by
Section 4.2.A hereof, the General Partner hereby establishes and designates as
Preferred Units an additional class of Partnership Units entitled “Series D
Cumulative Redeemable Preferred Units” (the “Series D Preferred Units”).
Series D Preferred Units shall have the designations, preferences, rights,
powers and duties as set forth in Exhibit K hereto.

 



--------------------------------------------------------------------------------



 



          2. Exhibits to Partnership Agreement.
          The Partnership Agreement is hereby amended by attaching thereto as
Exhibit K the Exhibit K attached hereto.
          3. Certain Capitalized Terms. All capitalized terms used in this Sixth
Amendment and not otherwise defined shall have the meanings assigned in the
Partnership Agreement. Except as modified herein, all terms and conditions of
the Partnership Agreement shall remain in full force and effect, which terms and
conditions the General Partner hereby ratifies and affirms.
          IN WITNESS WHEREOF, the undersigned has executed this Sixth Amendment
as of the date first set forth above.

                  COLONIAL PROPERTIES TRUST,
as General Partner of
Colonial Realty Limited Partnership    
 
           
 
  By:
Name:   /s/ Howard B. Nelson, Jr.
 
Howard B. Nelson, Jr.    
 
  Title:   Chief Financial Officer and Secretary    

 



--------------------------------------------------------------------------------



 



Exhibit K
DESIGNATION OF THE PREFERENCES, RIGHTS, VOTING POWERS, RESTRICTIONS,
QUALIFICATIONS AND LIMITATIONS
Of The
Series D Preferred Units
          The Series D Preferred Units shall have the following designations,
preferences, rights, powers and duties:
          (1) Certain Defined Terms. The following capitalized terms used in
this Exhibit K shall have the respective meanings set forth below:
     “Distribution Period” means quarterly periods commencing on or about the
first day of February, May, August and November of each year and ending on and
including the day preceding the first day of the next succeeding Distribution
Period (other than the initial Distribution Period, which shall commence on
April 30, 2003 and end on July 31, 2003, and other than the Distribution Period
during which any Series D Preferred Units shall be redeemed pursuant to
Section 4, which shall end on and include the date of such redemption).
     “Fully Junior Units” shall mean the Common Units and any other class or
series of Partnership Units now or hereafter issued and outstanding over which
the Series D Preferred Units have a preference or priority in both (i) the
payment of distributions and (ii) the distribution of assets on any liquidation,
dissolution or winding up of the Partnership.
     “Junior Units” shall mean the Common Units and any other class or series of
Partnership Units now or hereafter issued and outstanding over which the
Series D Preferred Units have a preference or priority in the payment of
distributions or in the distribution of assets on any liquidation, dissolution
or winding up of the Partnership.
     “Parity Units” has the meaning ascribed thereto in Section 6(B).
     (2) Distributions.
     (A) The General Partner, in its capacity as the holder of the then
outstanding Series D Preferred Units, shall be entitled to receive out of funds
legally available therefor, distributions payable in cash at the rate of
$20.3125 per Series D Preferred Unit per year, payable in equal amounts of
$5.078125 per unit quarterly in cash on the last day of each January, April,
July and October or, if not a Business Day, the next succeeding Business Day
beginning on July 31, 2003 (each such day being hereafter called a “Quarterly
Distribution Date”). Quarterly distributions on each Series D Preferred Unit
shall begin to accrue and shall be fully cumulative from April 30, 2003.
Quarterly distributions paid on the Series D Preferred Units in an amount less
than the total amount of such quarterly distributions at the time accrued and
payable on such Partnership Units shall be allocated pro rata on a per unit
basis among all such Series D Preferred Units. Accrued and unpaid distributions
for any past Distribution Periods may be declared and paid at any time and for
such interim periods, without reference to any regular Quarterly Distribution
Date, to the General Partner, on such date as may be fixed by the General
Partner for payment of the corresponding distribution on the Series D Preferred
Shares. Any distribution made on the Series D Preferred Units shall first be
credited against the earliest accrued but unpaid distribution due with respect
to Series D Preferred Units which remains payable.

K-1



--------------------------------------------------------------------------------



 



     (B) The amount of any quarterly distributions accrued on any Series D
Preferred Units at any Quarterly Distribution Date shall be the amount of any
unpaid quarterly distributions accumulated thereon, to and including such
Quarterly Distribution Date. The amount of distribution for the initial
Distribution Period and any other Distribution Period on the Series D Preferred
Units that represents less than a full quarter of a year shall be computed on
the basis of a 360-day year of twelve 30-day months. No interest, or sum of
money in lieu of interest, shall be payable in respect of any distribution
payment or payments on the Series D Preferred Units that may be in arrears.
     (C) So long as any Series D Preferred Units are outstanding, no
distributions, except as described in the immediately following sentence, shall
be paid or set apart for payment on any class or series of Parity Units for any
period unless full cumulative distributions have been or contemporaneously are
paid or declared and a sum sufficient for the payment thereof set apart for such
payment on the Series D Preferred Units for all Distribution Periods terminating
on or prior to the distribution payment date for such class or series of Parity
Units. When distributions are not paid in full or a sum sufficient for such
payment is not set apart, as aforesaid, all distributions payable or declared
upon Series D Preferred Units and all distributions payable or declared upon any
other class or series of Parity Units shall be declared or paid ratably in
proportion to the respective amounts of distributions accumulated and unpaid on
the Series D Preferred Units and accumulated and unpaid on such Parity Units.
     (D) So long as any Series D Preferred Units are outstanding, no
distributions (other than distributions paid solely in Fully Junior Units or
options, warrants or rights to subscribe for or purchase Fully Junior Units)
shall be declared or paid or set apart for payment or other distribution shall
be declared or made or set apart for payment upon Junior Units, nor shall any
Junior Units be redeemed, purchased or otherwise acquired (other than a
redemption, purchase or other acquisition of Class A Units made for purposes of
an employee incentive or benefit plan of the General Partner or any subsidiary)
for any consideration (or any moneys be paid to or made available for a sinking
fund for the redemption of any such Junior Units) by the Partnership, directly
or indirectly (except by conversion into or exchange for Fully Junior Units),
unless in each case (i) the full cumulative distributions on all outstanding
Series D Preferred Units and any other Parity Units of the Partnership shall
have been paid or set apart for payment for all past Distribution Periods with
respect to the Series D Preferred Units and all past distribution periods with
respect to such Parity Units and (ii) sufficient funds shall have been paid or
declared and set apart for the payment of the distribution for the current
Distribution Period with respect to the Series D Preferred Units and the current
distribution period with respect to such Parity Units.
     (E) No distributions on the Series D Preferred Units shall be paid or set
apart for payment by the Partnership at such time as the terms and provisions of
any agreement of the General Partner or the Partnership, including any agreement
relating to indebtedness of either of them, prohibits such declaration, payment,
or setting apart for payment or provides that such declaration, payment or
setting apart for payment would constitute a breach thereof or a default
thereunder, or if such declaration or payment shall be restricted or prohibited
by law.
     (F) Except as provided herein, the Series D Preferred Units shall not be
entitled to participate in the earnings or assets of the Partnership, and no
interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution or distributions on the Series D Preferred Units which may be
in arrears.
     (3) Liquidation Preference.
          (A) In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the assets of the Partnership shall be made to or set apart for
the holders of Junior Units, the General Partner, in its capacity as holder of
the Series D Preferred Units, shall be entitled to receive Two Hundred and Fifty

K-2



--------------------------------------------------------------------------------



 



Dollars ($250.00) (the “Series D Liquidation Preference”) per Series D Preferred
Unit plus an amount equal to all distributions accrued and unpaid thereon to the
date of final distribution to the General Partner, in its capacity as such
holder; but the General Partner, in its capacity as the holder of Series D
Preferred Units, shall not be entitled to any further payment with respect to
such Series D Preferred Units. If, upon any such liquidation, dissolution or
winding up of the Partnership, the assets of the Partnership, or proceeds
thereof, distributable to the General Partner, in its capacity as the holder of
Series D Preferred Units, shall be insufficient to pay in full the preferential
amount aforesaid and liquidating payments on any other class or series of Parity
Units, then such assets, or the proceeds thereof, shall be distributed among the
General Partner, in its capacity as the holder of such Series D Preferred Units,
and the holders of such other Parity Units ratably in accordance with the
respective amounts that would be payable on such Series D Preferred Units and
such other Parity Units if all amounts payable thereon were paid in full. For
the purposes of this Section 3, (x) a consolidation or merger of the Partnership
or the General Partner with one or more partnerships, limited liability
companies, corporations, real estate investment trusts or other entities and
(y) a sale, lease or conveyance of all or substantially all of the Partnership’s
property or business shall not be deemed to be a liquidation, dissolution or
winding up, voluntary or involuntary, of the Partnership.
          (B) Subject to the rights of the holders of Partnership Units of any
series or class ranking on a parity with or prior to the Series D Preferred
Units upon any liquidation, dissolution or winding up of the Partnership, after
payment shall have been made in full to the General Partner, in its capacity as
the holder of the Series D Preferred Units, as provided in this Section 3, any
other series or class or classes of Junior Units shall, subject to any
respective terms and provisions applying thereto, be entitled to receive any and
all assets remaining to be paid or distributed, and the General Partner, in its
capacity as the holder of the Series D Preferred Units, shall not be entitled to
share therein.
     4. Redemption Right. In connection with a redemption by the General Partner
of any or all of the Series D Preferred Shares, the Partnership shall provide
cash to the General Partner for such purpose which shall be equal to redemption
price of the Series D Preferred Shares to be redeemed and one Series D Preferred
Unit shall be canceled with respect to each Series D Preferred Share so
redeemed. From and after the date in which the Series D Preferred Shares are
redeemed, the Series D Preferred Units so canceled shall no longer be
outstanding and all rights hereunder, to distributions or otherwise, with
respect to such Series D Preferred Units shall cease
     5. Conversion. The Series D Preferred Units are not convertible into or
exchangeable for any other property or securities of the Partnership.
     6. Ranking. Any class or series of Partnership Units shall be deemed to
rank:
          (A) prior to the Series D Preferred Units as to the payment of
distributions and as to distribution of assets upon liquidation, dissolution or
winding up of the Partnership, if the holders of such class or series of
Partnership Units shall be entitled to the receipt of distributions or of
amounts distributable upon liquidation, dissolution or winding up, as the case
may be, in preference or priority to the holders of Series D Preferred Units;
          (B) on a parity with the Series D Preferred Units as to the payment of
distributions and as to the distribution of assets upon liquidation, dissolution
or winding up of the Partnership, whether or not the distribution rates,
distribution payment dates or redemption or liquidation prices per Partnership
Unit be different from those of the Series D Preferred Units, if the holders of
such class or series of Partnership Units and the Series D Preferred Units shall
be entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up in proportion to their respective amounts
of accrued and unpaid distributions per Partnership Unit or liquidation
preferences, without preference or priority one over the other (“Parity Units”);

K-3



--------------------------------------------------------------------------------



 



          (C) junior to the Series D Preferred Units as to the payment of
distributions or as to the distribution of assets upon liquidation, dissolution
or winding up of the Partnership, if such class or series of Partnership Units
shall be Junior Units; and
          (D) junior to the Series D Preferred Units as to the payment of
distributions and as to the distribution of assets upon liquidation, dissolution
or winding up of the Partnership, if such class or series of Partnership Units
shall be Fully Junior Units.
     7. Voting. Except as required by law, the General Partner, in its capacity
as the holder of the Series D Preferred Units, shall not be entitled to vote at
any meeting of the Partners or for any other purpose or otherwise to participate
in any action taken by the Partnership or the Partners, or to receive notice of
any meeting of the Partners.
     8. Restriction on Ownership. The Series D Preferred Units shall be owned
and held solely by the General Partner.
     9. Allocations. Allocations of the Partnership’s income, gain, loss and
deduction shall be allocated among holders of the Series D Preferred Units in
accordance with Article VI of the Agreement.
     10. General. The rights of the General Partner, in its capacity as the
holder of the Series D Preferred Units, are in addition to and not in limitation
on any other rights or authority of the General Partner, in any other capacity,
under the Agreement. In addition, nothing contained in this Exhibit K shall be
deemed to limit or otherwise restrict any rights or authority of the General
Partner under the Agreement, other than in its capacity as the holder of the
Series D Preferred Units.
* * * * *

K-4



--------------------------------------------------------------------------------



 



SEVENTH AMENDMENT TO
THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
COLONIAL REALTY LIMITED PARTNERSHIP
          THIS SEVENTH AMENDMENT (this “Seventh Amendment”) TO THIRD AMENDED AND
RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF COLONIAL REALTY LIMITED PARTNERSHIP
(as amended by Amendments dated as of January 5, 2000, as of January 25, 2000,
as of August 28, 2000, as of April 17, 2001, as of June 19, 2001 and as of
April 30, 2003, collectively, the “Partnership Agreement”), dated as of
February 18, 2004, is entered into among Colonial Properties Trust, as general
partner (the “General Partner”) of Colonial Realty Limited Partnership (the
“Partnership”), for itself and on behalf of the limited partners of the
Partnership (the “Limited Partners”), and each of the holders of the Series B
Preferred Units.
     WHEREAS, the General Partner desires to, and each holder of Series B
Preferred Units desires to consent to, amend the Partnership Agreement to (i)
reduce the Priority Return with respect to the Series B Preferred Units, (ii)
amend the terms of the redemption rights with respect to the Series B Preferred
Units, and (iii) make the Series B Preferred Units callable on or after February
24, 2009.
     NOW, THEREFORE, in consideration of good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the General Partner
hereby amends the Partnership Agreement, as follows:
     1. Exhibits to Partnership Agreement. The Partnership Agreement is hereby
amended by deleting Exhibit H attached thereto and substituting Exhibit H
attached hereto therefor.
     2. Certain Capitalized Terms. All capitalized terms used in this Seventh
Amendment and not otherwise defined shall have the meanings assigned in the
Partnership Agreement. Except as modified herein, all terms and conditions of
the Partnership Agreement shall remain in full force and effect, which terms and
conditions the General Partner hereby ratifies and affirms.
     3. Approval. To the extent such approval or consent is required pursuant to
Section 5(b)(iii) of Exhibit H or any other provision of the Partnership
Agreement, each of the undersigned holders of Series B Preferred Units,
constituting 100% of the holders of the issued and outstanding Series B
Preferred Units, hereby approves and consents to the amendment of the
Partnership Agreement set forth in this Seventh Amendment.
[Signatures appear on following page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Seventh Amendment as
of the date first set forth above.

                  COLONIAL PROPERTIES TRUST,
as General Partner of
Colonial Realty Limited Partnership    
 
           
 
  By:
Name:   /s/ Howard B. Nelson, Jr.
 
Howard B. Nelson, Jr.    
 
  Title:   Chief Financial Officer and Secretary    
 
                Series B Preferred Unit Holders:    
 
                BELAIR REAL ESTATE CORPORATION    
 
           
 
  By:
Name:   /s/ William R. Cross
 
William R. Cross    
 
  Title:   Vice President    
 
                BELCREST REALTY CORPORATION    
 
           
 
  By:
Name:   /s/ William R. Cross
 
William R. Cross    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT H
DESIGNATION OF THE PREFERENCES, RIGHTS, VOTING POWERS, RESTRICTIONS,
QUALIFICATIONS AND LIMITATIONS OF THE
SERIES B PREFERRED UNITS
     The Series B Preferred Units shall have the following designations,
preferences, rights, powers and duties:
          (1) DEFINITIONS. For purposes of this Amendment, (i) the term “PARITY
PREFERRED UNITS” shall be used to refer to any class or series of Partnership
Interests of the Partnership now or hereafter authorized, issued or outstanding
expressly designated by the Partnership to rank on a parity with Series B
Preferred Units (as hereinafter defined) with respect to distributions and
rights upon voluntary or involuntary liquidation, winding-up or dissolution of
the Partnership and include, without limitation, the Series C Preferred Units
(as defined in that certain Fifth Amendment to Third Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of June 19, 2001)
(the “SERIES C PREFERRED AMENDMENT”), the Series D Preferred Units (as defined
in that certain Sixth Amendment to Third Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of April 30, 2003) (the “SERIES
D PREFERRED AMENDMENT”), and any other class or series of Preferred Units that
by its terms ranks on a parity with respect to the Series C Preferred Units (as
defined in the Series C Preferred Amendment) or the Series D Preferred Units (as
defined in the Series D Preferred Amendment), (ii) the term “PRIORITY RETURN”
shall mean, an amount equal to 8.875% per annum up to and including February 23,
2004, and 7.25% per annum from and after February 24, 2004, in each case
determined on the basis of a 360 day year of twelve 30 day months (or actual
days for any month which is shorter than a full monthly period), cumulative to
the extent not distributed for any given distribution period pursuant to Section
5.1 of the Partnership Agreement, of the stated value of $50 per Series B
Preferred Unit, commencing on the date of issuance of such Series B Preferred
Unit, (iii) the term “SUBSIDIARY” shall mean with respect to any person, any
corporation, partnership, limited liability company, joint venture or other
entity of which a majority of (x) voting power of the voting equity securities
or (y) the outstanding equity interests, is owned, directly or indirectly, by
such person, (iv) the term “PTP” shall mean a “publicly traded partnership”
within the meaning of Section 7704 of the Code, and (v) the term “RIGHTS” shall
mean those rights granted pursuant to that certain Rights Agreement, dated as of
November 2, 1998 between General Partner and BankBoston, N.A. Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the Partnership Agreement.
          (2) Distributions.
          (a) Payment of Distributions. Subject to the rights of holders of
Parity Preferred Units as to the payment of distributions, pursuant to
Section 5.1 of the Partnership Agreement, holders of Series B Preferred Units
shall be entitled to receive, when, as and if declared by the Partnership acting
through the General Partner, out of Available Cash, cumulative preferential cash
distributions at the rate per annum of 8.875% of the original Capital
Contribution per Series B Preferred Unit for the period up to and including
February 23, 2004, and at the rate per annum of 7.25% of the original Capital
Contribution per Series B Preferred Unit for the period from and after February
24, 2004. Such distributions shall be cumulative, shall accrue from the original
date of issuance and will be payable (i) quarterly (such quarterly periods for
purposes of payment and accrual will be the quarterly periods ending on the
dates specified in this sentence and not calendar year quarters) in arrears, on
March 31, June 30, September 30 and December 31 of each year commencing on March
31, 1999 and, (ii) in the event of (A) an exchange of Series B Preferred Units
into Series B Preferred Shares (as hereinafter defined), or (B) a redemption of
Series B Preferred Units, on the exchange date or redemption date, as applicable
(each a “SERIES B PREFERRED UNIT DISTRIBUTION PAYMENT DATE”). The holders of the
Series B Preferred Units acknowledge that all quarterly distributions have been
made through and including the quarterly period ended December 31, 2003. The
amount of the distribution payable for any period will be computed on the basis
of a 360-day year of twelve 30-day months (or actual days for any month which is
shorter than a full monthly period), and for any period shorter than a full
quarterly period for which distributions are computed, the amount of the
distribution payable will be computed on the basis of the actual number of days
elapsed in such a 30-day month. The amount of the distribution payable on March
31, 2004 under the Partnership Agreement and this Exhibit H shall be $1.0277 per
Series B Preferred Unit, representing the conversion of the Priority Return from
8.875% per annum to 7.25% per annum during the quarterly

H-1



--------------------------------------------------------------------------------



 



period ended on such date, calculated as follows: (x) the month of January 2004
is counted as a 30-day month with a Priority Return of 8.875% per annum and the
period from and including February 1, 2004 to and including February 23, 2004 is
counted as a 23-day period of a 29-day month with a Priority Return of 8.875%
per annum, (y) the period from and including February 24, 2004 to and including
February 29, 2004 is counted as a six-day period of a 29-day month with a
Priority Return of 7.25% per annum and the month of March 2004 is counted as a
30-day month with a Priority Return of 7.25% per annum, and (z) the amounts for
the periods described in the preceding clauses (x) and (y) were added to obtain
the distribution payable per Series B Preferred Unit on March 31, 2004. If any
date on which distributions are to be made on the Series B Preferred Units is
not a Business Day (as defined herein), then payment of the distribution to be
made on such date will be made on the next succeeding day that is a Business Day
(and without any interest or other payment in respect of any such delay) except
that, if such Business Day is in the next succeeding calendar year, such payment
shall be made on the immediately preceding Business Day, in each case with the
same force and effect as if made on such date. Distributions on the Series B
Preferred Units will be made to the holders of record of the Series B Preferred
Units on the relevant record dates to be fixed by the Partnership acting through
the General Partner, which record dates shall in no event exceed fifteen (15)
Business Days prior to the relevant Series B Preferred Unit Distribution Payment
Date (the “SERIES B PREFERRED UNIT PARTNERSHIP RECORD DATE”).
          The term “BUSINESS DAY” shall mean each day, other than a Saturday or
a Sunday, which is not a day on which banking institutions in New York, New York
are authorized or required by law, regulation or executive order to close.
          No distributions on the Series B Preferred Units shall be declared by
the General Partner or paid or set apart for payment by the Partnership at such
time as the terms and provisions of any agreement of the General Partner or the
Partnership, including any agreement relating to indebtedness of either of them,
prohibits such declaration, payment, or setting apart for payment or provides
that such declaration, payment or setting apart for payment would constitute a
breach thereof or a default thereunder, or if such declaration or payment shall
be restricted or prohibited by law.
          (b) Distributions Cumulative. Distributions on the Series B Preferred
Units will accrue whether or not the terms and provisions of any agreement of
the Partnership, including any agreement relating to its indebtedness at any
time prohibit the current payment of distributions, whether or not the
Partnership has earnings, whether or not there are funds legally available for
the payment of such distributions and whether or not such distributions are
authorized. Accrued but unpaid distributions on the Series B Preferred Units
will accumulate as of the Series B Preferred Unit Distribution Payment Date on
which they first become payable. Distributions on account of arrears for any
past distribution periods may be declared and paid at any time, without
reference to a regular Series B Preferred Unit Distribution Payment Date to
holders of record of the Series B Preferred Units on the record date fixed by
the Partnership acting through the General Partner which date shall not exceed
fifteen (15) Business Days prior to the payment date. Accumulated and unpaid
distributions will not bear interest.
          (c) Priority as to Distributions.
               (i) So long as any Series B Preferred Units are outstanding, no
distribution of cash or other property shall be authorized, declared, paid or
set apart for payment on or with respect to any class or series of Partnership
Interest ranking junior as to the payment of distributions or rights upon a
voluntary or involuntary liquidation, dissolution or winding-up of the
Partnership to the Series B Preferred Units (collectively, “JUNIOR UNITS”), nor
shall any cash or other property be set aside for or applied to the purchase,
redemption or other acquisition for consideration of any Series B Preferred
Units, any Parity Preferred Units or any Junior Units or Rights in respect of
Junior Units, unless, in each case, all distributions accumulated on all
Series B Preferred Units and all classes and series of outstanding Parity
Preferred Units (or, in the event of the liquidation of the Partnership, to the
extent of respective Capital Account balances of holders of such Series B
Preferred Units and outstanding Parity Preferred Units in accordance with
Section 13.2 of the Partnership Agreement) have been paid in full. The foregoing
sentence will not prohibit (a) distributions payable solely in Junior Units (or
options, warrants or rights to subscribe for Junior Units), (b) the conversion
of Junior Units or Parity Preferred Units into Partnership Interests ranking
junior to the Series B Preferred Units as to distributions and rights upon
voluntary or involuntary liquidation,

H-2



--------------------------------------------------------------------------------



 



dissolution or winding up of the Partnership, or (c) the redemption of
Partnership Interests corresponding to any Series B Preferred Shares, Parity
Preferred Shares or Junior Shares to be purchased by the General Partner
pursuant to Article VI of the Declaration of Trust of the General Partner (the
“CHARTER”) to preserve the General Partner’s status as a real estate investment
trust, provided that such redemption shall be upon the same terms as the
corresponding purchase pursuant to Article VI of the Charter.
               (ii) So long as distributions have not been paid in full (or a
sum sufficient for such full payment is not irrevocably deposited in trust for
payment) upon the Series B Preferred Units, all distributions authorized and
declared on the Series B Preferred Units and all classes or series of
outstanding Parity Preferred Units shall be authorized and declared so that the
amount of distributions authorized and declared per Series B Preferred Unit and
such other classes or series of Parity Preferred Units shall in all cases bear
to each other the same ratio that accrued distributions per Series B Preferred
Unit and such other classes or series of Parity Preferred Units (which shall not
include any accumulation in respect of unpaid distributions for prior
distribution periods if such class or series of Parity Preferred Units do not
have cumulative distribution rights) bear to each other, except as would be made
upon a liquidation of the Partnership and a distribution of its assets in
accordance with Section 13.2 of the Partnership Agreement.
          (d) No Further Rights. Holders of Series B Preferred Units shall not
be entitled to any distributions, whether payable in cash, other property or
otherwise, in excess of the full cumulative distributions described herein.
          (3) LIQUIDATION PROCEEDS.
          (a) Upon voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, distributions on the Series B Preferred Units
shall be made in accordance with Section 13.2 of the Partnership Agreement.
          (b) Notice. Written notice of any such voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, stating the payment
date or dates when, and the place or places where, the amounts distributable in
such circumstances shall be payable, shall be given by (i) fax and (ii) by first
class mail, postage pre-paid, not less than thirty (30) and not more than sixty
(60) days prior to the payment date stated therein, to each record holder of the
Series B Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.
          (c) No Further Rights. After payment of the full amount of the
liquidating distributions to which they are entitled, the holders of Series B
Preferred Units will have no right or claim to any of the remaining assets of
the Partnership.
          (d) Consolidation, Merger or Certain Other Transactions. The voluntary
sale, conveyance, lease, exchange or transfer (for cash, shares, securities or
other consideration) of all or substantially all of the property or assets of
the General Partner to, or the consolidation or merger or other business
combination of the Partnership with or into, any Company, trust or other entity
(or of any Company, trust or other entity with or into the Partnership) shall
not be deemed to constitute a liquidation, dissolution or winding-up of the
Partnership.
          (4) Redemption.
          (a) Right of Optional Redemption. Except as provided in Section (4)(d)
and Section (6)(a)(ii), the Series B Preferred Units may not be redeemed prior
to February 24, 2009. On or after such date, the Partnership shall have the
right to redeem the Series B Preferred Units, in whole or in part, at any time
or from time to time, upon not less than 30 nor more than 60 days’ written
notice, at a redemption price, payable in cash, equal to the Capital Account
balance of the holders of Series B Preferred Units (the “SERIES B REDEMPTION
PRICE”); provided, however, that no redemption pursuant to this SECTION will be
permitted if the Series B Redemption Price does not equal or exceed the original
Capital Contribution of such holder plus the cumulative Priority Return, whether
or not declared, to the redemption date to the extent not previously
distributed. If fewer than all of the outstanding Series

H-3



--------------------------------------------------------------------------------



 



B Preferred Units are to be redeemed, the Series B Preferred Units to be
redeemed shall be selected pro rata (as nearly as practicable without creating
fractional units).
          (b) Limitation on Redemption.
               (i) The Series B Redemption Price (other than the portion thereof
consisting of accumulated but unpaid distributions) will be payable solely out
of the sale proceeds of capital shares of the General Partner, which will be
contributed by the General Partner to the Partnership as additional capital
contribution, or out of the sale of limited partner interests in the Partnership
and from no other source. For purposes of the preceding sentence, “capital
shares” means any equity securities (including Common Shares and Preferred
Shares (as such terms are defined in the Charter)), shares, participation or
other ownership interests (however designated) and any rights (other than debt
securities convertible into or exchangeable for equity securities) or options to
purchase any of the foregoing.
               (ii) The Partnership may not redeem fewer than all of the
outstanding Series B Preferred Units unless all accumulated and unpaid
distributions have been paid on all Series B Preferred Units for all quarterly
distribution periods terminating on or prior to the date of redemption.
          (c) Procedures for Redemption.
               (i) Notice of redemption will be (A) faxed, and (B) mailed by the
Partnership, by certified mail, postage prepaid, not less than 30 nor more than
60 days prior to the redemption date, addressed to the respective holders of
record of the Series B Preferred Units at their respective addresses as they
appear on the records of the Partnership. No failure to give or defect in such
notice shall affect the validity of the proceedings for the redemption of any
Series B Preferred Units except as to the holder to whom such notice was
defective or not given. In addition to any information required by law, each
such notice shall state: (m) the redemption date, (n) the Series B Redemption
Price, (o) the aggregate number of Series B Preferred Units to be redeemed and
if fewer than all of the outstanding Series B Preferred Units are to be
redeemed, the number of Series B Preferred Units to be redeemed held by such
holder, which number shall equal such holder’s pro rata share (based on the
percentage of the aggregate number of outstanding Series B Preferred Units the
total number of Series B Preferred Units held by such holder represents) of the
aggregate number of Series B Preferred Units to be redeemed, (p) the place or
places where such Series B Preferred Units are to be surrendered for payment of
the Series B Redemption Price, (q) that distributions on the Series B Preferred
Units to be redeemed will cease to accumulate on such redemption date and (r)
that payment of the Series B Redemption Price will be made upon presentation and
surrender of such Series B Preferred Units.
               (ii) If the Partnership gives a notice of redemption in respect
of Series B Preferred Units (which notice will be irrevocable) then, by 12:00
noon, New York City time, on the redemption date, the Partnership will deposit
irrevocably in trust for the benefit of the Series B Preferred Units being
redeemed funds sufficient to pay the applicable Series B Redemption Price and
will give irrevocable instructions and authority to pay such Series B Redemption
Price to the holders of the Series B Preferred Units upon surrender of the
Series B Preferred Units by such holders at the place designated in the notice
of redemption. If the Series B Preferred Units are evidenced by a certificate
and if fewer than all Series B Preferred Units evidenced by any certificate are
being redeemed, a new certificate shall be issued upon surrender of the
certificate evidencing all Series B Preferred Units, evidencing the unredeemed
Series B Preferred Units without cost to the holder thereof. On and after the
date of redemption, distributions will cease to accumulate on the Series B
Preferred Units or portions thereof called for redemption, unless the
Partnership defaults in the payment thereof. If any date fixed for redemption of
Series B Preferred Units is not a Business Day, then payment of the Series B
Redemption Price payable on such date will be made on the next succeeding day
that is a Business Bay (and without any interest or other payment in respect of
any such delay) except that, if such Business Day falls in the next calendar
year, such payment will be made on the immediately preceding Business Day, in
each case with the same force and effect as if made on such date fixed for
redemption. If payment of the Series B Redemption Price is improperly withheld
or refused and not paid by the Partnership, distributions on such Series B
Preferred Units will continue to accumulate from the original redemption date to
the

H-4



--------------------------------------------------------------------------------



 



date of payment, in which case the actual payment date will be considered the
date fixed for redemption for purposes of calculating the applicable Series B
Redemption Price.
          (d) Mandatory Redemption. Notwithstanding any provision herein to the
contrary (including Section (4)(a)), so long as any Series B Preferred Units
remain outstanding, in the event of the occurrence of a Covered Transaction
(defined below), the Partnership shall redeem, on the date such Covered
Transaction is completed or occurs, all of the Series B Preferred Units
outstanding at the Series B Redemption Price, payable in cash, if redemption of
the Series B Preferred Units was elected in writing by the holders of not less
than a majority of the then outstanding Series B Preferred Units in accordance
with this Section (4)(d). The Partnership shall give written notice of a Covered
Transaction to each of the respective holders of record of the Series B
Preferred Units, at their respective addresses as they appear on the transfer
records of the Partnership, not less than thirty (30) days prior to the
completion or occurrence of a Covered Transaction. Such notice shall not set
forth any non-public information concerning such Covered Transaction. Each of
the holders of record of the Series B Preferred Units shall have until 5:00 p.m.
New York City time, on the fifteenth (15th) day following receipt of such notice
from the Partnership, to give the Partnership notice of such holder’s election
that the Series B Preferred Units be redeemed. Notwithstanding any provision
herein to the contrary, with respect to a Covered Transaction that arises under
clause (c) of the definition of Covered Transaction set forth below, in the
event that the General Partner so fails to qualify as a real estate investment
trust for any reason other than an affirmative election by the General Partner
not to qualify, (a) the Partnership shall give notice of the occurrence of a
Covered Transaction to each of the holders of record of the Series B Preferred
Units within 15 days of discovery of such failure to qualify (provided that, if
the General Partner is pursuing administrative relief from the Internal Revenue
Service with respect to such failure to qualify as a real estate investment
trust, such notice shall be given upon the earlier of (1) five days after the
denial of administrative relief by the Internal Revenue Service or (2) 60 days
following the discovery of such failure to qualify), (b) each of the holders of
record of the Series B Preferred Units shall have until 5:00 p.m. New York City
time, on the fifteenth (15th) day following receipt of such notice from the
Partnership, to give the Partnership notice of such holder’s election that the
Series B Preferred Units be redeemed or not redeemed (and if any holder of
record of the Series B Preferred Units fails to give the Partnership such notice
of election, then such holder of record shall be deemed to have given a notice
of an election that the Series B Preferred Units be redeemed) and (c) if the
holders of not less than a majority of the then outstanding Series B Preferred
Units have elected to have the Series B Preferred Units redeemed, the Series B
Preferred Units shall be redeemed on a date not later than 30 days following the
date of the Partnership’s notice referred to in clause (a) above.
          The procedures set forth in Section (4)(c) (other than the requirement
that notice of redemption be faxed and mailed not less than 30 days prior to the
redemption date) shall apply to a redemption pursuant to this Section (4)(d). On
or before the date of redemption, the Partnership shall give notice of
redemption to the respective holders of record of the Series B Preferred Units,
at their respective addresses as they appear on the transfer records of the
Partnership.
          For purposes of this Section (4)(d), the term “Covered Transaction”
shall mean (a) the General Partner’s completion of a “Rule 13e-3 transaction”
(as defined in Rule 13e-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) in which, as a result of such transaction, the General
Partner ‘s common stock is no longer registered under Section 12 of the Exchange
Act, except that this clause (a) shall not apply to any involuntary delisting of
the General Partner ‘s common stock from the New York Stock Exchange or any
national securities exchange (as defined in the Exchange Act), (b) the
completion of any transaction or series of transactions that would result in a
Reorganization Event (defined below) of the General Partner or the Partnership
or (c) the General Partner ‘s failure (or election not) to qualify as a real
estate investment trust as defined in Section 856 (or any successor section) of
the Internal Revenue Code of 1986, as amended.
          For purposes of this Section (4)(d), the term “Reorganization Event”
shall mean (x) any sale or other disposition of all or substantially all of the
assets of the Partnership or the General Partner, as the case may be, to an
entity (or more than one entity in related transactions) that is not an
Affiliate of the General Partner; or (y) any consolidation, amalgamation,
merger, business combination, share exchange, reorganization or similar
transaction involving the Partnership or the General Partner, as the case may
be, pursuant to which the Partners of the Partnership or the shareholders of the
General Partner, as the case may be, immediately prior to the consummation

H-5



--------------------------------------------------------------------------------



 



of such transaction will own less than a majority of the equity interests in the
entity surviving such transaction; provided, however, a Reorganization Event
shall not include any transaction contemplated by clauses (x) or (y) of this
definition if the surviving entity has unsecured debt outstanding which is rated
at least the lowest credit rating level established as investment grade by at
least two of Standard & Poor’s, Moody’s Investor Service and Fitch Ratings (it
being understood that as of the date hereof the lowest investment grade rating
of Standard & Poor’s is BBB-, the lowest investment grade rating of Moody’s is
Baa3 and the lowest investment grade rating of Fitch Ratings is BBB-) and such
rating has been reaffirmed in light of the contemplated transaction.
          (5) Voting Rights.
          (a) General. Holders of the Series B Preferred Units will not have any
voting rights or right to consent to any matter requiring the consent or
approval of the Limited Partners, except as set forth in Sections 14 of the
Partnership Agreement and in this Section.
          (b) Certain Voting Rights. So long as any Series B Preferred Units
remain outstanding, the Partnership shall not, without the affirmative vote of
the holders of at least two-thirds of the Series B Preferred Units outstanding
at the time: (i) authorize or create, or increase the authorized or issued
amount of, any class or series of Partnership Interests ranking prior to the
Series B Preferred Units with respect to payment of distributions or rights upon
liquidation, dissolution or winding-up or reclassify any Partnership Interests
into any such Partnership Interest, or create, authorize or issue any
obligations or security convertible into or evidencing the right to purchase any
such Partnership Interests, provided that the foregoing shall not apply if such
class or series is of a priority equal to either the Series C Preferred Units,
the Series D Preferred Units or the Common Units in all respects but that could
have a priority with respect to the Series B Preferred Units upon a liquidation
of the Partnership solely by reason of the fact that either Section 1.F of
Exhibit C to the Partnership Agreement does not apply to the Series B Preferred
Units or the allocation of Net Income provided for in Section 6.A(iii) precedes
the allocation of Net Income provided for in Section 6.A(iv); (ii) authorize or
create, or increase the authorized or issued amount of any Parity Preferred
Units or reclassify any Partnership Interest into Parity Preferred Units or
create, authorize or issue any obligations or security convertible into or
evidencing the right to purchase any Parity Preferred Units but only to the
extent such Parity Preferred Units are issued to an Affiliate of the
Partnership, unless (A) such Affiliate is the General Partner and such Parity
Preferred Units correspond to preferred shares issued to a nonaffiliate of the
Partnership or (B) such Parity Preferred Units are issued upon terms determined
by the General Partner’s Board of Trustees to be no more favorable than those it
would offer in an arm’s length transaction to an unrelated party; or
(iii) amend, alter or repeal the provisions of the Partnership Agreement
(including, without limitation, Section 4.2(B) thereof), whether by merger,
consolidation or otherwise, that would materially and adversely affect the
powers, special rights, preferences, privileges or voting power of the Series B
Preferred Units or the holders thereof; provided, however, that with respect to
the occurrence of a merger, consolidation or a sale or lease of all of the
Partnership’s assets as an entirety, so long as (1) the Partnership is the
surviving entity and the Series B Preferred Units remain outstanding with the
terms thereof unchanged, (2) the resulting, surviving or transferee entity is a
partnership, limited liability company or other pass-through entity organized
under the laws of any state and substitutes for the Series B Preferred Units
other interests in such entity having substantially the same terms and rights as
the Series B Preferred Units, including with respect to distributions, voting
rights and rights upon liquidation, dissolution or winding-up, or (3) such
merger, consolidation or a sale or lease of all of the Partnership’s assets as
an entirety would constitute a Reorganization Event entitling the holders to
elect redemption under Section 4(d) hereof, then the occurrence of any such
event shall not be deemed to materially and adversely affect such rights,
privileges or voting powers of the holders of the Series B Preferred Units; and
provided further that any increase in the amount of Partnership Interests or the
creation or issuance of any other class or series of Partnership Interests, in
each case ranking (y) junior to the Series B Preferred Units with respect to
payment of distributions or the distribution of assets upon liquidation,
dissolution or winding-up, or (z) on a parity to the Series B Preferred Units
with respect to payment of distributions or the distribution of assets upon
liquidation, dissolution or winding-up but only to the extent such Partnership
Interests are issued to an Affiliate of the Partnership unless (A) such
Affiliate is the General Partner and such Parity Preferred Units correspond to
preferred shares issued to a nonaffiliate of the Partnership or (B) such Parity
Preferred Units are issued upon terms determined by the General Partner’s Board
of Trustees to be no more favorable than it would offer in an arm’s length
transaction to an unrelated party, shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers. In the
event of any conflict between the provisions of

H-6



--------------------------------------------------------------------------------



 



Section 7.3 or Article 14 of the Partnership Agreement and the provisions of
this Section, the provisions of this Section shall control.
          (6) Exchange Rights.
          (a) Right to Exchange.
               (i) Series B Preferred Units will be exchangeable in whole or in
part at anytime on or after January 1, 2014, at the option of the holders
thereof, for authorized but previously unissued shares of 7.25% Series B
Cumulative Redeemable Perpetual Preferred Shares of the General Partner (the
“SERIES B PREFERRED SHARES”) at an exchange rate of one share of Series B
Preferred Shares for one Series B Preferred Unit, subject to adjustment as
described below (the “EXCHANGE PRICE”), provided that the Series B Preferred
Units will become exchangeable at any time, in whole or in part, at the option
of the holders of Series B Preferred Units for Series B Preferred Shares if (y)
at any time full distributions shall not have been timely made on any Series B
Preferred Unit with respect to six (6) prior quarterly distribution periods,
whether or not consecutive, provided, however, that a distribution in respect of
Series B Preferred Units shall be considered timely made if made within two (2)
Business Days after the applicable Series B Preferred Unit Distribution Payment
Date if at the time of such late payment there shall not be any prior quarterly
distribution periods in respect of which full distributions were not timely made
or (z) upon receipt by a holder or holders of Series B Preferred Units of (1)
notice from the General Partner that the General Partner or a Subsidiary of the
General Partner has taken the position that the Partnership is, or upon the
occurrence of a defined event in the immediate future will be, a PTP and (2) an
opinion rendered by an outside nationally recognized independent counsel
familiar with such matters addressed to a holder or holders of Series B
Preferred Units, that the Partnership is or likely is, or upon the occurrence of
a defined event in the immediate future will be or likely will be, a PTP. In
addition, the Series B Preferred Units may be exchanged for Series B Preferred
Shares, in whole or in part, at the option of any holder prior to the tenth
(10th) anniversary of the issuance date and after the third anniversary thereof
if such holder of a Series B Preferred Units shall deliver to the General
Partner either (i) a private ruling letter addressed to such holder of Series B
Preferred Units or (ii) an opinion of independent counsel reasonably acceptable
to the General Partner based on the enactment of temporary or final Treasury
Regulations or the publication of a Revenue Ruling, in either case to the effect
that an exchange of the Series B Preferred Units at such earlier time would not
cause the Series B Preferred Units to be considered “shares and securities”
within the meaning of Section 351(e) of the Internal Revenue Code of 1986, as
amended (the “CODE”), for purposes of determining whether the holder of such
Series B Preferred Units is an “investment company” under Section 721(b) of the
Code if an exchange is permitted at such earlier date. Furthermore, the Series B
Preferred Units may be exchanged in whole but not in part (regardless of whether
held by Contributors) for Series B Preferred Shares (but only if the exchange in
whole may be accomplished consistently with the ownership limitations set forth
under Article VI of the Charter of the General Partner, taking into account
exceptions thereto) if at any time, (i) the Partnership reasonably determines
that the assets and income of the Partnership for a taxable year after 1999
would not satisfy the income and assets tests of Section 856 of the Code for
such taxable year if the Partnership were a real estate investment trust within
the meaning of the Code or (ii) any holder of Series B Preferred Units shall
deliver to the Partnership and the Company an opinion of independent counsel
reasonably acceptable to the Company to the effect that, based on the assets and
income of the Partnership for a taxable year after 1999, the Partnership would
not satisfy the income and assets tests of Section 856 of the Code for such
taxable year if the Partnership were a real estate investment trust within the
meaning of the Code and that such failure would create a meaningful risk that a
holder of the Series B Preferred Units would fail to maintain qualification as a
real estate investment trust.
               (ii) Notwithstanding anything to the contrary set forth in
SECTION 4 OR (6)(a)(i), if an Exchange Notice (as hereinafter defined) has been
delivered to the General Partner, then the General Partner may, at its option,
elect to redeem or cause the Partnership to redeem all or a portion of the
Series B Preferred Units which are the subject of such Exchange Notice for cash
in an amount equal to the original Capital Contribution per Series B Preferred
Unit redeemed and all accrued and unpaid distributions thereon to the date of
redemption. The General Partner may exercise its option to redeem Series B
Preferred Units for cash pursuant to this SECTION (6)(a)(ii) by giving each
holder of Series B Preferred Units that are to be redeemed notice of its
election to redeem for cash, within five (5) Business Days after receipt of the
Exchange Notice, by (m) fax, and (n) registered mail, postage paid, at the
address of each such holder as it may appear on the records of the Partnership
stating (A) the redemption date,

H-7



--------------------------------------------------------------------------------



 



which shall be no later than sixty (60) days following the receipt of the
Exchange Notice, (B) the Series B Redemption Price, (C) the place or places
where the Series B Preferred Units are to be surrendered for payment of the
Series B Redemption Price, (D) that distributions on the Series B Preferred
Units redeemed will cease to accrue on such redemption date; (E) that payment of
the Series B Redemption Price will be made upon presentation and surrender of
the Series B Preferred Units and (F) the aggregate number of Series B Preferred
Units held by such holder that are to be redeemed for cash, which number shall
equal such holder’s pro-rata share (based on the percentage of the aggregate
number of Series B Preferred Units that are the subject of such Exchange Notice
that the total number of Series B Preferred Units being redeemed by such holder
represents) of the aggregate number of Series B Preferred Units being redeemed.
               (iii) In the event an exchange of all or a portion of Series B
Preferred Units pursuant to SECTION (6)(a)(i) would violate the provisions on
ownership limitation of the General Partner set forth in Article VI of the
Charter of the General Partner with respect to the Series B Preferred Shares,
the General Partner shall give written notice thereof to each holder of record
of Series B Preferred Units, within five (5) Business Days following receipt of
the Exchange Notice, by (m) fax, and (n) registered mail, postage prepaid, at
the address of each such holder set forth in the records of the Partnership. In
such event, each holder of Series B Preferred Units shall be entitled to
exchange, pursuant to the provisions of SECTION (6)(b) a number of Series B
Preferred Units which would comply with the provisions on the ownership
limitation of the General Partner set forth in such Article VI of the Charter of
the General Partner and any Series B Preferred Units not so exchanged (the
“EXCESS UNITS”) shall be redeemed by the Partnership for cash in an amount equal
to the original Capital Contribution per Excess Unit, plus any accrued and
unpaid distributions thereon, whether or not declared, to the date of
redemption. The written notice of the General Partner shall state (A) the number
of Excess Units held by such holder, (B) the Series B Redemption Price of the
Excess Units, (C) the date on which such Excess Units shall be redeemed, which
date shall be no later than sixty (60) days following the receipt of the
Exchange Notice, (D) the place or places where such Excess Units are to be
surrendered for payment of the Series B Redemption Price, (E) that distributions
on the Excess Units will cease to accrue on such redemption date, and (F) that
payment of the Series B Redemption Price will be made upon presentation and
surrender of such Excess Units. In the event an exchange would result in Excess
Units, as a condition to such exchange, each holder of such units agrees to
provide representations and covenants reasonably requested by the General
Partner relating to (1) the widely held nature of the interests in such holder,
sufficient to assure the General Partner that the holder’s ownership of shares
of the General Partner (without regard to the limits described above) will not
cause any individual to own in excess of 9.8% of the value of the aggregate
shares of the General Partner; and (2) to the extent such holder can so
represent and covenant without obtaining information from its owners, the
holder’s ownership of tenants of the Partnership and its affiliates.
               (iv) The redemption of Series B Preferred Units described in
SECTION (6)(a)(ii) and (iii) shall be subject to the provisions of SECTION
(4)(b)(i) and SECTION (4)(c)(ii); provided, however, that the term “Series B
Redemption Price” in such Section shall be read to mean the original Capital
Contribution per Series B Preferred Unit being redeemed plus all accrued and
unpaid distributions to the redemption date.
          (b) Procedure for Exchange.
               (i) Any exchange shall be exercised pursuant to a notice of
exchange (the “EXCHANGE NOTICE”) delivered to the General Partner by the holder
who is exercising such exchange right, by (a) fax and (b) by certified mail
postage prepaid. The exchange of Series B Preferred Units, or a specified
portion thereof, may be effected after the tenth (10th) Business Day following
receipt by the General Partner of the Exchange Notice by delivering
certificates, if any, representing such Series B Preferred Units to be exchanged
together with, if applicable, written notice of exchange and a proper assignment
of such Series B Preferred Units to the office of the General Partner maintained
for such purpose. Currently, such office is 2101 Sixth Avenue North, Suite 750,
Birmingham, Alabama 35203. Each exchange will be deemed to have been effected
immediately prior to the close of business on the date on which such Series B
Preferred Units to be exchanged (together with all required documentation) shall
have been surrendered and notice shall have been received by the General Partner
as aforesaid and the Exchange Price shall have been paid. Any Series B Preferred
Shares issued pursuant to this SECTION shall be delivered as shares which are
duly authorized, validly issued, fully paid and nonassessable, free of pledge,
lien,

H-8



--------------------------------------------------------------------------------



 



encumbrance or restriction other than those provided in the Charter, the Bylaws
of the General Partner, the Securities Act of 1933, as amended, and relevant
state securities or blue sky laws.
               (ii) In the event of an exchange of Series B Preferred Units for
shares of Series B Preferred Shares, an amount equal to the accrued and unpaid
distributions, whether or not declared, to the date of exchange on any Series B
Preferred Units tendered for exchange shall (a) accrue on the shares of the
Series B Preferred Shares into which such Series B Preferred Units are
exchanged, and (b) continue to accrue on such Series B Preferred Units, which
shall remain outstanding following such exchange, with the General Partner as
the holder of such Series B Preferred Units. Notwithstanding anything to the
contrary set forth herein, in no event shall a holder of a Series B Preferred
Unit that was validly exchanged into Series B Preferred Shares pursuant to this
section (other than the General Partner now holding such Series B Preferred
Unit), receive a distribution out of Available Cash of the Partnership, if such
holder, after exchange, is entitled to receive a distribution out of Available
Cash with respect to the share of Series B Preferred Shares for which such
Series B Preferred Unit was exchanged or redeemed.
               (iii) Fractional shares of Series B Preferred Shares are not to
be issued upon exchange but, in lieu thereof, the General Partner will pay a
cash adjustment based upon the fair market value of the Series B Preferred
Shares on the day prior to the exchange date as determined in good faith by the
Board of Trustees of the General Partner.
          (c) Adjustment of Exchange Price.
               (i) The Exchange Price is subject to adjustment upon certain
events, including, (a) subdivisions, combinations and reclassification of the
Series B Preferred Shares, and (b) distributions to all holders of Series B
Preferred Shares of evidences of indebtedness of the General Partner or assets
(including securities, but excluding dividends and distributions paid in cash
out of equity applicable to Series B Preferred Shares).
               (ii) In case the General Partner shall be a party to any
transaction (including, without limitation, a merger, consolidation, statutory
share exchange, tender offer for all or substantially all of the General
Partner’s capital shares or sale of all or substantially all of the General
Partner’s assets), in each case as a result of which the Series B Preferred
Shares will be converted into the right to receive shares of capital shares,
other securities or other property (including cash or any combination thereof),
each Series B Preferred Unit will thereafter be exchangeable into the kind and
amount of shares of capital shares and other securities and property receivable
(including cash or any combination thereof) upon the consummation of such
transaction by a holder of that number of shares of Series B Preferred Shares or
fraction thereof into which one Series B Preferred Unit was exchangeable
immediately prior to such transaction. The General Partner may not, without the
prior written consent of the holders of at least two-thirds of the Series B
Preferred Units outstanding, become a party to any such transaction unless the
terms thereof are consistent with the foregoing.
          (7) NO CONVERSION RIGHTS. The holders of the Series B Preferred Units
shall not have any rights to convert such units into units of any other class or
series of units or into any other securities of, or interest in, the
Partnership.
          (8) NO SINKING FUND. No sinking fund shall be established for the
retirement or redemption of Series B Preferred Units.

H-9



--------------------------------------------------------------------------------



 



EIGHTH AMENDMENT TO
THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
COLONIAL REALTY LIMITED PARTNERSHIP
     THIS EIGHTH AMENDMENT (this “Eighth Amendment”) TO THIRD AMENDED AND
RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF COLONIAL REALTY LIMITED PARTNERSHIP
(as amended by Amendments dated as of January 5, 2000, as of January 25, 2000,
as of August 28, 2000, as of April 17, 2001, as of June 19, 2001, as of April
30, 2003 and as of February 18, 2004, collectively, the “Partnership
Agreement”), dated as of March 14, 2005, is entered into among Colonial
Properties Trust, as general partner (the “General Partner”) of Colonial Realty
Limited Partnership (the “Partnership”), for itself and on behalf of the limited
partners of the Partnership (the “Limited Partners”), and each of the holders of
the Series B Preferred Units.
     WHEREAS, the General Partner desires to, and each holder of Series B
Preferred Units desires to consent to, amend the Partnership Agreement to amend
the terms of the Series B Preferred Units to make the Series B Preferred Units
callable on or after August 24, 2009 rather than February 24, 2009, as currently
provided in Exhibit H to the Partnership Agreement.
     NOW, THEREFORE, in consideration of good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the General Partner
hereby amends the Partnership Agreement, as follows:
     1. Amendment to Exhibit H to Partnership Agreement. Exhibit H to the
Partnership Agreement is hereby amended by deleting the reference to “February
24, 2009” in Section 4(a) of Exhibit H and replacing such reference with “August
24, 2009.”
     2. Certain Capitalized Terms. All capitalized terms used in this Eighth
Amendment and not otherwise defined shall have the meanings assigned in the
Partnership Agreement. Except as modified herein, all terms and conditions of
the Partnership Agreement shall remain in full force and effect, which terms and
conditions the General Partner hereby ratifies and affirms.
     3. Approval. To the extent such approval or consent is required pursuant to
Section 5(b)(iii) of Exhibit H or any other provision of the Partnership

 



--------------------------------------------------------------------------------



 



Agreement, each of the undersigned holders of Series B Preferred Units,
constituting 100% of the holders of the issued and outstanding Series B
Preferred Units, hereby approves and consents to the amendment of the
Partnership Agreement set forth in this Eighth Amendment and the other
transactions contemplated hereby.
     4. Conforming Amendment. The General Partner shall present to its board of
trustees an amendment (the “Proposed Amendment”) to the articles supplementary
for the 7.25% Series B Cumulative Redeemable Perpetual Preferred Shares to
delete the reference to “February 24, 2009” in ARTICLE SECOND, Section 5(a) of
such articles supplementary and replace such reference with “August 24, 2009.”
If the board of trustees approves the Proposed Amendment (and all other
necessary corporate and contractual approvals, if any, are obtained), the
General Partner shall file the Proposed Amendment with the appropriate state
offices in Alabama. The General Partner shall use reasonable efforts to complete
the actions in this Section 4 within 60 days after the date hereof.
[Signatures appear on following page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Eighth Amendment as
of the date first set forth above.

                  COLONIAL PROPERTIES TRUST,
as General Partner of
Colonial Realty Limited Partnership    
 
           
 
  By:
Name:   /s/ Weston Andress
 
Weston Andress    
 
  Title:   Chief Financial and Investment Officer    
 
                Series B Preferred Unit Holders:    
 
                BELAIR REAL ESTATE CORPORATION    
 
           
 
  By:
Name:   /s/ Thomas Faust
 
Thomas Faust    
 
  Title:   Executive Vice President    
 
                BEL ALLIANCE PROPERTIES LLC    
 
           
 
  By:
Name:   /s/ Thomas Faust
 
Thomas Faust    
 
  Title:   Manager    
 
                BEL ALLIANCE APARTMENTS LLC      
 
  By:
Name:   /s/ Thomas Faust
 
Thomas Faust    
 
  Title:   Manager    

 



--------------------------------------------------------------------------------



 



                  BELPORT REALTY CORPORATION    
 
           
 
  By:
Name:   /s/ Thomas Faust
 
Thomas Faust    
 
  Title:   Executive Vice President    
 
                BELSHIRE REALTY CORPORATION    
 
           
 
  By:
Name:   /s/ Thomas Faust
 
Thomas Faust    
 
  Title:   Executive Vice President    

 



--------------------------------------------------------------------------------



 



NINTH AMENDMENT TO
THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
COLONIAL REALTY LIMITED PARTNERSHIP

     THIS NINTH AMENDMENT TO THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF COLONIAL REALTY LIMITED PARTNERSHIP (this “Ninth Amendment” to
the “Partnership Agreement”), dated as of April 1, 2005, is entered into by
Colonial Properties Trust, as general partner (the “General Partner”) of
Colonial Realty Limited Partnership (the “Partnership”), for itself and on
behalf of the limited partners of the Partnership (the “Limited Partners”).

     WHEREAS, Section 4.2.A of the Partnership Agreement authorizes the General
Partner to cause the Partnership to issue additional Partnership Units in one or
more classes or series, with such designations, preferences and relative,
participating, optional or other special rights, powers and duties as shall be
determined by the General Partner in its sole and absolute discretion, subject
to the condition that no such additional Partnership Units shall be issued to
the General Partner unless (i) the additional Partnership Units are issued in
connection with an issuance of shares by the General Partner, which shares have
designations, preferences and other rights, substantially similar to the
designations, preferences and other rights of the additional Partnership Units
issued to the General Partner and (ii) the General Partner makes a capital
contribution of an amount equal to the net proceeds raised in connection with
the issuance of such shares;

     WHEREAS, General Partner has entered into an Agreement and Plan of Merger,
dated as of October 25, 2004 (as amended, the “Merger Agreement”), among the
General Partner, CLNL Acquisition Sub LLC and Cornerstone Realty Income Trust,
Inc., pursuant to which the General Partner has issued REIT Shares and 7.62%
Series E Cumulative Redeemable Preferred Shares of Beneficial Interest, par
value $0.01 per share (the “Series E Preferred Shares”), of the General Partner;

     WHEREAS, General Partner is concurrently making a capital contribution to
the Partnership of the assets acquired through the Merger Agreement in exchange
for a number of Class A Units and Series E Preferred Units (as defined below)
equal to the number of REIT Shares and Series E Preferred Shares issued pursuant
to the Merger Agreement;

     WHEREAS, in connection with the issuance of the Series E Preferred Shares
and pursuant to the authority granted to the General Partner pursuant to
Section 4.2.A of the Partnership Agreement, the General Partner desires to amend
the Partnership Agreement to establish a new class of Units, to be entitled
Series E Cumulative Redeemable Preferred Units (the “Series E Preferred Units”),
and to set forth the designations, rights, powers, preferences and duties of
such Series E Preferred Units, which are substantially the same as those of the
Series E Preferred Shares; and

     WHEREAS, the General Partner desires to further amend the Partnership
Agreement to provide for the issuance of Class A Units and Series E Preferred
Units in connection with such capital contribution to the Partnership of the
assets acquired through the Merger Agreement, which capital

 



--------------------------------------------------------------------------------



 



contribution is being made concurrently herewith pursuant to a Contribution
Agreement, dated as of the date hereof, between the General Partner and the
Partnership (the “Contribution Agreement”).

     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the General Partner hereby amends the Partnership Agreement, as
follows:

     1.     Series E Preferred Units. Section 4.2 of the Partnership Agreement
is hereby amended by adding after Section 4.2.H the following section:

I.     Series E Preferred Units. Under the authority granted to it by
Section 4.2.A hereof, the General Partner hereby establishes and designates as
Preferred Units an additional class of Partnership Units entitled “Series E
Cumulative Redeemable Preferred Units” (the “Series E Preferred Units”).
Series E Preferred Units shall have the designations, preferences, rights,
powers and duties as set forth in Exhibit L hereto.

     2.     Exhibits to Partnership Agreement. The Partnership Agreement is
hereby amended by attaching thereto as Exhibit L the Exhibit L attached hereto.

     3.     Issuance of Class A Units and Series E Preferred Units. Exhibit A to
the Partnership Agreement is hereby amended to reflect the issuance to the
General Partner pursuant to the transactions contemplated by the Contribution
Agreement of (a) a number of Class A Units equal to the number of REIT Shares
issued pursuant to the Merger Agreement and (b) a number of Series E Preferred
Units equal to the number of Series E Preferred Shares issued pursuant to the
Merger Agreement.

     4.     Certain Capitalized Terms. All capitalized terms used in this Ninth
Amendment and not otherwise defined shall have the meanings assigned in the
Partnership Agreement. Except as modified herein, all terms and conditions of
the Partnership Agreement shall remain in full force and effect, which terms and
conditions the General Partner hereby ratifies and affirms.

[Signature appears on following page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Ninth Amendment as of
the date first set forth above.

            COLONIAL PROPERTIES TRUST,
as General Partner of
Colonial Realty Limited Partnership
      By:   /s/ Thomas H. Lowder         Name:   Thomas H. Lowder       
Title:   President and CEO   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT L

DESIGNATION OF THE PREFERENCES, RIGHTS, VOTING POWERS,
RESTRICTIONS, QUALIFICATIONS AND LIMITATIONS
OF THE
SERIES E PREFERRED UNITS

     The Series E Preferred Units shall have the following designations,
preferences, rights, powers and duties:

     (1)     Certain Defined Terms. The following capitalized terms used in this
Exhibit L shall have the respective meanings set forth below:

     “Distribution Period” means quarterly periods commencing on the first day
of January, April, July and October of each year and ending on and including the
next succeeding Quarterly Distribution Date (as defined below) (other than the
initial Distribution Period, which shall commence on February 4, 2005, and other
than the Distribution Period during which any Series E Preferred Units shall be
redeemed pursuant to Section 4, which shall end on and include the date of such
redemption).

     “Fully Junior Units” shall mean the Common Units, the Series 1998 Preferred
Units and any other class or series of Partnership Units now or hereafter issued
and outstanding over which the Series E Preferred Units have a preference or
priority in both (i) the payment of distributions and (ii) the distribution of
assets on any liquidation, dissolution or winding up of the Partnership.

     “Junior Units” shall mean the Common Units, the Series 1998 Preferred Units
and any other class or series of Partnership Units now or hereafter issued and
outstanding over which the Series E Preferred Units have a preference or
priority in the payment of distributions or in the distribution of assets on any
liquidation, dissolution or winding up of the Partnership.

     “Parity Units” has the meaning ascribed thereto in Section 6(B).

     (2)     Distributions.

          (A)     The General Partner, in its capacity as the holder of the then
outstanding Series E Preferred Units, shall be entitled to receive out of funds
legally available therefor, distributions payable on the last day (or, if not a
Business Day, the next succeeding Business Day) of each March, June, September
and December beginning on June 30, 2005 (each such day being hereafter called a
“Quarterly Distribution Date”), in an amount per Series E Preferred Unit equal
to the amount of the dividend on one Series E Preferred Share declared by the
board of trustees of the General Partner to be paid on such Quarterly
Distribution Date. Quarterly distributions on each Series E Preferred Unit shall
begin to accrue and shall be fully cumulative from and including February 4,
2005. Quarterly distributions paid on the Series E Preferred Units in an amount
less than the total amount of such quarterly distributions at the time

L-1



--------------------------------------------------------------------------------



 



accrued and payable on such Partnership Units shall be allocated pro rata on a
per unit basis among all such Series E Preferred Units. Accrued and unpaid
distributions for any past Distribution Periods may be declared and paid at any
time and for such interim periods, without reference to any regular Quarterly
Distribution Date, to the General Partner, on such date as may be fixed by the
General Partner for payment of the corresponding dividend on the Series E
Preferred Shares. Any distribution made on the Series E Preferred Units shall
first be credited against the earliest accrued but unpaid distribution due with
respect to Series E Preferred Units which remains payable.

          (B)     The amount of any quarterly distributions accrued on any
Series E Preferred Units at any Quarterly Distribution Date shall be the amount
of any unpaid quarterly distributions accumulated thereon, to and including such
Quarterly Distribution Date. The amount of distribution for the initial
Distribution Period and any other Distribution Period on the Series E Preferred
Units that represents less than a full quarter of a year shall be computed on
the basis of a 360-day year of twelve 30-day months. No interest, or sum of
money in lieu of interest, shall be payable in respect of any distribution
payment or payments on the Series E Preferred Units that may be in arrears.

          (C)     So long as any Series E Preferred Units are outstanding, no
distributions, except as described in the immediately following sentence, shall
be paid or set apart for payment on any class or series of Parity Units for any
period unless full cumulative distributions have been or contemporaneously are
paid or declared and a sum sufficient for the payment thereof set apart for such
payment on the Series E Preferred Units for all Distribution Periods terminating
on or prior to the distribution payment date for such class or series of Parity
Units. When distributions are not paid in full or a sum sufficient for such
payment is not set apart, as aforesaid, all distributions payable or declared
upon Series E Preferred Units and all distributions payable or declared upon any
other class or series of Parity Units shall be declared or paid ratably in
proportion to the respective amounts of distributions accumulated and unpaid on
the Series E Preferred Units and accumulated and unpaid on such Parity Units.

          (D)     So long as any Series E Preferred Units are outstanding, no
distributions (other than distributions paid solely in Fully Junior Units or
options, warrants or rights to subscribe for or purchase Fully Junior Units)
shall be declared or paid or set apart for payment or other distribution shall
be declared or made or set apart for payment upon Junior Units, nor shall any
Junior Units be redeemed, purchased or otherwise acquired (other than a
redemption, purchase or other acquisition of Class A Units made for purposes of
an employee incentive or benefit plan of the General Partner or any subsidiary)
for any consideration (or any moneys be paid to or made available for a sinking
fund for the redemption of any such Junior Units) by the Partnership, directly
or indirectly (except by conversion into or exchange for Fully Junior Units),
unless in each case (i) the full cumulative distributions on all outstanding
Series E Preferred Units and any other Parity Units of the Partnership shall
have been paid or set apart for payment for all past Distribution Periods with
respect to the Series E Preferred Units and all past distribution periods with
respect to such Parity Units and (ii) sufficient funds shall have been paid or
declared and set apart for the payment of the distribution for the current
Distribution Period with respect to the Series E Preferred Units and the current
distribution period with respect to such Parity Units.

L-2



--------------------------------------------------------------------------------



 



          (E)     No distributions on the Series E Preferred Units shall be paid
or set apart for payment by the Partnership at such time as the terms and
provisions of any agreement of the General Partner or the Partnership, including
any agreement relating to indebtedness of either of them, prohibits such
declaration, payment, or setting apart for payment or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof or a default thereunder, or if such declaration or payment shall be
restricted or prohibited by law.

          (F)     Except as provided herein, the Series E Preferred Units shall
not be entitled to participate in the earnings or assets of the Partnership, and
no interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution or distributions on the Series E Preferred Units which may be
in arrears.

     (3)     Liquidation Preference.

          (A)     In the event of any liquidation, dissolution or winding up of
the Partnership, whether voluntary or involuntary, before any payment or
distribution of the assets of the Partnership shall be made to or set apart for
the holders of Junior Units, the General Partner, in its capacity as holder of
the Series E Preferred Units, shall be entitled to receive Two Thousand Five
Hundred Dollars ($2,500.00) (the “Series E Liquidation Preference”) per Series E
Preferred Unit plus an amount equal to all dividends accrued and unpaid on one
Series E Preferred Share to the date of final distribution to the General
Partner, in its capacity as such holder; but the General Partner, in its
capacity as the holder of Series E Preferred Units, shall not be entitled to any
further payment with respect to such Series E Preferred Units. If, upon any such
liquidation, dissolution or winding up of the Partnership, the assets of the
Partnership, or proceeds thereof, distributable to the General Partner, in its
capacity as the holder of Series E Preferred Units, shall be insufficient to pay
in full the preferential amount aforesaid and liquidating payments on any other
class or series of Parity Units, then such assets, or the proceeds thereof,
shall be distributed among the General Partner, in its capacity as the holder of
such Series E Preferred Units, and the holders of such other Parity Units
ratably in accordance with the respective amounts that would be payable on such
Series E Preferred Units and such other Parity Units if all amounts payable
thereon were paid in full. For the purposes of this Section 3, (x) a
consolidation or merger of the Partnership or the General Partner with one or
more partnerships, limited liability companies, corporations, real estate
investment trusts or other entities and (y) a sale, lease or conveyance of all
or substantially all of the Partnership’s property or business shall not be
deemed to be a liquidation, dissolution or winding up, voluntary or involuntary,
of the Partnership.

     (B)     Subject to the rights of the holders of Partnership Units of any
series or class ranking on a parity with or prior to the Series E Preferred
Units upon any liquidation, dissolution or winding up of the Partnership, after
payment shall have been made in full to the General Partner, in its capacity as
the holder of the Series E Preferred Units, as provided in this Section 3, any
other series or class or classes of Junior Units shall, subject to any
respective terms and provisions applying thereto, be entitled to receive any and
all assets remaining to be paid or distributed, and the General Partner, in its
capacity as the holder of the Series E Preferred Units, shall not be entitled to
share therein.

L-3



--------------------------------------------------------------------------------



 



     4.     Redemption Right. In connection with a redemption by the General
Partner of any or all of the Series E Preferred Shares (whether pursuant to
Section 6 or Section 7 of the articles supplementary for the Series E Preferred
Shares), the Partnership shall provide cash to the General Partner for such
purpose which shall be equal to the redemption price of the Series E Preferred
Shares to be redeemed and one Series E Preferred Unit shall be canceled with
respect to each Series E Preferred Share so redeemed. From and after the date in
which the Series E Preferred Shares are redeemed, the Series E Preferred Units
so canceled shall no longer be outstanding and all rights hereunder, to
distributions or otherwise, with respect to such Series E Preferred Units shall
cease

     5.     Conversion. The Series E Preferred Units are not convertible into or
exchangeable for any other property or securities of the Partnership.

     6.     Ranking. Any class or series of Partnership Units shall be deemed to
rank:

          (A)     prior to the Series E Preferred Units as to the payment of
distributions or as to distribution of assets upon liquidation, dissolution or
winding up of the Partnership, if the holders of such class or series of
Partnership Units shall be entitled to the receipt of distributions or of
amounts distributable upon liquidation, dissolution or winding up, as the case
may be, in preference or priority to the holders of Series E Preferred Units;

          (B)     on a parity with the Series E Preferred Units as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up of the Partnership, whether or not the distribution
rates, distribution payment dates or redemption or liquidation prices per
Partnership Unit be different from those of the Series E Preferred Units, if the
holders of such class or series of Partnership Units and the Series E Preferred
Units shall be entitled to the receipt of distributions and of amounts
distributable upon liquidation, dissolution or winding up in proportion to their
respective amounts of accrued and unpaid distributions per Partnership Unit or
liquidation preferences, without preference or priority one over the other
(“Parity Units”); as of the date hereof, the Series B Preferred Units, the
Series C Preferred Units and the Series D Preferred Units constitute Parity
Units;

          (C)     junior to the Series E Preferred Units as to the payment of
distributions or as to the distribution of assets upon liquidation, dissolution
or winding up of the Partnership, if such class or series of Partnership Units
shall be Junior Units; and

          (D)     junior to the Series E Preferred Units as to the payment of
distributions and as to the distribution of assets upon liquidation, dissolution
or winding up of the Partnership, if such class or series of Partnership Units
shall be Fully Junior Units.

     7.     Voting. Except as required by law, the General Partner, in its
capacity as the holder of the Series E Preferred Units, shall not be entitled to
vote at any meeting of the Partners or for any other purpose or otherwise to
participate in any action taken by the Partnership or the Partners, or to
receive notice of any meeting of the Partners.

L-4



--------------------------------------------------------------------------------



 



     8.     Restriction on Ownership. The Series E Preferred Units shall be
owned and held solely by the General Partner.

     9.     Allocations. Allocations of the Partnership’s income, gain, loss and
deduction shall be allocated among holders of the Series E Preferred Units in
accordance with Article VI of the Agreement.

     10.     General. The rights of the General Partner, in its capacity as the
holder of the Series E Preferred Units, are in addition to and not in limitation
on any other rights or authority of the General Partner, in any other capacity,
under the Agreement. In addition, nothing contained in this Exhibit L shall be
deemed to limit or otherwise restrict any rights or authority of the General
Partner under the Agreement, other than in its capacity as the holder of the
Series E Preferred Units.

* * * * *

L-5



--------------------------------------------------------------------------------



 



TENTH AMENDMENT TO
THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
COLONIAL REALTY LIMITED PARTNERSHIP
     THIS TENTH AMENDMENT TO THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF COLONIAL REALTY LIMITED PARTNERSHIP (this “Tenth Amendment”),
dated as of April 25, 2007, is entered into by Colonial Properties Trust, as
general partner (the “General Partner”) of Colonial Realty Limited Partnership
(the “Partnership”), for itself and on behalf of the limited partners of the
Partnership (the “Limited Partners”).
     WHEREAS, Section 7.1.A(7) of the Third Amended and Restated Agreement of
Limited Partnership of the Partnership (the “Partnership Agreement”) provides
that the General Partner shall have the power to distribute cash or other assets
of the Partnership in accordance with the Partnership Agreement;
     WHEREAS, Section 14.1.B(4) of the Partnership Agreement provides that the
General Partner shall have the power, without the consent of any Limited
Partners, to amend certain provisions of the Partnership Agreement, including
Section 7.1.A(7), to reflect a change that is of an inconsequential nature and
does not adversely affect the Limited Partners in any material respect;
     WHEREAS, the Board of Trustees (the “Board”) of the General Partner has
approved a strategic plan that contemplates, among other things, the formation
of two new Subsidiaries, DRA/CLP Office LLC and OZ/CLP Retail LLC, the pro rata
distribution of 85% of the common membership units of each of these Subsidiaries
to the Partners , and the sale by the General Partner, for cash, of the common
membership units in these two Subsidiaries that it receives in such distribution
pursuant to purchase agreements entered into prior to the time of such
distribution;
     WHEREAS, the General Partner, in its capacity as general partner of the
Partnership, seeks to amend the Partnership Agreement to the extent necessary to
permit the Partnership to make a pro rata distribution of membership interests
in the Subsidiaries referred to above to all Partners; and
     WHEREAS, the Board has determined that the amendment to Section 7.1.A(7)
set forth below is of an inconsequential nature and does not adversely affect
the Limited Partners in any material respect.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the in consideration of the premises
and for other good and valuable consideration, the receipt and sufficiency of
which hereby are acknowledged, the General Partner hereby amends the Partnership
Agreement, as follows:
     1. Distributions in Kind. Section 7.1.A(7) of the Partnership Agreement is
hereby amended to read in its entirety as follows:

  “(7)   the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement, including distributions of equity interests in
Subsidiaries of the Partnership made on a pro rata basis to holders of Common
Units, provided that, in connection with the receipt of any such distribution,
the General Partner either shall (i) prior to receiving such distribution, enter
into a purchase and sale agreement, pursuant to its powers under Article III of
the Declaration of Trust, to dispose of such equity interests or other
Partnership assets that it receives in such distribution in exchange for cash or
(ii) distribute such equity interests or other Partnership assets to the holders
of REIT Shares;”

     2. Certain Capitalized Terms. All capitalized terms used in this Tenth
Amendment and not otherwise defined shall have the meanings assigned in the
Partnership Agreement.
     3. Full Force and Effect. Except as modified herein, all terms and
conditions of the Partnership Agreement shall remain in full force and effect,
which terms and conditions the General Partner hereby ratifies and affirms.
(Signature appears on the following page.)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Tenth Amendment as of
the date first set forth above

             
 
           
 
      COLONIAL PROPERTIES TRUST,
as General Partner of
Colonial Realty Limited Partnership
 
           
 
      By:   /s/ John P. Rigrish
 
           
 
           
 
      Name:   John P. Rigrish
 
           
 
           
 
      Title:   Chief Administrative Officer
 
           

 